Case 1:20-cv-01006-GHW Document 121-24 Filed 07/02/21 Page 1 of 70




                       Exhibit 24
                                          INVOICE
               Case 1:20-cv-01006-GHW Document 121-24 Filed 07/02/21 Page 2 of 70
                                        SEND ALL PAYMENTS TO:              INVOICE NUMBER   104313025-0002
                                           SUNBELT RENTALS, INC
                                            PO BOX 409211                               504133
                                                                           ACCOUNT NUMBER

                                        ATLANTA, GA 30384-9211
                                                                           INVOICE DATE     9/22/20

INVOICE TO
                                                                                          PAGE     1
                                                             RECEIVED BY              CONTRACT NUMBER
WHITESTONE CONSTRUCTION CORP                                 FOLEY, PATRICK               104313025
50-52 49TH ST                                                PURCHASE ORDER NUMBER
WOODSIDE, NY 11377
                                                             CUNY- 15-0101-154
                                                             JOB NUMBER
                                                             CUNY NEW ACADEMIC BU
JOB ADDRESS
                                                             BRANCH
285 JAY STREET, BROOKLYN                                     0540     MASPETH AWP PC540
CUNY NEW ACADEMIC BUIDING
285 JAY ST                                                   5875 MAURICE AVE
CUNY NEW ACADEMIC BUILDING                                   MASPETH, NY 11378 2332
BROOKLYN, NY 11201 2933                                      718-387-4872
C#: 718-392-1800 J#: 203-803-8775

.   QTY   EQUIPMENT #                                  Min       Day         Week    4 Week            Amount
.
      1   45-49' ELECT SCISSOR NARROW               435.00   435.00        895.00   1995.00         1995.00
          10009522   Make: MEC Model: 4555SE    Ser #: 16800571
          HR OUT: 88.100     HR IN: 88.900       TOTAL: .800
           # MEC 4555SE
                                                        Rental Sub-total:                           1995.00


          BILLED FOR FOUR WEEKS   9/07/20 THRU 10/04/20.




.                                                                               1995.00




                                                                       SUBTOTAL              1995.00

                                                                       TAX                   177.06

          4 WEEK BILL         NET DUE UPON RECEIPT                     INVOICE TOTAL         2172.06
            WCC 005617
                                                                                                 PDFWS7 (Rev 05/10/18)
                             Case 1:20-cv-01006-GHW Document 121-24 Filed 07/02/21 Page 3 of 70                                                                                   Page 1 of 2


                                                  PC#: 0540
                                                                                                                 SUNBELT RENTALS, INC.
                                                  5875 MAURICE AVE                                                Salesman: 054044 SANTIAGO, ARTHUR (5
                                                  MASPETH, NY 11378 2332
                                                                                                                  Typed By: MSPORDER
                                                  718-387-4872


Job Site:                                                                                                                               RENTAL OUT
  CUNY NEW ACADEMIC BUIDING
  285 JAY ST
  CUNY NEW ACADEMIC BUILDING
  BROOKLYN, NY 11201 2933                                                                                     Contract #.. 104313025
  C#: 718-392-1800 J#: 203-803-8775                                                                           Contract dt. 8/07/20
                                                                                                              Date out.... 8/10/20 9:00 AM
                                                                                                              Est return.. 9/07/20 9:00 AM
Customer: 504133
                                                                                                              Job Loc..... 285 JAY STREET, BROOKLYN
  WHITESTONE CONSTRUCTION CORP
                                                                                                              Job No...... CUNY NEW ACADEMIC BU
  50-52 49TH ST
                                                                                                              P.O. #...... PATRICK FOLEY
  WOODSIDE, NY 11377
                                                                                                              Ordered By.. FOLEY, PATRICK
                                                                                                              NET DUE UPON RECEIPT




      QTY          EQUIPMENT #                                                                              Min               Day              Week          4 Week                 Amount
        1.00 45-49' ELECT SCISSOR NARROW             435.00 435.00                                                                         895.00          1995.00                  1995.00
             10009522   Make: MEC Model: 4555SE Ser #: 16800571
             SCISSORLIFT 45',MEC,4555SE,ELEC,NMT,AMBE,TRVA
             HR OUT: 88.100
              # MEC 4555SE
                   ***    EQP MSG    ***
                   *    Familiarization of the equipment stated on this contract has been
                   offered to the customer.
                   *    All required manuals are provided with the equipment stated
                   on this contract.
                   *    OSHA 1926.453 & ANSI Regulation A92 requires All Boom Lift occu-
                   pants to wear Personal Fall Protection connected to the designated
                   platform anchorage points. Personal Fall Protection equipment is
                   available for purchase from Sunbelt Rentals.
                   *    If the users of this equipment have any questions contact
                   Sunbelt Rentals.
                   WARNING Overheight Hazard!! The machine you are loading REQUIRES
                   that you check the height of your load. Maximum Legal Height = 13'6"
                                                                                                              Rental Sub-total:                                                   1995.00
  SALES ITEMS:
    Qty Item number                                                            Unit                 Price




******************************************************************************** ********************************                                                                                     *
*                                             Rate your rental experience www.sunbeltrentals.com/survey                                                                                               *
                IF THE EQUIPMENT DOES NOT WORK                                                   MULTIPLE SHIFTS OR                                       CUSTOMER IS RESPONSIBLE FOR
              PROPERLY, NOTIFY THE OFFICE AT ONCE                                             OVERTIME RATES MAY APPLY                                   REFUELING, DAMAGES AND REPAIRS
 1.   The total charges are an estimate based on the estimated rental period and other information provided by Customer.
 2.   Customer assumes all risks associated with the Equipment during the Rental Period, including injury and damage to persons, property and the Equipment.
 3.   Customer is responsible for and shall only permit properly trained, Authorized Individuals to use the Equipment.
 4.   If the Equipment does not operate properly, is not suitable for Customer's intended use, does not have operating and safety instructions or Customer has any questions regarding use of the Equipment,
      Customer shall not use the Equipment and shall contact Sunbelt immediately.
 5.   Equipment misuse or using damaged or malfunctioning Equipment may result in serious bodily injury or death and Customer agrees that Customer (i) assumes all risk associated thereunder, and (ii)
      indemnifies Sunbelt Entities for all claims or damages as a result of misuse or use of damaged or malfunctioning Equipment.
 6.   Customer has received, read, understands and agrees to the estimated charges and all the terms on this page, plus all sections on the reverse side of this Contract ("Sections"), including Release and
      Indemnification in Section 8 and Environmental Fee in Section 16, which can also be found at www.sunbeltrentals.com/rentalcontract. *Delivery/Pickup Surcharge fee explanation is available at
      www.sunbeltrentals.com/surcharge.
 7.   Customer must contact Sunbelt to request pickup of Equipment, retain the Pick-Up Number given by Sunbelt and will be responsible for Equipment until actuallyretrieved by Sunbelt.
 8.   Customer waives its right to a jury trial in any dispute as set forth in Section 19.
 9.   At the election of Sunbelt or Customer, Customer agrees to submit every dispute to arbitration and waives any right to bring a class action as set forth in Section 20.


 Customer is declining Rental Protection Plan (see reverse side for details) ______ (Customer Initials)




                   WCC 005618
      Customer Signature                          Date             Name Printed                                                             Delivered By                                Date
                                                                                       www.sunbeltrentals.com                                                                      PDFWS6 (Rev 05/10/18)
                             Case 1:20-cv-01006-GHW Document 121-24 Filed 07/02/21 Page 4 of 70                                                                                   Page 2 of 2


                                                  PC#: 0540
                                                                                                                 SUNBELT RENTALS, INC.
                                                  5875 MAURICE AVE                                                Salesman: 054044 SANTIAGO, ARTHUR (5
                                                  MASPETH, NY 11378 2332
                                                                                                                  Typed By: MSPORDER
                                                  718-387-4872


Job Site:                                                                                                                               RENTAL OUT
  CUNY NEW ACADEMIC BUIDING
  285 JAY ST
  CUNY NEW ACADEMIC BUILDING
  BROOKLYN, NY 11201 2933                                                                                     Contract #.. 104313025
  C#: 718-392-1800 J#: 203-803-8775                                                                           Contract dt. 8/07/20
                                                                                                              Date out.... 8/10/20 9:00 AM
                                                                                                              Est return.. 9/07/20 9:00 AM
Customer: 504133
                                                                                                              Job Loc..... 285 JAY STREET, BROOKLYN
  WHITESTONE CONSTRUCTION CORP
                                                                                                              Job No...... CUNY NEW ACADEMIC BU
  50-52 49TH ST
                                                                                                              P.O. #...... PATRICK FOLEY
  WOODSIDE, NY 11377
                                                                                                              Ordered By.. FOLEY, PATRICK
                                                                                                              NET DUE UPON RECEIPT




      QTY          EQUIPMENT #                                                                              Min               Day              Week          4 Week                 Amount
  SALES ITEMS:
    Qty Item number                                                            Unit                Price
      1 DLPKSRCHG                                                               EA                38.750                                                                               38.75
         TRANSPORTATION SURCHARGE
                   DELIVERY CHARGE                                                                                                                                                  155.00
                   PICKUP CHARGE                                                                                                                                                    155.00

                   James 203-803-8775
                                                                                                                            Sub-total:                                              2343.75
                                                                                                                                  Tax:                                               208.02
                                                                                                                                Total:                                              2551.77

All amounts are in USD




******************************************************************************** ********************************                                                                                     *
*                                             Rate your rental experience www.sunbeltrentals.com/survey                                                                                               *
                IF THE EQUIPMENT DOES NOT WORK                                                   MULTIPLE SHIFTS OR                                       CUSTOMER IS RESPONSIBLE FOR
              PROPERLY, NOTIFY THE OFFICE AT ONCE                                             OVERTIME RATES MAY APPLY                                   REFUELING, DAMAGES AND REPAIRS
 1.   The total charges are an estimate based on the estimated rental period and other information provided by Customer.
 2.   Customer assumes all risks associated with the Equipment during the Rental Period, including injury and damage to persons, property and the Equipment.
 3.   Customer is responsible for and shall only permit properly trained, Authorized Individuals to use the Equipment.
 4.   If the Equipment does not operate properly, is not suitable for Customer's intended use, does not have operating and safety instructions or Customer has any questions regarding use of the Equipment,
      Customer shall not use the Equipment and shall contact Sunbelt immediately.
 5.   Equipment misuse or using damaged or malfunctioning Equipment may result in serious bodily injury or death and Customer agrees that Customer (i) assumes all risk associated thereunder, and (ii)
      indemnifies Sunbelt Entities for all claims or damages as a result of misuse or use of damaged or malfunctioning Equipment.
 6.   Customer has received, read, understands and agrees to the estimated charges and all the terms on this page, plus all sections on the reverse side of this Contract ("Sections"), including Release and
      Indemnification in Section 8 and Environmental Fee in Section 16, which can also be found at www.sunbeltrentals.com/rentalcontract. *Delivery/Pickup Surcharge fee explanation is available at
      www.sunbeltrentals.com/surcharge.
 7.   Customer must contact Sunbelt to request pickup of Equipment, retain the Pick-Up Number given by Sunbelt and will be responsible for Equipment until actuallyretrieved by Sunbelt.
 8.   Customer waives its right to a jury trial in any dispute as set forth in Section 19.
 9.   At the election of Sunbelt or Customer, Customer agrees to submit every dispute to arbitration and waives any right to bring a class action as set forth in Section 20.


 Customer is declining Rental Protection Plan (see reverse side for details) ______ (Customer Initials)




                   WCC 005619
      Customer Signature                          Date             Name Printed                                                             Delivered By                                Date
                                                                                       www.sunbeltrentals.com                                                                      PDFWS6 (Rev 05/10/18)
                                         Case 1:20-cv-01006-GHW Document 121-24 Filed 07/02/21 Page 5 of 70
                                                                                                            SUNBELT TERMS AND CONDITIONS
                                                                                                                                                  rights to recover against any person or entity relating to any loss, theft, damage or destruction to the Equipment. Customer shall cooperate
1.         DEFINITIONS. “Authorized Individuals” are those individuals that Customer directly or indirectly allows to use the                     with, assign Sunbelt all claims and proceeds arising from such loss, theft, damage or destruction, execute and deliver to Sunbelt whatever
Equipment, who are properly trained to use the Equipment and are not under the influence of any drugs, alcohol, substances or otherwise           documents are required and take all other necessary steps to secure in Sunbelt such rights, at Customer’s expense.
impaired. “Customer” is identified earlier and includes any of its representatives, agents, officers, employees or anyone signing this            11.        RENTAL RATES. The total charges specified in this Contract are: (a) estimated based upon Customer’s representation of the
Contract on its behalf. “Environmental Fee” is the charge described in Section 16. “Equipment” is the equipment and/or services identified        estimated Rental Period identified herein (rental rates beyond the estimated Rental Period may change) and other information conveyed
earlier , together with all replacements, repairs, additions, attachments and accessories and all future Equipment rented. “Incident” is any      by Customer to Sunbelt; and (b) for the Equipment’s use for One Shift, unless otherwise noted. Weekly and 4 week rental rates shall not
fine, citation, theft, accident, casualty, loss, vandalism, injury, death or damage to person or property, claimed by any person or entity that   be prorated. Rental charges accrue during Saturdays, Sundays and holidays. The rental rates do not include and Customer is responsible
appears to have occurred in connection with the Equipment. Equipment is considered “Lost” when it is either stolen, its location is               for, (i) all consumables, fees, licenses, present and future taxes and any other governmental charges based on Customer’s possession
unknown or Customer is unable to recover it for a period of 30 days. “MSLP” is the Equipment manufacturer’s suggested list price on or            and/or use of the Equipment, including additional fees for more than One Shift use; (ii) delivery and pickup charges to and from the Store,
about the date of the Incident relating to the Equipment. “One Shift,” means not more than 8 hours per day and 40 hours per week.                 including but not limited to any freight, transportation, delivery, pickup and surcharge fees listed in this Contract; (iii) maintenance, repairs
“Ordinary Wear and Tear” means normal deterioration considered reasonable in the equipment rental industry for One Shift use. “Pick-              and replacements to the Equipment as provided herein; (iv) a cleaning fee if required; (v) miscellaneous charges, such as fees for lost keys
Up Number” is the number Customer obtains from Sunbelt evidencing the Customer’s call to pick up Equipment. “Rental Period”                       and RPP; (vi) fuel used during the Rental Period and for refueling Equipment as described below; (vii) fines for use of dyed diesel fuel in
commences when the Equipment is delivered to Customer or the Site Address and continues until the Equipment is returned to the Store              on-road Equipment; and (viii) a Environmental Fee (see www.sunbeltrentals.com/environmentalfee) and (ix) Transportation Surcharge
or picked up by Sunbelt during normal business hours, provided Customer has otherwise complied with this Contract. “RPP” is the rental            (see www.sunbeltrentals.com/surcharge) . The convenience charge for off road diesel fuel does not include governmental motor fuel taxes
protection plan described in Section 10. “Site Address” is the location that Customer represents the Equipment will be located during the         or charges. Sunbelt collects these fees as revenue and uses them at its discretion.
Rental Period identified earlier. “Store” is the Sunbelt location identified earlier . “Sunbelt” is Sunbelt Rentals, Inc. “Sunbelt Entities” is   12.        PAYMENT. Customer shall pay amounts due, without any offsets, in full at the time of rental, unless Sunbelt approves
Sunbelt and its affiliated companies, their respective officers, directors, employees and agents.                                                 Customer’s executed credit application (credit customers must pay, upon receipt of Sunbelt’s invoice). Customer must notify Sunbelt in
2.         TERMS. . Customer’s execution of this Contract or taking possession of the Equipment shall be deemed acceptance of the                 writing of any disputed amounts, including credit card charges, within 15 days after the receipt of the invoice/contract or Customer shall
terms herein. All of the terms herein are incorporated into this and all past and future contracts between Sunbelt and Customer upon              be deemed to have irrevocably waived its right to dispute such amounts. At Sunbelt’s discretion, any credit account with a delinquent
Customer’s receipt of Sunbelt’s Equipment under those contracts. Any reference in Customer's purchase order or other Customer                     balance may be placed on a cash basis, deposits may be required and the Equipment may be picked up without notice. Due to the difficulty
document to other terms that shall control this transaction shall be void. Customer rents the Equipment from Sunbelt pursuant to this             in fixing actual damages caused by late payment, Customer agrees that a service charge equal to the lesser of 1.5% per month or the
Contract. This Contract is a true lease. The Equipment (a) is and shall remain the personal property of Sunbelt and (b) shall not be affixed      maximum rate permitted by law shall be assessed on all delinquent accounts, until paid in full. Customer shall pay a fee of $75 for each
to any other property.                                                                                                                            check returned for lack of sufficient funds to compensate Sunbelt for its overhead for processing missed payment. Deposits will only be
3. PERMITTED USE. Customer agrees that Sunbelt has no control over the manner in which the Equipment is operated during the                       returned after all amounts are paid in full. Customer agrees that if a credit card is presented to pay for charges or to guarantee payment,
Rental Period by Customer or any third party that Customer implicitly or explicitly permits. Customer warrants that: (a) prior to each use,       Customer authorizes Sunbelt to charge the credit card all amounts shown on this Contract and charges subsequently incurred by Customer,
Customer shall inspect the Equipment to confirm that it is in good condition, without defects, includes readable decals and operating and         including but not limited to, loss of or damage to the Equipment and extension of the Rental Period.
safety equipment or instructions and is suitable for Customer’s intended use; (b) any apparent agent at the Site Address is authorized to         13.        RETURN OF EQUIPMENT. Sunbelt may terminate this Contract at any time, for any reason. At the end of the Rental Period,
accept delivery of the Equipment (and if Customer requests, Customer authorizes Sunbelt to leave the Equipment at the Site Address                the Equipment shall be returned to Sunbelt in the same condition it was received, less Ordinary Wear and Tear and free of any hazardous
without requirement of written receipt); (c) Customer shall immediately notify Sunbelt if the Equipment is Lost, damaged, unsafe,                 materials and contaminants. Customer will continue to be responsible for rental and other charges after the Rental Period if the Equipment
disabled, malfunctioning, levied upon, threatened with seizure, or if any Incident occurs; (d) Customer has received from Sunbelt all             is not returned in the condition required herein. If Sunbelt delivered the Equipment to Customer, Customer shall notify Sunbelt that the
information needed or requested regarding the operation of the Equipment; (e) Sunbelt is not responsible for providing operator or other          Equipment is ready to be picked up at the Site Address and obtain a Pick-Up Number, which Pick-Up Number Customer should keep as
training unless Customer specifically requests in writing and Sunbelt agrees to provide such training (Customer being responsible to obtain       proof of the call; provided Customer remains liable for any loss, theft, damage to or destruction of the Equipment until Sunbelt confirms
all training that Customer desires prior to the Equipment’s use); (f) only Authorized Individuals shall use and operate the Equipment; (g)        that the Equipment is returned in the condition required herein. Customer will not be charged the rental charges after the date the Pick-Up
the Equipment’s use shall be in a careful manner, in compliance with all operating and safety instructions provided on, in or with the            Number is given, provided Customer has otherwise complied with this Contract. No pickups occur on Sundays or statutory holidays and
Equipment and all applicable federal, state and local laws, permits and licenses, including but not limited to, OSHA, as revised; and (h)         Saturday pickups are dependent on specific Store hours. If Customer picked up Equipment, Customer shall return Equipment to the same
the Equipment shall be kept in a secure location.                                                                                                 Store during that Store’s normal business hours. If the Equipment is not returned by the estimated end of the Rental Period specified
4. PROHIBITED USE. Customer shall not (a) alter or cover up any decals or insignia on the Equipment or remove any operating or                    earlier, Customer agrees to pay the applicable rental rate for the Equipment until the end of the Rental Period.
safety equipment or instructions; (b) assign its rights under this Contract; (c) move the Equipment from the Site Address without Sunbelt’s       14.        PURCHASES: If this Contract identifies any Equipment, materials or other items that is to be purchased by Customer,
written consent; (d) use the Equipment in a negligent, illegal, unauthorized or abusive manner, or in any publication (print, audiovisual         Sunbelt sells and delivers such items to Customer on an “AS IS, WHERE IS” basis, with all faults and without any warranties (other
or electronic); or (e) allow the use of the Equipment by any unauthorized individual (Customer acknowledging that the Equipment may               than manufacturer warranties, if any) in consideration for Customer’s payment to Sunbelt of the full purchase price of the item, Sunbelt
be dangerous if used improperly or by untrained parties).                                                                                         retains title to the item until Customer has paid in full.
5. MAINTENANCE. Customer shall perform routine maintenance on the Equipment, including routine inspections and maintenance                        15.        DEFAULT. Customer shall be in default if Sunbelt deems itself insecure or if Customer: (a) fails to pay sums when due; (b)
of fuel and oil levels, grease, cooling system, water, batteries, cutting edges, and cleaning in accordance with the manufacturer’s               breaches any Section of this Contract; (c) becomes a debtor in a bankruptcy proceeding, goes into receivership, takes protection from its
specifications. All other maintenance or repairs may only be performed by Sunbelt or its agents, but Sunbelt has no responsibility during         creditors under any insolvency legislation, ceases to carry on business, or has its assets seized by any creditor; (d) fails to insure the
the Rental Period to inspect or perform any maintenance or repairs unless Customer requests a service call. If Sunbelt determines that            Equipment as required, or otherwise places the Equipment at risk; (e) fails to return Equipment immediately upon Sunbelt’s demand; or
repairs to the Equipment are needed, other than Ordinary Wear and Tear, Customer shall pay the full repair charges and rental of the              (f) is in default under any other contract with Sunbelt. If a Customer default occurs, Sunbelt shall have, in addition to all rights and
Equipment until the repairs are completed. Sunbelt has the right to inspect the Equipment wherever located. Customer has the authority            remedies at law or in equity, the right to repossess the Equipment without judicial process or prior notice. Customer shall pay all of
to and hereby grants Sunbelt and its agents the right to enter the physical location of the Equipment for the purposes set forth herein.          Sunbelt’s costs, including reasonable costs of collection, court costs, attorneys and legal fees, incurred in exercising any of its rights or
Sunbelt shall be responsible for repairs needed because of Ordinary Wear and Tear. Customer agrees that repair or replacement of the              remedies herein. The use of false identification to obtain Equipment or the failure to return Equipment by the end of the Rental Period
Equipment is Customer’s exclusive remedy for Sunbelt’s breach of this Section. Notwithstanding Sunbelt’s service commitment, Sunbelt              may be considered theft, subject to criminal prosecution and civil liability where permitted, pursuant to applicable laws. Sunbelt shall not
shall have no obligation if Customer breaches this Contract to stop the Rental Period, commence repairs or rent other equipment to                be liable due to seizure of Equipment by order of governmental authority. CUSTOMER WAIVES ANY RIGHT OF ACTION
Customer until Customer or its agent agrees to pay for such charges.                                                                              AGAINST SUNBELT ENTITIES FOR SUCH REPOSSESSION.
6. CUSTOMER LIABILITY. DURING THE RENTAL PERIOD, CUSTOMER ASSUMES ALL RISK ASSOCIATED WITH                                                        16.        ENVIRONMENTAL FEE. To promote a clean and sustainable environment, Sunbelt takes various measures to comply with
THE POSSESSION, CONTROL OR USE OF THE EQUIPMENT, INCLUDING BUT NOT LIMITED TO, PERSONAL                                                           applicable environmental regulations, as well as with Sunbelt’s own policies. Sunbelt also incurs a wide range of environmental related
INJURY, DEATH, RENTAL CHARGES, THEFT, LOSSES, DAMAGES AND DESTRUCTION, INCLUDING CUSTOMER                                                         expenses (both direct and indirect). These expenses may include services such as waste disposal, construction and maintenance of cleaning
TRANSPORTATION, LOADING AND UNLOADING, WHETHER OR NOT THE CUSTOMER IS AT FAULT. After an                                                          facilities, acquisition of more fuel efficient equipment, as well as, labor costs, administration costs, etc. To help defray these and other
Incident, Customer shall (a) immediately notify Sunbelt, the police, if necessary and Customer’s insurance carriers; (b) secure and maintain      costs, Sunbelt assesses an Environmental Fee, plus applicable taxes thereon in connection with certain rentals. The Environmental Fee is
the Equipment and the surrounding premises in the condition existing at the time of such Incident, until Sunbelt or its agents investigate;       not a tax or governmentally mandated charge, and is not designated for any particular use or placed in an escrow account, but is a charge
(c) immediately submit copies of all police or other third party reports to Sunbelt; and (d) as applicable, pay Sunbelt, in addition to other     that Sunbelt collects as revenue and uses at its discretion.
sums due herein, the rental rate for Equipment until the repairs are completed or Equipment replaced plus either (i) the MSLP or (ii) the         17.        FUEL. For Equipment that uses fuel, Customer has three options: (a) Prepay Fuel Option - Customer may purchase a full tank
full charges of repairs of damaged Equipment. Accrued rental charges shall not be applied against these amounts. Sunbelt shall have the           of fuel for the Equipment at the start of the rental, in which case a “convenience charge” will appear on this Contract (calculated by
immediate right, but not obligation, to reclaim any Equipment involved in any Incident.                                                           multiplying the estimated fuel capacity of Equipment by the Prepay per gallon rate). As an added benefit, Customer may return the
7. NO WARRANTIES. Sunbelt does not design or manufacture the Equipment and is not the agent of those that do. SUNBELT                             Equipment full of fuel and the convenience charge will be refunded (however, if not returned full, Customer will not obtain any credit for
DISCLAIMS ALL REPRESENTATIONS AND WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE                                                             fuel left in the Equipment upon return); (b) Pay on Return Option - if Customer returns Equipment with less fuel than when received,
EQUIPMENT, ITS DURABILITY, CONDITION, MERCHANTABILITY, OR FITNESS FOR ANY PARTICULAR PURPOSE.                                                     Customer shall pay a refueling charge (calculated by multiplying gallons required to refill tank with fuel to level when received, by the
CUSTOMER ACKNOWLEDGES ACCEPTANCE OF THE EQUIPMENT ON AN “AS IS, WHERE IS” BASIS, WITH “ALL                                                        Pay on Return per gallon rate); and (c) Return Full Option – if Customer returns the Equipment with at least as much fuel as when it was
FAULTS” AND WITHOUT ANY RECOURSE WHATSOEVER AGAINST SUNBELT ENTITIES. CUSTOMER ASSUMES                                                            received (most Sunbelt Equipment comes with a full tank of fuel, but not all), no fuel charge will be assessed. The cost of Customer
ALL RISKS ASSOCIATED WITH THE EQUIPMENT AND RELEASES SUNBELT ENTITIES FROM ALL LIABILITIES                                                        refueling Equipment itself will generally be lower than the Prepay Fuel Option or the Pay on Return Option; however these options each
AND DAMAGES (INCLUDING LOST PROFITS, PERSONAL INJURY, AND SPECIAL, INCIDENTAL AND                                                                 allow for the convenience of not refueling.
CONSEQUENTIAL DAMAGES) IN ANY WAY CONNECTED WITH THE EQUIPMENT, ITS OPERATION OR USE OR                                                           18. LIMITATION OF SUNBELT’S LIABILITY. IN CONSIDERATION OF THE RENTAL OF EQUIPMENT, CUSTOMER
ANY DEFECT OR FAILURE THEREOF OR A BREACH OF SUNBELT’S OBLIGATIONS HEREIN.                                                                        AGREES THAT SUNBELT’S LIABILITY UNDER THIS CONTRACT, INCLUDING ANY LIABILITY ARISING FROM
8. RELEASE AND INDEMNIFICATION.                           TO THE FULLEST EXTENT PERMITTED BY LAW, CUSTOMER                                        SUNBELT’S, SUNBELT ENTITIES, OR ANY THIRD PARTY’S COMPARATIVE, CONCURRENT, CONTRIBUTORY,
INDEMNIFIES, RELEASES, HOLDS SUNBELT ENTITIES HARMLESS AND AT SUNBELT’S REQUEST, DEFENDS                                                          PASSIVE OR ACTIVE NEGLIGENCE OR THAT ARISES AS A RESULT OF ANY STRICT OR ABSOLUTE LIABILITY,
SUNBELT ENTITIES (WITH COUNSEL APPROVED BY SUNBELT), FROM AND AGAINST ALL LIABILITIES, CLAIMS,                                                    SHALL NOT EXCEED THE TOTAL RENTAL CHARGES PAID BY CUSTOMER UNDER THIS CONTRACT.
LOSSES, DAMAGES, AND EXPENSES (INCLUDING ATTORNEY’S AND/OR LEGAL FEES AND EXPENSES) HOWEVER                                                       19. JURY TRIAL WAIVER. IN ANY DISPUTE ARISING OUT OF, IN CONNECTION WITH, OR IN ANY WAY
ARISING OR INCURRED, RELATED TO ANY INCIDENT, DAMAGE TO PROPERTY, INJURY OR DEATH OF, ANY                                                         PERTAINING TO THIS CONTRACT, CUSTOMER AND SUNBELT HEREBY KNOWINGLY, VOLUNTARILY AND
PERSON, CONTAMINATION OR ALLEGED CONTAMINATION, OR VIOLATION OF LAW OR REGULATION CAUSED                                                          INTENTIONALLY WAIVE ANY RIGHT TO A TRIAL BY JURY, THIS WAIVER BEING A MATERIAL INDUCEMENT
BY OR CONNECTED WITH THE (a) USE, POSSESSION OR CONTROL OF THE EQUIPMENT DURING THE RENTAL                                                        TO ENTERING INTO THIS CONTRACT.
PERIOD OR (b) BREACH OF THIS CONTRACT, WHETHER OR NOT CAUSED IN PART BY THE ACTIVE OR PASSIVE                                                     20.       ARBITRATION AGREEMENT & CLASS ACTION WAIVER. AT THE ELECTION OF CUSTOMER OR SUNBELT,
NEGLIGENCE OR OTHER FAULT OF ANY PARTY INDEMNIFIED HEREIN AND ANY OF THE FOREGOING ARISING                                                        ANY DISPUTE ARISING OUT OF, IN CONNECTION WITH OR IN ANY WAY PERTAINING TO THIS CONTRACT
OR IMPOSED IN ACCORDANCE WITH THE DOCTRINE OF STRICT OR ABSOLUTE LIABILITY. CUSTOMER ALSO                                                         SHALL BE SETTLED BY ARBITRATION BROUGHT IN THE PARTY’S INDIVIDUAL CAPACITY AND NOT AS A
AGREES TO WAIVE ITS WORKERS’ COMPENSATION IMMUNITY, TO THE EXTENT APPLICABLE. CUSTOMER’S                                                          PLAINTIFF IN A PURPORTED CLASS OR REPRESENTATIVE CAPACITY, ADMINISTERED BY THE AMERICAN
INDEMNITY OBLIGATIONS SHALL SURVIVE THE EXPIRATION OR TERMINATION OF THIS CONTRACT. All of                                                        ARBITRATION ASSOCIATION UNDER ITS COMMERCIAL ARBITRATION RULES OR BY JAMS PURSUANT TO ITS
Customer’s indemnification obligations under this paragraph shall be joint and several.                                                           STREAMLINED ARBITRATION RULES AND PROCEDURES AND JUDGEMENT ON THE AWARD RENDERED BY THE
9. INSURANCE. During the Rental Period, Customer shall maintain, at its own expense, the following minimum insurance coverage:                    ARBITRATOR(S) MAY BE ENTERED IN ANY COURT HAVING JURISDICTION THEREOF. THERE SHALL BE NO
(a) general liability insurance of not less than $1,000,000 per occurrence, including coverage for Customer’s contractual liabilities herein      RIGHT OR AUTHORITY FOR ANY CLAIMS TO BE ARBITRATED OR TRIED ON A CLASS ACTION BASIS.
such as the release and indemnification clause contained in Section 8; (b) property insurance against loss by all risks to the Equipment, in      21.        COMPLIANCE WITH EXPORT AND IMPORT LAWS. Removal of the Equipment from the United States (“U.S.”) is
an amount at least equal to the MSLP thereof, unless RPP is elected and paid for at the time of rental; (c) worker’s compensation insurance       prohibited under this Contract. If Customer desires or causes the transport and/or operation of the Equipment outside of the U.S., Customer
as required by law; and (d) automobile liability insurance (including comprehensive and collision coverage, and uninsured/underinsured            must (a) obtain Sunbelt’s consent prior to taking such action, and (b) execute an amendment to this Contract, which amendment is
motorist coverage), in the same amounts set forth in subsections (a) and (b), if the Equipment is to be used on any roadway. Such policies        incorporated herein. If Customer exports or re-exports without complying with the above sentence, Customer agrees that (i) the Equipment
shall be primary, non-contributory, on an occurrence basis, contain a waiver of subrogation, name Sunbelt and its agents as an additional         is subject to and must comply with all applicable export laws, including but not limited to the Export Administration Regulations; and
insured (including an additional insured endorsement) and loss payee, and provide for Sunbelt to receive at least 30 days prior written           (ii) Customer is responsible for: (A) determining whether and obtaining if necessary, export or re-export licenses or other authorizations
notice of any cancellation or material change. Any insurance that excludes boom damage or overturns is a breach. Customer shall provide           as required prior to exporting or re-exporting the Equipment, (B) obtaining any required documentation necessary for return of the
Sunbelt with certificates of insurance evidencing the coverages required above prior to any rental and any time upon Sunbelt’s request.           Equipment, and (C) ensuring no unauthorized transfers or diversions of the Equipment occur. Refer to www.bis.doc.gov for information.
To the extent Sunbelt Entities carry any insurance, Sunbelt Entities’ insurance will be considered excess insurance. The insurance required       22. GOVERNING LAW. The parties expressly and irrevocably agree: (a) this Contract, including any related tort claims, shall be
herein does not relieve Customer of its responsibilities, indemnification, or other obligations provided herein, or for which Customer may        governed by the laws of South Carolina, without regard to any conflicts of law principles and (b) if any Section of this Contract is
be liable by law or otherwise.                                                                                                                    prohibited by any law, such Section shall be ineffective to the extent of such prohibition without invalidating the remaining Sections.
10. RENTAL PROTECTION PLAN. Customer’s repair or replacement responsibility in Sections 5 and 6 is modified by the RPP and                        23. MISCELLANEOUS. This Contract, together with any Customer executed credit application, constitutes the entire agreement of
Sunbelt shall limit the amount Sunbelt collects from Customer for the Equipment loss, damage or destruction to the following amounts              the parties regarding the Equipment and may not be modified except by written amendment signed by the parties. Customer’s obligations
for each piece of Equipment: (a) 10% of the MSLP for Lost Equipment, up to a maximum of $500 per piece of Equipment; (b) 10% of                   hereunder shall survive the termination of this Contract. This Contract and all of Customer’s rights in and to the Equipment are subordinate
the repair charges for incidental or accidental damage to Equipment, up to a maximum of $500 per piece of Equipment; (c) charges in               to all rights, title and interest of all persons (including Sunbelt’s lenders) who have rights in the Equipment. Headings are for convenience
excess of $50 per tire for tire repairs; and (d) nothing for the rental charges which would otherwise accrue during the period when damaged       only. To the extent that any terms in this Contract conflict, the parties agree that the more specific terms control. A copy of this Contract
or destroyed Equipment is being repaired or replaced by Sunbelt or Lost Equipment is being replaced; provided however, the foregoing              shall be valid as the original. Any failure by Sunbelt to insist upon strict performance of any Section of this Contract shall not be construed
RPP liability reduction only applies if the Conditions are satisfied and an Exclusion does not apply. The RPP is NOT INSURANCE and                as a waiver of the right to demand strict performance in the future. Customer and the person signing this Contract represent that: (a) they
does NOT protect Customer from liability to Sunbelt or others arising out of possession, control or use of the Equipment, including injury        both have full authority to execute, deliver and perform this Contract and (b) this Contract constitutes a legal, valid and binding obligation
or damage to persons or property. THE RPP IS A CONTRACTUAL MODIFICATION OF CUSTOMER’S LIABILITY. All of                                           of Customer, enforceable in accordance with its terms. When Customer is a buyer of Equipment, they are hereby notified that Sunbelt has
the following “Conditions” must be satisfied for the RPP and the corresponding liability reduction to apply: (i) Customer accepts the RPP         assigned its rights (but not its obligations) in the agreement to sell the asset(s) described herein to Sunbelt Rentals Exchange, Inc., a
in advance of the rental; (ii) Customer pays 15% of the gross rental charges as the fee for the RPP (plus applicable taxes); (iii) Customer       qualified intermediary, as part of Section 1031 exchange, and Customer shall make the payee “Sunbelt Rentals Exchange, Inc.”.
fully complies with the terms of this Contract; (iv) Customer’s account is current at the time of the loss, theft, damage or destruction of
the Equipment; and (v) none of the Exclusions apply. Customer assumes the Exclusion risks, meaning that if any Exclusion occurs, the
RPP does NOT reduce the liability of Customer to Sunbelt for the loss, theft, damage or destruction resulting from such Exclusion.
“Exclusions” shall mean loss, theft, damage or destruction of the Equipment: (A) due to intentional misuse; (B) caused by Lost Equipment
                                                                                                                                                  Additional terms and conditions for E&S Control, Shoring and Bridging can be
not reported by Customer to the police within 48 hours of discovery, and substantiated by a written police report (promptly delivered to          found at https://www.sunbeltrentals.com/about/shoring-bridging-additional-
Sunbelt); (C) due to floods, wind, storms, earthquakes or other Acts of God; and (D) accessories or Equipment for which Customer is not
charged the RPP fee. THE EXCLUSIONS REMAIN THE LIABILITY OF CUSTOMER AND ARE NOT MODIFIED BY THE                                                  terms-and-conditions/
RPP. RPP IS REFLECTED ON THE CONTRACT AS PART OF CUSTOMERS ESTIMATED CHARGES UNLESS
CUSTOMER HAS ELECTED TO DECLINE RPP IN WRITING OR MADE OTHER CONTRACTUAL ARRANGEMENTS.
Notwithstanding anything to the contrary in this Contract, if Lost Equipment is later recovered, Sunbelt retains ownership of the Equipment                                                                                                                        TC01.PCL Rev (12/12/2018)
regardless of any payments made by Customer or Customer’s insurance company with respect to such Equipment, all of which payments
are non-refundable. Customer agrees to promptly return any Equipment that is recovered. Sunbelt shall be subrogated to Customer’s




                          WCC 005620
                   Case 1:20-cv-01006-GHW Document 121-24 Filed 07/02/21 Page 6 of 70


                                                                                                           Invoice Report
      Invoice Number:     ARV‐45294716                                                                           Remit To:   SNAP‐ON INDUSTRIAL
      Invoice Date:       9/23/2020                                                                                          21755 NETWORK PLACE
                                                                                                                             Submit To: CHICAGO, IL
      PO Number:          IMP‐000629170                                                                                      60673
      Order Name:         4Y4376044                                                                              Ship To:    201259663
      Sales Rep:          GRANGE, GORDON                                                                                     WHITESTONE
      Mobile #:           845‐235‐4089                                                                                       CONSTRUCTION
      Emai Address:       Gordon.H.Grange@snapon.com                                                                         50‐52 49TH ST
                                                                                                                             WOODSIDE,NY,11377
      Ship Via:           1 ‐ UPS GROUND
                                                                                                                 Bill To:    201259660
      Payment Terms:      P01 ‐ CREDIT CARD ‐ DUE                                                                            DO NOT MAIL
                          UPON RECPT                                                                                         CREDIT CARD ORDER
                                                                                                                             WINCHESTER,VA 22602




Line Number      Part Number           Description                    Ship Quantity   Backorder Quantity     List Price      Unit Net Price    Line Total
1                ATECH2FM100           TORQ WR 3/8 ELEC MICRO 100FT         1.0000                  0.00      $650.00             $487.50        $487.50

      Tracking Numbers:            ‐
      TAX SUMMARY:

      PST/QAT/TUQ Tax              $19.93                                                                 Sub Total          $487.50
      District Tax                 $1.87                                                  Total Shipping/Handling            $10.68
      Local Tax                    $22.42                                                               Total Taxes          $44.22
      GST/TPS/HST Tax              $0.00

                                                                                                           Total             $542.40




         WCC 005621
                                  Case 1:20-cv-01006-GHW Document 121-24 Filed 07/02/21 Page 7 of 70
                 ��O���  O�%ffi
                             �ffi
                              �%
                               �� Mffi
                                   ����
                 ������ffl
                       ff�
                        $M����
                 _��%
                    ��
                     Q
                     ���ffi
                         ffl
                          J�� �����


                                                                                                                                                 O
                                                                                                                                                 �X
                                                                                                                                                  �
                                                                                                                                                  �ffl
                                                                                                                                                   �
                                                                                                                                                   Y��%�ffl
                                                                                                                                                        �������
                                                                                                                                                              �
                                                                                                                                                              ffi
                                                                                                                                                               �
                                                                                                                                                               ������ffi
                                                                                                                                                                      ���
                                                                                                                                                                        �
                                                                                                                                                                        ff&
                                                                                                                                                                         �
                                                                                                                                                                         $
                                                                                                                                                       O�%%  �
                                                                                                                                                             &�N
                                                                                                                                                               �ffl
                                                                                                                                                                 J����
                                                                                                                                                                     OX���ffi
                                                                                                                                                                           ffl
                                                                                                                                                                           �% M�ffi
                                                                                                                                                                                ���



                ffffi
                 ffl
                 ��ffl
                     �������ffl
                              ��
                              ffi                                                                                                     �
                                                                                                                                      ���
                                                                                                                                        !�                                                              �
                                                                                                                                                                                                        #"��
               �����ffl�
                       ff�                                                                                                            �
                                                                                                                                      �����ffl
                                                                                                                                           �                                              $�%��ffl
                                                                                                                                                                                               ��
                                                                                                                                                                                                &���
                ������ffl�
                         ff�
                           �ffl                                                                                         2134
                                                                                                                           .5-,0
                                                                                                                               )/ . -+
                                                                                                                                     *),(’                                                     999
                                                                                                                                                                                                 6;7
                                                                                                                                                                                                   :8
                ����ffi
                      ���� �����




=0
 ><                                             4=@
                                                  +?
                                                   @
                                                   (*0A
                                                      )                                                                                               2A
                                                                                                                                                       B@
                                                                                                                                                        +
                                                                                                                                                        ).0 CD
                                                                                                                                                             A
                                                                                                                                                             ,0E
                                                                                                                                                             @ 0 F
                                                                                                                                                                 -,@
                                                                                                                                                                   0
                                                                                                                                                                   )/A=.

                                                    G���      �
                                                              $�����ffi        ����  Hffl
                                                                                      �                                                                        �
                                                                                                                                                               �
                                                                                                                                                               �I                     �                   �
                                                                                                                                                                                                          �
                                                                                                                                                                                                          �I
                                              �J�
                                                $�
                                                 ffl
                                                 � �
                                                   I���   ��
                                                 �
                                                 � Kffi
                                                    �%��    L�Mffi�K�   &���    f�
                                                                                N
                                                                                ffi
                                                                                  fiffl
                                                                                    ���
                                                                                    ffiffl��O�ffl
                                                                                               �  �
                                                                                                  �ffl
                                                                                                   �
                                                                                                   ffi
                                                                                                   N����
                                                 ���  ��
                                                       N�
                                                        ffl���ffl
                                                               ��    �
                                                                     K
                                                                     &�PO�ffl   ���
                                                 Q ����
                                                ��M R
                                                    �
                                                    ffiK� K
                                                          S
                                                          �
                                                          ��
                                                           �
                                                           N
                                                           Q�
                                                            ffi
                                                            ffl
                                                            �
                                                            Nffl
                                                             �
                                                             T�  Uffl
                                                                  �ffiV
                                                                      �ffl
                                                                       ��ffl
                                                                           �
                                                                           K S�
                                                 �
                                                 ��
                                                 � ffl
                                                   ���
                                                   N   � ���
                                                           � �
                                                             �W
                                                              N
                                                              ��fffi
                                                                  fl
                                                ��M R
                                                    �
                                                    ffi
                                                      �
                                                      K� ��
                                                          N�
                                                           N�
                                                            ffi
                                                             X
                                                             �ffl
                                                              �  ��ffl����
                                                                         f�  fl�ffi
                                                                                �����  ��
                                                                                        N�
                                                                                         K
                                                                                         S�
                                                 ������    �
                                                           �W�
                                                             ffl
                                                             �
                                                             N
                                                ��M R
                                                    �
                                                    ffiK�N �� �
                                                              ffi
                                                                ffl
                                                                 %
                                                                 �ffl
                                                                  �  �ffi
                                                                      Y
                                                                      ���
                                                                        ffi
                                                                         ffl
                                                                         ������
                                                                         ffi         �Zffi
                                                                                       �ffi
                                                                                        �%����N
                                                 ��N I�
                                                      ���ffi
                                                           ffl
                                                           J�
                                                            Y�
                                                 ������ffl    �f� fi�M��
                                                                       ffiK��   N
                                                                                %�� �ffl
                                                                                     %�� ffl
                                                                                         �
                                                                                         &
                                                                                         ���KS
                                                                                          ffi �ff���
                                                 [\��������           �Mffl
                                                                        ��
                                                                         ffi
                                                                         &K�N    ��J�Y��
                                                                                       ffi
                                                                                        ffi
                                                                                        %��������ffl   �
                                                                                                       �
                                                                                                       &�
                                                 ��Jfffffi
                                                      � fl%� �
                                                             ffi
                                                             �ffl
                                                               � ffl
                                                                 �����  f� fi���I

O�%ffi
   �ffi
    �%
     �� �
        ]ffi
         �� �J�
              $�
               ffl
               ��
                I���
                   ���
                     f&fi����
                     ffl    &�
                             &�Y�M�                                                                                                                            �
                                                                                                                                                               �
                                                                                                                                                               �I                     �                   �
                                                                                                                                                                                                          �
                                                                                                                                                                                                          �I
                                    �� Kffi�%��     L�Mffi    �K�  T�O�ffl       ���
                                 ^^^^^
                                     �R   �
                                          L�Mffi   �K�   KS�
                                                           ��
                                                           �N
                                                            Q
                                                            ffl
                                                             �ffi
                                                              �
                                                              Nffl
                                                                �
                                                                Tffl
                                                                  �
                                                                  ffi
                                                                  NV� ffl
                                                                       ��ffl
                                                                           �K
                                                                            S�
                                    �
                                    ��
                                     � ffl
                                       ���
                                       N       � ������ W
                                                        N
                                                        ��
                                                         fffi
                                                            fl
                                     $R �_[ $   Q[�
                                                  ‘�H
                                                    �Q
                                                     ��
                                                     ffiffl
                                                         ���N    �Y�M����I
                                     aR �L[�[�O��O�Q                       b�H    ���ffi %��    ffl����ffi
                                                                                                         �ffl
                                                                                                          �N
                                                                                                           �ffl
                                                                                                             �����O��
                               �ffl
                                ��ffl�
                                     ffi
                                     N�K     �ffi
                                                �%���%���              K�
                                                                        K
                                                                        S
                                                                        ffl
                                                                        ffi
                                                                         ff
                                                                         �fffi
                                                                          � %fiffl
                                                                             �  ��ffl
                                                                                  �
                                                                                  N
                                     ���ffi    %��     �
                                                       �  f�
                                                          NPfl��YJ��I�O���              ffl��c�ffl
                                                                                             ffi �
                                                                                                 f� fiffl
                                                                                                      �
                                     ���     f&
                                              Yff
                                               fl���&
                                                    Sffl
                                                      �� � �� % �����    � VY
                                                                            �
                                                                            ��  �
                                                                                fffi
                                                                                  fl���ffl
                                                                                         ��
                                     ffl
                                      ff������       K
                                                     S �
                                                       ffi
                                                        fffi
                                                        �  %
                                                           fiffl
                                                            � �
                                                              ��
                                                               �ffl
                                                                ���
                                                                N     �����ffi        % �
                                                                                        U
                                                                                        ��
                                                                                         I
                                   �ffl
                                     ��ffl    ���
                                              ffi  ffl����ffi   �ffl
                                                                  �J�
                                                                    � ��Y
                                                                      N   �� ffiffl
                                                                                 ���   �ffl
                                                                                         � Y��
                                                                                             f�
                                                                                              fi�
                                                                                               ffl��ffi
                                                                                                      ��&
                                     ������ffl         ���    Kffi
                                                                ffl
                                                                ff�
                                                                �  �
                                                                   Kffl
                                                                    ffi
                                                                    ff���ffl���ffl    �
                                                                                      ����
                                                                                         %   ����ff�   ��
                                                                                                        &
                                                                                                        S
                                     ����N          ���  ffl��ffi�
                                                                 Y� % �������        ��ffl
                                                                                       ��J��  Y
                                                                                              ffl
                                                                                              �
                                                                                              d�
                                                                                               J
                           �d�
                             R
                             Iffi
                              �ffi
                              ����ffl]ffi
                                      �
                                      f�  fi����ffl  ��  J�M   Y
                                                               �
                                                               ffiKR
                                   � aR�
                                       I L$Q      �b�[�    Q‘ _G�O�              H
                                                                                 ��Iffl
                                                                                      ffl
                                                                                      ��ffl
                                                                                         �
                                                                                         ffi
                                                                                         N�
                                     ��%��          �����     �ffl
                                                               ��
                                                                NK
                                                                 S
                                                                 ffi
                                                                  � �
                                                                    %  �
                                                                       ��
                                                                        �
                                                                        �
                                                                        ffl
                                                                         NNf�fl�� YJ� I
                                   � aR�
                                       $
                                       I�$_��Q           �[�  Q
                                                              ‘ _G�O�             �
                                                                                  H �I�
                                                                                      ffl
                                                                                       �
                                                                                       ffi
                                                                                        �
                                                                                        V
                                                                                        ��� �
                                                                                            fffi
                                                                                              fl�ffl
                                                                                                 ���
                                               ���ffi  %�H
                                    �� �
                                       LI�Mffi    �K�N    ���    �ff
                                                                  &��� %��T��    K
                                                                                 S�
                                                                                  ffi
                                                                                  Y�
                                                                                   N % �
                                                                                       ��
                                                                                        �
                                                                                        ffl
                                                                                         �
                                                                                         N
                                     ��   � �  ffl
                                               � Y���
                                                    �����ffl      ����
                                                                  ffi       ��   ��ffl
                                                                                   � Pffi
                                                                                       ���I �    ��
                                                                                                 ��N  f�
                                                                                                       fi


                  WCC 005622
                                       Case 1:20-cv-01006-GHW Document 121-24 Filed 07/02/21 Page 8 of 70




ffi
ffffl                                                   �ffi���
                                                              ��
                                                               ff                                                                                     �
                                                                                                                                                      �ff
                                                                                                                                                       ��ff   ����
                                                                                                                                                                 �
                                                                                                                                                                 ffff       �
                                                                                                                                                                            �
                                                                                                                                                                            f�
                                                                                                                                                                             �
                                                                                                                                                                             fffi

                                                          �������                ��         �
                                                                                            #$�
                                                                                              %
                                                                                              �"�
                                                                                                #�
                                                                                                 !&�’
                                                      0
                                                      �
                                                      2
                                                      .�
                                                       *3
                                                        14
                                                         +(")/-.,
                                                         �6
                                                          57    )8767-(7�
                                                                        56<9 <-,:�
                                                                                 ;-�
                                                                                   /6.(,/78767-(7  �
                                                                                                   =1>@
                                                                                                      ?
                                                         �
                                                         677   )8767-(7�56�
                                                                          69
                                                                           -,;:� 5
                                                                                 78   7/,7.67-(7
                                                                                               �
                                                                                               =1>A ?�
                                                                                                     B
                                                          =>C    ?

                                                           �D �   )�E    F���       &���            F�    ���       &�G$�H         ��
                                                                                                                                    #�
                                                                                                                                     H
                                                                                                                                     �
                                                                                                                                     IF
                                                                                                                                      J&
                                                                                                                                       H
                                                                                                                                       �#
                                                                                                                                        ���
                                                        �   � #
                                                              I�&
                                                                JI�
                                                 <<
                                                  �
                                                  7;-1
                                                     /� .(,),��        F�
                                                            K
                                                            �>6    )<><=75�                      5�   7>
                                                                                                       :�-1=�
                                                                                                            F
                                                                                                            JI&
                                                                                                              H /$
                                                                                                                 �
                                                                                                                 #
                                                                                                                 J�F
                                                                                                                   #�
                                                                                                                    F
                                                                                                                    #
                                                                                                                    $�L�   D� &��
                                                            M    %  FM��               � ��
                                                                                          M  ’F�       �  $�& F� �IHH
                                                                                                                    �JF�#�&
                                                                                                                          ������     M��  ��
                                                                                                                                           �F$
                                                                                                                                             I�
                                                                                                                                              HG
                                                                                                                                               $�
                                                                                                                                                %
                                                                                                                                                F
                                                            %    �    #J� ���        �
                                                                                     9E   �
                                                                                          ’(�   M#�J�          H�   %
                                                                                                                    JF$�HN   H��   &H� HG$$�%��$H��
                                                        $� J9
                                                            �
                                                            F #�F #$’(�$H�         5=7-0�%��H�$                             �J�
                                                                                                                              F
                                                                                                                              #�
                                                                                                                               F#
                                                                                                                                $�� &�� �
                                                                                                                                        F
                                                                                                                                        �##
                                                ��
                                                 ’I�
                                                 M          � H’"�  !��     &I��    &�  G$H�               H �JF���   &$ �
                                                                                                                         %
                                                                                                                         JFF�J�#
                                                           �&�F             $%��     &�  IH�
                                                                                           5�       =’7-0��          J��    H� % JF$’
                                                        O
                                                        �5K     6
                                                                )’9  -,:=+-<
                                                                           (;�
                                                                             ./5�/7
                                                                                  �
                                                                                  51��$%           F�      J�H  E F�H�  PQ  �
                                                                                                                            9(R
                                                            5=7-0�                �
                                                                                  $I�
                                                                                    F����                   H��$%       FJ��   ’
                                                  0= +
                                                     -;�
                                                       <
                                                       ,D
                                                       (=;�
                                                          .K 5/)�
                                                                /S7’�
                                                                    O   1� ’;I�
                                                                           �   #FH$ �
                                                                                    ,QJ�
                                                                                       -#
                                                                                        JF�
                                                            �TG             �  FH’
                                                  0�2
                                                    .�*3
                                                       14 + (")/-.,
                                                           �6
                                                            57    )8767-(7�          56<9     <-,:�
                                                                                                  ;-�
                                                                                                    /6.(,/78767-(7       �
                                                                                                                         =1>@
                                                          �
                                                          677    )8767-(7�           56�  69-,;:� 5
                                                                                                  78   7/,7.67-(7     �
                                                                                                                      =1>OR � =>D

                                                           � A�)�
                                                                EF���
                                                                    &���   J�
                                                                            F#�%��  H
                                                                                    PJ�
                                                                                      F
                                                                                      G��
                                                                                        F$�$�H�U
                                                                                               $%
                                                                                                F�@ J&
                                                                                                     4
                                                         � Q
                                                           � IF�
                                                               P
                                                               I�� �
                                                                   �
                                                                   #�&
                                                   <<�
                                                     7;-1
                                                        /�
                                                         .(,),�� F�
                                                             K
                                                             �>6)<><=75� 5�
                                                                          7
                                                                          >
                                                                          :-1=
                                                                             �/�J�H�
                                                                                   5� %
                                                                                      JF$V�
                                                                                          KI$
                                                                                            �
                                                                                            F&
                                                                                             H
                                                                                             �
                                                                                             F
                                                                                             �
                                                                                             JI
                                                     G  #H
                                                         $IF��M��    H�%J��       �
                                                                                  �#
                                                                                   E
                                                                                   H
                                                                                   F
                                                                                   #�
                                                                                    FH$�F�P
                                                                                          �G
                                                                                           #�
                                                                                            #H
                                                                                             ��J�$�
                                                                                                  �
                                                                                                  �F$’
                                                   G#H
                                                     $I�     /�M��$�  Q
                                                                      �
                                                                      P
                                                                      J�
                                                                       #
                                                                       �
                                                                       JF�
                                                                         #�
                                                                          FHEF�H $�
                                                                                  F�
                                                                                   P
                                                                                   �G
                                                                                    #�#H��J�$�
                                                                                             ��
                                                                                              F$’
                                                         �
                                                         O
                                                         5K      6
                                                                 )’9  -,:=
                                                                         +
                                                                         -<(;�
                                                                             ./5�/<
                                                                                  7
                                                                                  �O  1$’��W   O
                                                                                               �7�   $)#�  %�H�    >#$
                                                           JM��$%                 F����                     H
                                                                                                            FP
                                                                                                             J�
                                                                                                              #
                                                                                                              F
                                                                                                              G�
                                                                                                               �
                                                                                                               F$��  @ X
                                                                                                                       $
                                                                                                                       %
                                                                                                                       �
                                                                                                                       R
                                                                                                                       F
                                                                                                                       G
                                                                                                                       Q
                                                                                                                       J&
                                                                                                                        4#�
                                                                                                                          F��H�
                                                                                                                              ��J�J
                                                            J�$H��                H�   $�
                                                                                        %F
                                                                                         �
                                                                                         J&
                                                                                          I��TG            � F��$�   J’
                                                     0
                                                     =+
                                                      -;�
                                                        <
                                                        ,D
                                                        (=
                                                         ;�
                                                          .K  5/)�
                                                                 /57P
                                                                    ’�
                                                                     JO F1
                                                                         G’�  �F$��   �#
                                                                                       &�H $�
                                                                                            JF�      Y44Z
                                                     �
                                                     $
                                                     #�JD
                                                        F@=8                   �
                                                                               D�
                                                                                [C ’J&
                                                     0
                                                     �
                                                     O
                                                     .�*1+ � (J)/-.,$H��          H�  H�’�   #F
                                                          �6 57    )8767-(7�             56<9  <-,:�
                                                                                                   ;-�
                                                                                                     /6.(,/78767-(71
                                                         �H        E  F�H�        P
                                                                                  FQ $#� �
                                                                                         I
                                                          �
                                                          677     )8767-(7�              56�69
                                                                                             -,;:� 5
                                                                                                   78   7/,7.67-(7
                                                                                                                 �
                                                                                                                 -,1

-���
   >
   J?I�
      6
      F�$%� 6-:,7�
                 -<7.�
                     >6<><=
                          �
                          >(;7
                          N  ,6�
                               6/-8:,7
                                     <<
                                      �
                                      /6-/\,.                                                                                                          A
                                                                                                                                                       4
                                                                                                                                                       R
                                                                                                                                                       4
                                                                                                                                                       Y4’              O     A
                                                                                                                                                                              4
                                                                                                                                                                              R
                                                                                                                                                                              4
                                                                                                                                                                              Y4’
                                                        5?G��       M�� $��
                                                                          G���&
                                                                              M����R  ��$Q  ��
                                                                                             &
                                                                                             M�
                                                                                              ��
                                                                                               F�W
                                                                                                 �J)��
                                                                                                     TG�
                                                                                                       F
                                                                                                       &
                                                                                                       $H
                                                                                                        �
                                                                                                        F
                                                         �J��      �$%�’
                                                       M
                                                       \+
                                                        .?�
                                                          -\�
                                                           /� �
                                                              \��
                                                               /J�
                                                                 F �H     ��
                                                                          �
                                                                          FN E�
                                                                              G
                                                                              #�
                                                                               J�
                                                                                G
                                                                                �
                                                                                FJ�H�
                                                                                    &�H�
                                                                                       ��JF
                                                       �
                                                       GF$
                                                         �
                                                         #�
                                                         P  �
                                                            #
                                                            IJ�
                                                              $
                                                              #E
                                                               �FJ]�IH
                                                                     F�$��G$F �����G$� P�#�R��
                                                         �$�   �
                                                               G   I�M#�G�J����H�
                                                                                &�
                                                                                 FP�E���G
                                                                                        $F �1

                                                       7��?J�
                                                            F �H�   6�$%���    ^&�G�J1
                                                     =
                                                     7>
                                                      5
                                                      8=
                                                       �
                                                       ,‘/7
                                                          _
                                                          .a(/�
                                                              ^76�
                                                                 c0
                                                                  7
                                                                  1
                                                                  ?�
                                                                   b
                                                                   >>7�
                                                                      M�G
                                                                        -�
                                                                         dc�
                                                                           \cJ?
                                                                              /c�
                                                                                \c?
                                                                                  ,
                                                          d000

                    WCC 005623
           Case 1:20-cv-01006-GHW Document 121-24 Filed 07/02/21 Page 9 of 70




ffi
ffffl              �ffi���
                         ��
                          ff                                                                          �
                                                                                                      �ff
                                                                                                       ��ff         ����
                                                                                                                       �
                                                                                                                       ffff       �
                                                                                                                                  �
                                                                                                                                  f�
                                                                                                                                   �
                                                                                                                                   fffi

                     �
                     ��     %
                            ��
                             $��#!"%
                                   �
                                   &�
                                    /-.,!+
                                         �
                                         #
                                         *0�
                                           1
                                           ’()� 243�   56788�+
                     298 �
                         5
                         :8;8
                     �
                     �
                     6$
                      �
                      +
                      =
                      *6
                       �
                       <
                       ;=0)�
                           =.=9%�/�#0�  1�
                                         243�    5678*�
                                                      2+98�  5
                                                             :,;
                     �
                     �$�
                       <>+
                         �
                         0
                         :+ �
                            =�
                             =
                             .9% �
                                 /�#0� 2+43�2+:5:9�   5
                                                      :>>>
                     �
                     �
                     9?@�      �� &>+ �
                                      :+
                                       .�
                                        9?@�             �� &% �/.�
                                                                  2�
                                                                   #0
                                                                    4)3
                                                                      �
                                                                      2
                                                                      +
                                                                      :5:9�5
                                                                           :>>>
                     �
                     �
                     9�23    4�-2> +
                                   �
                                   :�
                                    =2   .% �/� 2�
                                                 #04)3�
                                                      2+
                                                       �:5:9�5
                                                             :>>>
                     �
                     �
                     ABA9C�       &94D�             1
                                                    .� 243�  5E8*� 2
                                                                   +9�  5
                                                                        :F8,
                     �
                     ��
                      242G
                         33 2�     @%#�                  �1�
                                                           $
                                                           5E8*H
                                                               88

                      A �  @
                           /� �
                              $ ���                   @ $� %
                                                           $0
                                                            ?
                                                            �
                                                            I’?�  � J�?�  %��     %� #J0��$�
                                                                                           @$�$�
                                                                                               B4C>
                   %
                   �  </� $
                          (%0K    0�?�J�      0"?H
                 �$�  3%     ��� ?
                                 %�
                                  $
                                  0
                                  ’?
                                   �$
                                    !<L$
                                       �"#�
                                          /$
                                           0�
                                            !@��
                                               /� $$ �      � $�%0
                 ��
                  /"���           ?�#0�    %0� %
                                               I�0
                                                 <?/$
                                                    #
                                                    "’(M
                                                       �
                                                       0%
                                                        (/�#
                                                           �
                                                           @�
                                                           $0 %    $�N    �"�?
                      J#?��       �   $@�?�$ ��           % �
                                                            0
                                                            %"�  I��   @$�    $�H �
                                                                                  A
                                                                                  � /��  ?
                                                                                         %
                                                                                         �
                                                                                         ?
                                                                                         �$�!
                   �  0L�   #0�@��                     � $�
                                                          @O     �
                                                                 J�� ’?�
                                                                       0�J�
                                                                          O�
                                                                           %
                                                                           !$
                                                                            �P
                                                                             "!�$
                                                                                %
                                                                                "0M
                                                                                  �
                                                                                  (�
                                                                                   $"/�"0
                                                                                        M0
                                                                                         �
                 ��   %  N
                         !@� �
                             I0 ��               H 0
                      %
                      Q�
                       �"�    �!$#�      (!�
                                           %�
                                            $�    (%    K 0
                                                          �
                                                          %�  /�$�  ��
                                                                     $@�M         �#�� !��
                                                                                         ?0
                                                                                          �
                                                                                          $?
                                                                                           "
                     % "� "/?
                            (�
                             0$
                              O� % �
                                   <@!M
                                     � !�$0?�J! ��        �
                                                          I��
                                                            H
                                                            &$�  0�
                  %
                  0?
                   �  I’?   %�J(H  !
                      B�
                      R        �  "/�& $����             4% �$%�
                                                               -0%
                                                                 �/#
                                                                   IS
                                                                    $0
                                                                    �� !�
                                                                        ?�JO
                                                                           �
                                                                           M!�$"O
                 �#0
                  � J�
                     /$
                      ?
                      <�
                      %?"$� �!�
                              %
                              �!"% I�
                                   $(!0?� 0%  �
                                              $
                                              % /0�$
                                                   I?$  #"
                  %/?%�
                      ($
                       ?
                       �
                       %#$$%  �
                              +
                              #
                              !� $+
                                  % <"�    I� 0@�          �?�  �0H
                                                                  T

                       �=4 .>�U�    O
                                    $%�
                                      �
                                      0)!#0
              %
              �
              -0�
                <!�
                  ��
                   -0
                    VI.+"%
                         �
                         .�!��� 7 5 8
                                    W
                                    ;0)
                  %�-0
                     V.+�<��%
                            �.�  !���     8
                                          5
                                          8
                                          W
                                          ;0)
                   �  =+=�=
                          V
                          .���%.<<  �
                                    =0�
                                      $��   5W
                                             60
                                              E
                                              )8
                   �  =+=9�=�
                           V �
                             5W
                              �
                              6E$
                                �)"%
                                   /�
                                    8
                                    9<
                                     "0
                                      <
                                      �
                                      =0$
                  �
                  .�  =
                      <+<�
                         =
                         V
                         .�
                          $��5W
                              60
                               87)
                  �
                  5W
                   �
                   68
                    �
                    $
                    =
                    +
                    7
                    )"/�
                       9<
                        "0
                         <
                         �
                         =$
                         V
                    �
                    9
                    +?@�   ��
                            &�
                             &
                             V. ���$
                                   �0?N�
                                       .I�?
                                          5
                                          $
                                          �
                                          W
                                          X
                                          08
                                           )
                    �
                    =
                    +2  .�
                         =��%
                         V  �N
                             �
                             .0I�
                                ?$
                                 �
                                 ��
                                  2�
                                   �� 5W
                                       60
                                        E)8

                  4BA=   .)                                                                                   8H
                                                                                                               88             8           8H
                                                                                                                                           88
                  6H
                   �=4  .>@I
                          �-.$�0L�
                                 #0
                                  �
                                  ?�
                                   %� (�
                                       �
                                       ?0���
                                           ?��
                                             ���
                                               $<
                                                ?�
                                                 J?
                                                  O
                                                  0
                  Q��H
              %
              �
              $�
               "H
                �
                4!�
                  ;I%
                    $I?�
                       �
                       0!
                  EH �
                     4%�N  � I�
                              ?$
                               �� �
                                  0L�
                                    #0
                                     �
                                     ?

                  �:. CG�43D)
                    6H
                     �
                     9�    �O��
                              ?!�
                                #
                                %?�$
                                   �$
                                    !?�
                                      "�#@@O         0H
                  %
                  �
                  �
                  H
                  $
                  9;?%
                     �
                     "?
                      !$� ��H
                            !
                  �
                  �
                  3�E%�
                      HI=
                        $!�
                          "�
                           I"�
                    FH
                     �9�O     �=�H$
                                  �
                                  $�
                                   ’
                    7H
                     �
                     2%   Y��
                            $
                            0�
                             <�
                              /0�
                                "��H
                   �
                   H* %���#           %
                                      ?��
                                        �$
                                         !0"’(�
                                              % ��
                                                 <
                                                 �
                                                 %
                                                 !�
                                                  $M
                                                   �
                                                   $
                                                   K0
                                                    �
                                                    �
                                                    ?�
                                                     "/!?
                                                        (
                    %     �
                          B
                          0U%    -�
                                  "@I%���          �
                                                   $M
                                                    �
                                                    0’(�
                                                       %��<
                                                          ?
                                                          O
                                                          ��
                                                           J#!�
                                                              %
                                                              �
                                                              "@I%���
                                                                    �
                                                                    $M
                                                                     �%0
                  �  �
                     O  /�$� � %$
                                #�
                                 ?�
                                  !�
                                   $!?H
                                      "
                    ZH
                     �9���       O"�� N
                                      �
                                      I@�
                                       I�
                                       0?$�!%
                                            �
                                            0H%
                                              I�
                                               <
                                               $
                                               ’I�
                                                 0

        WCC 005624
                                                                                               Case 1:20-cv-01006-GHW Document 121-24 Filed 07/02/21 Page 10 of 70




                 ffi
                 fffflffi���ffi
                             ��
                              � �                                                                                                                                                            �������


   ����   ff
   �����       "#
                �!�
                 $   %�
                      !!+!*)�
                            &
                            (’
   �1�-.2
       0/,3
          ,420�
              ,6� .’5�
                     76���  �
                            �<
                             :8&
                               9
                               =�
                                ?
                                ;�
                                <>;>
                                   � 76
                                      �
                                      >�@
                                        8�
                                         ’ ��8;&6��
                                                  A’&�&�� <
                                                          B=
                                                           �<>;>
                                                               �
   6�%%�             6
                     � ’�
                        6�’�� ;��   �7>
                                      �
                                      76����<
                                            89=�?
                                                <
                                                �
                                                >;>
                                                  �C ;8
                                                      �
                                                      �6
                                                       8
                                                       �
                                                       :�
                                                        ’>
                                                         �
                                                         8�
                                                          ’ ��� ��
                                                                 6
                                                                 �
                                                                 ;C
                                                                  ��
                                                                   %�
                                                                   �
                                                                   8
                                                                   -7+
                                                                     :�?
                                                                       6
                                                                       7
                                                                       �
                                                                       ’
   � �
     %
     7� :>�78� �
               $?:D�   E�
                        6
                        @
                        8
                        �
                        69
                         ;�
                          9
                          6
                          7
                          ;;�6 =�7�7>
                                   ?:��F  ,/G
                                            H
                                            �C
                                             ’�
                                              ,/�
                                                6
                                                �
                                                ;� D
                                                   "�
                                                    �
                                                    -+
                                                     !�
                                                      +����    �
  �
  >
  �
  A
  7;>&
     �
     8
     ;�
      I�  �
          +
          7>
           !�
            !!C
              )�
               (;


     �
     1J�
       7
       �
       �’� �
           C
           �6
            � ;�C;�
                  9<8�
                     7’6����
                           ;��  �
                                C
                                7>
                                 7
                                 �
                                 K�
                                  ;@?��=� 8�
                                           7’�8�
                                               8’����
                                                    �
                                                    6
                                                    @�6  =�
                                                          %78�� 7�
                                                                 7>
                                                                 ?:�
      �F ,/G
           H
           � C
             ’�
              ,/�
                6
                �;��
                   -D+
     �J����       �
                  �?
                   <
                   �
                   >>
                    �7�� �
                         >8�
                           �
                           C:�
                             >’76
                                @�
                                 ’�
                                  �
                                  >%� 7?�C� �
                                            $+��%�  �
                                                    �76
                                                      ;�%��>�
                                                            �8�
                                                              9H
                                                               ;�
                                                                ;�
                                                                 C �
                                                                   ’6
                                                                    ���
                                                                      ?
                                                                      <
                                                                      �
                                                                      >>
                                                                       �
     �@
      ��
       ;�I�
          ’6
           �
           ?
           7’�
             >� 7I6
                  @�%+


 LLLLL
        F����                      7?�&�M               �
                                                        ;6    �6    ���           8�7’N6      ���              C �    ��O      ;7� �C    ;C
                                                                                                                                          �7�>�   �
                                                                                                                                                  1’5
                                                                                                                                                    @��%��              @�  7�:&A�
                                                                                                                                                                                 ;&����
                                                                                                                                                                                      ?&
                                                                                                                                                                                       �
                                                                                                                                                                                       6
                                                                                                                                                                                       >
                                                                                                                                                                                       8�
                                                                                                                                                                                        ’8
    �@ ’��        ��      8;&  �
                               C  ;6
                                   � 9;�8�       7�    �7� %�
                                                            ’7I; 8%�      ’ �         @
                                                                                      #’ 7     �C�    A;� &�?
                                                                                                            ’�8  0
                                                                                                                 �I+:�
                                                                                                                     ’@�
                                                                                                                       ’>I6>7
                                                                                                                            ’;7�
     � �6>’� @7C��                     788A �
                                            ;7&
                                              >%�  ’;��             ’�
                                                                     6 @   ;H   7’�H   �  ’�8&  8�;&6   C
                                                                                                        � ;�<�           <9@       H
                                                                                                                                   6
                                                                                                                                   � @
                                                                                                                                     ’�
                                                                                                                                      67� ;7
                                                                                                                                           I�I8;&;�
                                                                                                                                             %�
        �N6       ��8�               ?&8H��8�                      %��6               �;��        N ,�
                                                                                                     P�
                                                                                                      + 8�  �    �
                                                                                                                 6 >�     ;& �
                                                                                                                             6;� ’8
                                                                                                                                  �
                                                                                                                                  7�;’� 67&��8       �?:�<�=�
                                                                                                                                                            7�
                                                                                                                                                             8
                                                                                                                                                             6
                                                                                                                                                             ’7
                                                                                                                                                              8
                                                                                                                                                              ;I’�H �
                                                                                                                                                                    I’
        &
        ? & ’8H��8�                     %��                  7�-9/�7
                                                                   �<
                                                                    ’�  7�>> �
                                                                             1�%�                     � H
                                                                                                        �,8 �.;7
                                                                                                               ,/�’9� 7�’->�   3
                                                                                                                               �
                                                                                                                               ,:? O
                                                                                                                                   �
                                                                                                                                   >
                                                                                                                                   KF�       7��   6�
                                                                                                                                                    7Q
                                                                                                                                                     �
                                                                                                                                                     >+’
        1@����                            788A�
                                              ;7&  >%�’;��              ’�%�       ?7 �
                                                                                      C
                                                                                      :��
                                                                                        R6>
                                                                                          8
                                                                                          �6
                                                                                           ?
                                                                                           ’@
                                                                                            ;�
                                                                                             :’�
                                                                                               ;7;<9� �  ’;�  67 �
                                                                                                                 9 ’> ;7%�
                                                                                                                      N        �
                                                                                                                               S +
                                                                                                                                 � ’;�
        6�%%�                               ��       6%�                  �H
                                                                           7>
                                                                            8:�
                                                                              ’87
                                                                                �’�
                                                                                 7 >’&  �H
                                                                                         7�>�6
                                                                                             ’� ;I�    �  �   A �;#&���           7�:7
                                                                                                                                     6
                                                                                                                                     ��>’�A
                                                                                                                                          8I�7
                                                                                                                                             &
                                                                                                                                             �’:�
                                                                                                                                                6
                                                                                                                                                =I>� �
                                                                                                                                                     ?>+
     �7.6&�  ;���             8H �
                                 7>   �
                                      ’;;��       6�  7>�  8
                                                           ;���         &�6
                                                                          �
                                                                          >
                                                                          ’�
                                                                          8 7
                                                                            ’�>:� 7
                                                                                  ;�’7�
                                                                                      8>8
                                                                                        ’�6
                                                                                          7@ >’H      7’���              @� � %>
                                                                                                                               ;<
                                                                                                                                7>�
                                                                                                                                  I�
                                                                                                                                   I
    � � :&7  ;%�                7��      @�            �8;&�       6�   C�
                                                                         ;�<�8�            7’8;&6       ��       8
                                                                                                                 1+   ��7C��           %��            �
                                                                                                                                                      @ ’ ��8;&6    �@
                                                                                                                                                                     �’I�  �8;&8�
                                                                                                                                                                                7
                                                                                                                                                                                6
                                                                                                                                                                                �
                                                                                                                                                                                ’9
        �%�  >7�       ’�   � 7’�    @      �6     �;���&%%7                             8�7’:�  ;�   ;<�
                                                                                                        C  :�
                                                                                                           ?7’;8 ’9
                                                                                                                 > 8 7A
                                                                                                                      �
                                                                                                                      ;>7&>%�
                                                                                                                           ’;��         ’�
                                                                                                                                         ?<
                                                                                                                                          �>> �
        �&%%7                             T
                                          �;8�      7<’=   8�
                                                            7’9
                                                              8� ;8�
                                                                   >�
                                                                    7
                                                                    ?
                                                                    >
                                                                    I�:’&
                                                                      %�  �
                                                                          7;IC    �’�
                                                                                   �   ’6
                                                                                        �
                                                                                        > <>� I<�
                                                                                                ?>7>  ��8�              � @ ’�
        7�  HU
             �(’�
                6
                9@
                 !7
                  � @
                    ?�
                     >7
                      N  ;I�@
                            !�
                             ;8
                              );I�
                                 (7’;�
                                     I;6
                                       �
                                       7I&
                                         ;8
                                          �
                                          I;�
                                            &;89
  �!*6
     �
     @
     )�H(�
         78�
           ’;�
             I6�
               &
               7
               ;I�>
                  I;7
                   �’>
                     &
                     ;�
                      6
                      I9
                       8’�
                        7  ;9
                            I�     C   �   �9
   O @�
      ’ ;�&�                   �C      �;�  �$<
                                              �
                                              +
                                              8-,V
                                                 �!7
                                                  6(�’9
                                                     @!I�   ;�6 7;I�
                                                                   ’�
                                                                    @
                                                                    &
                                                                    �    ;I�    ��    ;��          �7&>�   @           T�;��F         ,/G��          <= �;
        � 78’8�  7� >’&     �
                            H7�> � 6
                                   ’;I�    � �   A
                                                 � ;#&���8�%�                                 � 9@�&                    8� @
                                                                                                                           >�      ?� :��     ;�  � ’�
                                                                                                                                                     7
                                                                                                                                                     8�
                                                                                                                                                      97?�C 7
                                                                                                                                                            �� ;� ->+
                                                                                                                                                                    7��� �’�
        �@7�            @��                � 7�
                                              ’�      ;O�-;7�    � �C;C� 7�
                                                                          >�
                                                                           -� :�7’9�  $�     �C      ;�
                                                                                                      $ 7> %�                8%�’ �         ’�
                                                                                                                                             ?
                                                                                                                                             <�
                                                                                                                                              >> ��  ;���8���         7
                                                                                                                                                                      +
                                                                                                                                                                      �:7;>


 LLLLL

 C�’06��5
 C�
  ’�
   $
   >J6
     �
     >�
      <� =
         �
         ;�
         8I�;’�
              &
              8@
               �
               ’;� ��;�� �
                         ?
                         <7
                          �
                          >>
                           ��  �’�
                                 @�� D��>’%�  �>:��<@��  76����  @�
    � �
      �;:&
         ��
          <I�0
             �+
              7>
              C@
               �
               ’6�
                 ;�
                  I���H���   7’�
                               @ �%�
                                  ; �    >:��<�
                                              @�@’���
                                                    D�
                                                     �
                                                     9>’7���  78C
                                                                ��
                                                                 8�
                                                                  7’C
                                                                    ;8
                                                                     ��
                                                                      @7�
   W�7
     :%�
      �
      ’7; +
   �
   4J��  D ’�W>
              �
              ’�
               76�� 6
                    �
                    7�
                     ’�
                      �;I��97>
                             F,/G�
                                 <>
                                  C
                                  �
                                  >
                                  8
                                  �
                                  ’7�
                                    ’@
                                     6
                                     �;�
                                       I�� 8����  �
                                                  7%�� &
                                                       �’�
                                                         ’ 8�
                                                            7?�C�+

      6
      / �8&
      @      �  >5
7<
 �
 H
 %
 8
 �
 ;’�
   :>
    �
    -;�
      J?
       7
       <
       �
       >
       ;’�
         >�C
           �
           ;�’�;<
                �
                I6
                 >’�
                   <�@�X’�
                         O
                         V
                         )�
                          ?&� ’���87
                                   �
                                   D
                                   :�
                                    ��
                                     7
                                     I>
                                      6
                                      ’��6
                                         �
                                         7’�I
     ��  ;��8�7’>F ,/G
                     �6�
                       ;�  �
                           8�I���  �+
    �SJ��   6%%�          ��;�H �
                                8’�
                                  ’:�
                                  � 7
                                    %�
                                    ’ � 7?
                                         H
                                         �
                                         :8
                                          �
                                          6
                                          <
                                          7
                                          >
                                          Y�
                                           ’6
                                            :�
                                             @
                                             ;’ �
                                                V
                                                �
                                                ’8
                                                 O
                                                 7�
                                                  :B
                                                   @��
                                                     <
                                                     �
                                                     >’&
                                                       >
                                                       �
                                                       �
                                                       %
                                                       ; �
                                                         :>
      6�%�      � >�+’

 LLLLL
     F���D �
           / $�
              �
              6
              H
              >’8
                H
                �
                ;’@7;8�
                      7
                      8’�C
                         �:>
                           �
                           D
                           /;�
                             $�
                              �
                              ;�
                               ;�7�
                                  C
                                  ’��8�
                                      78’��
                                          %7;��
                                              �
                                              ’5F
                                                ,/G��7?>�
     @8�
       7
       8’�
         C
         �
         �
         6
         >;%�  �  >��8
                     H7
                      �>’�
                         ;&%�
                         6     �’�
                                 8
                                 6�
                                  ;D
                                   �/�$� �
                                         ;�
                                          ;�
                                           7�
                                            C
                                            ’�
                                             A
                                             �
                                             ;&
                                              ��
                                               I���?
                                                   8�
                                                    &
                                                    9�
                                                     7�
                                                      I�
                                                       ?<
                                                        �
                                                        >>
                                                         �

                                                           WCC 005625
                                                                    Case 1:20-cv-01006-GHW Document 121-24 Filed 07/02/21 Page 11 of 70



                ffffiffl����
                           f�
                            fl���ffi������
                                         ffl��ffl��
                                                  ffl�������������
                                                                 �
                                                                 ��
                                                                  ���
                                                                    ffi�����
                                                                           f�
                                                                            fi�
                                                                             f�
                                                                              fl�
                                                                               �����
         �ffi���
               ��
                ��
                 �
                 ��ff���������
                             ffl�
                                �
                                fflfflff�
                                        ��ff��
                                             �
                                             f�
                                              fl�
                                                �����
                                                    ffi�ffl
                                                         �
                                                         f�
                                                          �
                                                          fiffl
                                                          �  �
                                                             ��
!!!!!!!!!!


                "ffl�
                    �
                    #�
                     ffl���
                          �
                          ffl�
                             �
                             ��
                              ffl
                               ��$���
                                    ffl
                                     �����
                                         ffl��
                                             �
                                             ��
                                              f�
                                               f���
                                                  f�
                                                   fi�
                                                    f�
                                                    ff�
                                                     fl�
                                                      �ffl
                                                        �
                                                        ��
                                                         ���ffl��
                                                                �%
                                                                 �
                                                                 �
                                                                 �ffl�
                                                                    �
                ffi����

           ��"f�ffl� fl�
                     & �
                       ffl
                         �’�� �#
             ��$       ��   ffl ff�
                                ��     �ffl �� �$
                                                �
                                                fffi
                                                   �ffl
                                                    f�
                                                     ��  �� �
                                                            � �
                                                              ffl
                                                              ���  �
                                                                   �����     ’ ����
          ffl
           ffl
            �(��  �*#� �
                       )$   ���     ffl
                                    ffl
                                     �
                                     ffffi
                                     f� �
                                        fl� �ffl
                                             ����        $
                                                         �%��      �����    ’ ����      fflff��ffl��  ffl� ��� ��
                                                                                                                +����  �
          �
          � �
            ��������                  ffl�f� fi�
                                               f�fl�
                                                   �������         ff����   ffi�$ ����  $�ffl���ffiffi�    ffl�
                                                                                                              ffi�%�  �
                                                                                                                      ��
                                                                                                                       f�fl�
                                                                                                                         $��  �
                                                                                                                              ffl�
                                                                                                                                ffi�
                                                                                                                                   ffl����
     ��
      %
      ffl
       -�
        ,��  � �$   �
          ffl�
             � ���      �  ��� �#�$     �� � ����  �������           $
                                                                     ���  �ffl
                                                                           �ffl
                                                                            �)f��
                                                                                fi�
                                                                                  �
                                                                                  f�$
                                                                                    �
                                                                                    fl� � �����  ffi
                                                                                                 � ��
            � ��
               ffl�� � ���   ffl���     ff�    �
                                               $��f�fi�
                                                      f� fl���  ffl�� � �� ffffl���
            �. ��      "ffl�  � #�ff���ff�������                        ’ ����    .��   � ��$
                                                                                            �
                                                                                            f��
                                                                                              flffl
                                                                                               � �����
                                                                                                     ffi
                                                                                                     �f�ffl
                                                                                                        fl�
                                                                                                          �� � ��������%��
             �ffl���       $
                           f%
                            � fl�
                               � � ��  ���     ffl�������ff������                     ffi� ����� ����ffiffi�    ffl����+ffl��������    %���$
             ffl�ff���ff����                       ��$    ���   ffi�ffl��� $�
                                                                            �ffl
                                                                              ���f�
                                                                                  fi�
             +/0�ffi    �  �� ��ffi ffl
                                     �  ��  ��#ffi� ��  ��ffi
                                                            ffl
                                                             �� � �
                                                                  � �
                                                                    ff� � $�
                                                                           ��
                                                                            �  ���������           ’ ����
             �f�fl��ffl       �� % �&
                                    ffi
                                    �
                                    #�f’��fl�
                                           f#�
                                             ffl�
                                                fl�
                                                 f� fl���ffi�%    �� �
                                                                     ($
                                                                      1�ffl�
                                                                           ��ffi ffl
                                                                                  ���.f1
                                                                                       �fl2��f�fl��ffl�  �
                                                                                                         3�1��
             ffl�fflffffi   ffl� �� ��  �
                                        �
                                        ’�   ����
         ���  ��   �
                   )�  ��  �$
                            � $
                              #�
                               ff�    �$� � �� ���  .����      �  �
                                                                  � ����$     ffl��
                                                                                  ffl�fflffffi���    ��� ff�
                                                                                                          ���
            �.f� fl+�)��    �
                            .f#�fl�
                                 +� �
                                    �)���    ff�   �$�  ������������            ’ ����
             ��      � �
                       �   $
                           ����   4% �  �
                                        � /�#�����%          �� �
                                                                f$ �
                                                                   fl�
                                                                    &�’�� �%��51�fflffffiffl�����          � ��$�
                                                                                                                ���  4%
                                                                                                                      �
                                                                                                                      �
             /�� �   ff�
                     �ffl   ��  �6
                                 *�1
                                   #����     � ��  � ffi
                                                       � ff�
                                                          ���     ffl�
                                                                     �ffi���   �
                                                                               &1���
                                                                                   �  1
                                                                                      � �
                                                                                        ffi��
                                                                                            5
                                                                                            �1
                                                                                             %ffl�������          ’ ����
              ����         ffl�� #�$    ��     �
                                               % %��   )�� �
                                                           %�%$
                                                              �
                                                              )�ffl��      �����      ffl���     �
                                                                                                 �
                                                                                                 f�fl�
                                                                                                    ’� ����     .����ffl����  $ffl��
              ����        ffl��ffl��        ���  ffl�  �
                                                       fffl�
                                                          fffl
                                                          f�fl�
                                                             �ffl�ffi�
                                                                     f�fl2��
                                                                           �� � ff�
                                                                                 �������           ffl�
                                                                                                      f�fi�
                                                                                                          f� fl�
                                                                                                               ���������     $
                                                                                                                             �
                                                                                                                             ffl�
                                                                                                                               ff��
              �� "f�fl� �.f#fl�
                              ffl
                                ��  ��  .f�  fl%
                                              ��  �ff�    ff�$ �� �� �
                                                                     � �ffl�
                                                                           �
                                                                           ��� ���� %  %��  �
                                                                                            % �����
         �%   �
              ffi
               �f’�  fl�
                       ��  ��� �����           ’ �������7���                ffi�� ��f�  fi�ffi����    ffi���’ff�    �ffl�
                                                                                                                        ffi���’ff����   �
                                                                                                                                        $
                                                                                                                                        f$
                                                                                                                                         �
                                                                                                                                         fi
              ��  �  �� � ,�%
                            �� ��ff��
                                    ff�  �  ���   "8��    4�9%�5�5�ffl�����       ffl
                                                                                   �f� 2�
                                                                                        fl�����   �
                                                                                                  f�fl�
                                                                                                      ��
                                                                                                       f� flff
                                                                                                           �
          ffl
           �� ��  2�f� �
                       fl� $
                           �-
              ������              "ffl� � #� 6�    � � �
                                                       )"%
                                                         �
                                                         )4�$�
                                                             f1fi��$�ff���ff����            ffl� %
                                                                                                 ffl
                                                                                                  ��� �
                                                                                                      1�
                                                                                                       �f� fl�
                                                                                                           $,-�
      ffl
       �
       ���f�
           fl�
            f,-�
               f�
                �
                �
                $f�
                  �fi�
                   -,�������ffl ��
                                 ��ffl��
                                       �61�
                                          ��
                                           �
                                           )"�
                                             )4�
                                               ffi�
                                                 f�
                                                  f�
                                                   ff��%�ff�����
             ������      &
                         �
                         .ffi
                          1ffl
                           �� �
                              ���
                                ffl�
                                  ffl��
                                      ffl
                                      ��� �
                                          ��ffl
                                             ���
                                               ����ffl
                                                     ��
                                                      ��
                                                       �ffiffl�
                                                              ���
                                                                �
                                                                �%
                                                                 �
                                                                 ffi
                                                                  �
                                                                  ’�
                                                                   �
                                                                   ffl
                                                                   � �
                                                                     �
        ��ffl
           �
           �  ������   ’ ����
           � /��� ffl��fflffi���%
                                �� ’�
                                    ����

            ��
             "f�
               ffl�
                  fl�
                  +��  ff� ffl
                           �:�ffl
                               �#��
             ����ffl���%�ff��                ffl
                                              �
                                              �
                                              #���ff
                                                  ffl�
                                                     +/0�
                                                        � ����ffl����� f�
                                                                        fl�
                                                                         f�fl�
                                                                            ff�
                                                                              ��� ffl�ff�
                                                                                      ��$
                                                                                        �
                                                                                        %�
                                                                                         ���ffi
                                                                                             � �
                                                                                               ��
          ��ffi
             ffl
              �ff�
               �� �� ff�
                     �ff<fl�
                          ;�ffl�� �� ffl�
                                        f�fl��$
                                              ��� ���
                                                    ffi
                                                     ffl
                                                     �� � �
                                                          ���
             ��ffi  ffl
                     ����
                        +�� ff� �
                                f#fl��  .ffl�
                                            ffl
                                             ����&��  % �� ����
                                                              �
                                                              ffl
                                                               �ffl��
                                                                    ���  9ffi��� ���
                                                                                   ff�
                                                                                     ��3
             �� �
                ff��f�
                     fl�
                      �f�fl�
                           �fflffl
                             �  ���
                                  f1�fl�����  fflffi
                                                  ��ff�
                                                     ��   ���� �
                                                               �  ���ffl� �����   ffl���
                                                                                       ffl
                                                                                       ��
                                                                                        ���
                                                                                          f�fl�ffl��
             ��������&          �
                                .��ffi    ffl
                                            ��
                                             ��
                                              / ffiffl
                                                  � ��
                                                     f� �
                                                        fi�
                                                         f�
                                                          fl�
                                                           ����    �fflffl
                                                                     �  �
                                                                        ���
                                                                          f�
                                                                           fl�
                                                                             9ffi��� �ff�
                                                                                        ���ffi
                                                                                            �
                                                                                            ffl
                                                                                              ��
                                                                                               ��
                                                                                                f� �
                                                                                                   ffl�
                                                                                                      f�$
               �����
                   ffl� � �f�
                            �  fl�
                                 ���
               ffl
                ���ffl
                   � �
                     +
                     f#
                      �  fi�
                          fflffiffl�������������ffffl         �� �
                                                                 f� �
                                                                    fl�
                                                                     <���$ ��fflff�
                                                                                  ����   ����ffi������      ��������
                <���$      ����    ffi�
                                      fflffiffl�������������ffffl���        ff�� $
                                                                                 �� �
                                                                                    �  ������  ffl�
                                                                                                  )�����$ ��fflffi�����%���
                                                                                                                          ffl�
                �� %� � �� �
                           ffl
                            �  ���ffl���������ffl��      $
                                                         �����
               �.$ff���      +��  ff��
                                     4#�ffi
                                          �
                                          fffl
                                             =�
                                             fl������ffiffl��ffiffi�ffl���
                                                                         ffl�
                                                                           ffi�
                                                                             fflffiffl����
                                                                                         ffi�
                                                                                           fflffiffl���ffffl
                                                                                                         ��
                                                                                                          ��
                                                                                                           f�
                                                                                                            �fi�
                                                                                                               ��� �
                                                                                                                   ffl�
                ffi�
                  f� fl2��ffiffi$  �
                                   >=�
                                     ���ffl���   5������ ffl�
                                                           ffi�
                                                             fflffiffl������ >���$   �� �
                                                                                        f�
                                                                                         fl�
                                                                                         ff�
                                                                                           ffl
                                                                                            �
                                                                                            �� 0
                                                                                               �
                                                                                               �
                                                                                               f� �fi�
                                                                                                   ffl
                                                                                                    �
                ��� $�  �
                        ffflfl�ffiffi$
                                    �
                                    0=�
                                      ���ffl���   �
                                                  ffi�$
                                                      ff�
                                                       ��
                                                        �ffl
                                                          ���
                                                            � ��
                                                               ����     ?���$ ��� �
                                                                                  0=�
                                                                                    ����   ��
                                                                                            ��
                ��ffi
                   �ffi
                      �
                      f� fffl��$   �

                                               WCC 005626
                             Case 1:20-cv-01006-GHW Document 121-24 Filed 07/02/21 Page 12 of 70




�����
    ffffi
     ffl
       �
       ������ �
              f�
              ffl
               fi�
                 ���fffl
                     fi��f�f����
                               fff
                                fl����
                                     f�f����fffi
                                             ��
                                              ffi
                                              fl��
                                                 ffiffl
                                                     �ff���
�������� ���     �����f�
                       f�
                        f�fi��������� fffi
                                       ffl
                                        f������  �
                                                 ���  ffi�
                                                      � f�
                                                         f�
                                                          f�
                                                           f���
                                                              ���
                                                                �
                                                                ��������ff��
��
 f�
  f������ f�
          ffl
           fi���� �ffl
                    ffl
                    �
                    ffi
                     �


��
 f�
  f��ffl ������ffi����� ��
                         ffi�
                         � ffi�
                              �
                              ���
                                �f�
                                  fiffi
                                  ���  ��ffi
                                         !"ffi��ffi
                                          �     ��ffl
                                                    �
                                                    #$��
�
�
����ffi
      �ffl�f�
            flffi
              �
              f�
               fl�����ffl
                        ��ffl
                            �
                            f�
                             �
                             fl���ffl
                                   � �ffl
                                        �� f�
                                           ffl
                                            ffi
                                            fi���fffi
                                                  ffl
                                                   f�
                                                    �
                                                    ���
                                                      ������
                                                           f�
                                                            fi��ffl
                                                                 ����
��
 ��
  ffi
   !"ffi��ffi
    �     ��ffl
              �
              #$�
                %f�
                  fl�
                   f�
                    fi�
                     ��




                                                                                                                 ffffi
                                                                                                                 ffl�ffl
                                                                                                                       �
                                                                                                                       ffi ���ffl
                                                                                                                       ��      �
                                                                                                                               f�
                                                                                                                                �
                                                                                                                                flffl
                                                                                                                                   ffi




                                     4+6
                                      23
                                      *4+
                                        ’*0+
                                        5  11
                                            (�/�
                                               .’-+,(*)&
                                                       (’                      ff��
                                                                                  ffl
                                                                                   7�
                                                                                    ffl
                                                                                    7�
                                                                                     �
                                                                                     ��ffl
                                                                                        ff���8
                                                                                             f�
                                                                                              fl��7
                                                                                                  �ffi
                                                                                                   �9�:7
                                                                                                       �
                                                                                                       <�
                                                                                                        ;=
                                                                                                         ?
                                                                                                         @
                                                                                                         f>?
                                                                                                           fl�

                 WCC 005627
        Case 1:20-cv-01006-GHW
       WHITESTONE    CONSTR CORPDocument 121-24LONG
                                                 FiledISLAND
                                                       07/02/21CITY
                                                                PageBRANCH
                                                                     13 of 70
       50-52 49TH ST                           BEACON BUILDING PRODUCTS
       WOODSIDE, NY 11377                      42-16 11TH ST
                                              LONG ISLAND CITY, NY
                                                                      11101-4902
       Telephone: 718-392-1800
                                                             Telephone: 718-706-0145
                                                             Bid expires on 08/31/20
  8/05/20 Bid#/Cust#: 7181724/435022 CUNY                                     Page   1




  10      120       PC  DOW STYROFOAM SE 2.0" 2X8 25PSI       102.6000SQ      1,969.92
                       (     .1600 SQ Per PC )
                       #1666 SQUARE EDGE 96PCS/PLT
                  Fuel Surcharge                                                 35.00
                                   Other Charges Total:                         35.00

                        Special Instructions
                  QUOTE EXPIRES 8/31/20


    THIS BID DOES NOT INCLUDE FUEL SURCHARGES, WHICH MAY BE ADDED TO THE COST
 OF MATERIALS LISTED ABOVE. THESE CHARGES ORIGINATE WITH OUR VENDOR"S
 CARRIERS AND ARE BASED UPON THE NATIONAL AVERAGE DIESEL FUEL PRICE AS REPORTED
 BY THE DEPARTMENT OF ENERGY. THE DOE REVIEWS THESE COSTS AND RESULTING FUEL
 SURCHARGES ON A WEEKLY BASIS.




                                                Subtotal:                   2,004.92
                                                     Tax:                     177.94
                                               Bid Total:                   2,182.86

     WCC 005628
OER1072
                   Case 1:20-cv-01006-GHW Document 121-24 Filed 07/02/21 Page 14 of 70



                                                ON ACCOUNT                                                 39400170
146 - Long Island City (KCP) (PZ10)
21-32 Borden Ave                                             QUOTE                                                 39400170
Long Island City, NY, 11101
(718) 937-5490



Sold To:     10000136466                                                   Ship To :      TE-CUNY NYCCT NEW ACADEMIC BDG,10001938314
             WHITESTONE CONSTRUCTION CORP                                                 285 JAY ST
             50-52 49TH ST                                                                BROOKLYN, NY, 11201-2933
             WOODSIDE, NY, 11377                                                          Job Site Contact: PAT FOLEY
                                                                                          Job Site Phone: 718-392-1800 X225
                                                                                          Map #:

07:29 AM                              Ordered By: PAT FOLEY                            Contact Phone: 718-392-1800 X225

              Quote Number                    Quote Date            Valid Until         Request Date                         Sales Person
                                                                                         09/08/2020                           Azarcon, M
                  Terms                    Shipping Method         Quote Name           Customer PO                          Created By
                  N30D                        0. Will Call                            CUNY WILL CALL                         Spennato, V
 SEQ                  Part#                        Description            Ord Quantity     U/M                     Price            Amount
                       H/M                                                               Unit WT                   COO

   0               113HEWP200937       36"X66.7' BLUESKIN WP200 SHEET             2                EA              $105.99         $211.98
                                       MEMBRANE - HENRY

                                                                                                 67 LBS

   0                 113HE574677       4.5GAL BLUESKIN LVC ADHESIVE               1                EA              $215.00         $215.00
                                       PRIMER LO-VOC HENRY

                       HAZMAT          Class 3,UN1133,PAIL                                       40 LBS

   0                113HEBES925B       20OZ SAUS 925 BES BLACK                    12               EA              $11.00          $132.00
                                       SEALANT HENRY

                                                                                                  1 LBS

   0                530SR08750BX       7/8" SOF ROD 850LF/BX                      1               BOX              $76.50           $76.50

                                                                                                 12 LBS

   0                   12120902        2"X60YD SCOTCHBLUE PAINTER'S               6                RL               $8.50           $51.00
                                       TAPE 2090-48A 3M

                                                                                                 .75 LBS


                                                                 Shipped amount                                                       $686.48
                                                                 Order charges                                                          $0.00
                                                                 Tax amount                                                             $0.00
                                                                 Lumber Tax rate/amount                    1.00%                        $0.00
                                                                 Quote total                                                          $686.48




                                                                 Page 1 of 2
            WCC 005629
            Case 1:20-cv-01006-GHW Document 121-24 Filed 07/02/21 Page 15 of 70




Shipped Weight: 202.50 Customer acceptance signature:____________________Date : __________________

            ALL ITEMS AND QUANTITIES REQUIRE CUSTOMER REVIEW AND APPROVAL
                   AVAILABILITY AND LEAD TIMES ARE SUBJECT TO CHANGE
       SPECIAL ORDERED ITEMS ARE SUBJECT TO MANUFACTURER APPROVAL PRIOR TO RETURN.
               QUOTE IS SUBJECT TO EXPIRATION AS INDICATED IN THE ABOVE DATE.


                                                          Page 2 of 2
       WCC 005630
                   Case 1:20-cv-01006-GHW Document 121-24 1281
                                              MAIN OFFICE: FiledMETROPOLITAN AVENUE
                                                                 07/02/21 Page      * BROOKLYN,
                                                                                16 of  70       NY 11237
                                                                                    (718) 786-7777 * FAX (718) 472-3575
                                                                    BRANCH YARDS 100 DALE AVE. * PATERSON, NJ 07501
                                                                                    (973) 910-2600 * FAX (973) 278-7700
                                                                                    58-30 57TH ST. * MASPETH, NY 11378
                                                                                    (718) 418-7777 * FAX (718) 418-6773
                                                                                    251 EAST SHORE ROAD * GREAT NECK, NY 11023
                                                                                    (516) 487-1400 * (516) 365-6464 * FAX (516) 487-1498

                SOLD TO                                                             SHIP TO
           WHITESTONE CONSTRUCTION CORP                                            WHITESTONE CONSTRUCTION CORP
           ATT: ACCOUNTS PAYABLE DEPT                                              50-52 49TH STREET
           50-52 49TH STREET                                                       718-392-1800 JAMES
           WOODSIDE, NY 11377-7423                                                 WOODSIDE, NY 11377-7423
         AB10364222
                                                                                                          Shipment #: 1
ACCOUNT #          CUSTOMER P.O. #                   TERMS                    ORDER #        ORDER DATE   SLSMN      INVOICE #    INVOICE DATE

 672608         13-0139-901                 1% 10 DAYS/NET 30                10364222        07/30/20      KMF      11267688 07/31/20
 ORDERED        BACK ORDERED    SHIPPED      U/M                        DESCRIPTION                               PRICE            AMOUNT

            6             0               6 PC      12"X12"-10' ROUGH TIMBER                                  69.000                414.00*
                                                    121210MHW
         40               0            40 PC        4X4-10' STD&BTR DOUG FIR                                  13.500                540.00*
                                                    4410DF
         50               0            50 PC        2X4-8' UTILITY HT                                             2.900             145.00*
                                                    248S4S
         50               0            50 PC        2X4-10' UTILITY HT                                            3.600             180.00*
                                                    2410S4S
        130               0           130 PC        3/4" 4X8 ORIENTED STRAND BD                               21.760               2828.80*
                                                    3/4OSB
         50               0            50 PC        7/16" 4X8 ORIENTED STRAND BD                              16.960                848.00*
                                                    7/16OSB
            3             0               3 EA      PACKAGE OF APRONS/PADS/PENCILS                                0.000                0.00*
                                                    LOCATED IN BACK OF SHOWROOM
                                                    ***SHOWROOM **SHOWROOM**
                                                    **SHOWROOM**SHOWROOM**
                                                    PROMO
                                                    POK

                                                    Sales Type: WAREHOUSE(0)

                                                    Warehouse : FELDMAN LUMBER METROPOLITAN(1)




                                                                      FILLED BY   CHK'D BY       DRIVER
 July 31, 2020 16:19:30                   OT:CIB                                   2 / 1                      MERCHANDISE          4955.80

        ***************                            SHIP VIARP       - DELIVERY                                            OTHER        0.00
        *   INVOICE   *
        ***************                                   TRUCK NO.                                                         TAX        0.00
                                      1                 PAGE
                                                         DRIVER1      OF 1
                                                         NAME
AUTHORIZED SIGNATURE                                                                                                 FREIGHT           0.00
 .
PRINTED NAME
                                                          TIME IN
                                                                                                                      TOTAL        4955.80
DATE           WCC 005631                                 TIME OUT

 THANK YOU FOR ALLOWING FELDMAN LUMBER TO BE OF SERVICE TO YOU
             Case 1:20-cv-01006-GHW Document 121-24 Filed 07/02/21 Page 17 of 70
 APPROVED
10/26/2020 8:33:06 AM

        Portland Steel Inc.                                                                                      Invoice
        5733 58th Place                                                                             Date          Invoice#

                                                                                                 8/5/2020           189



          Bill To                                                       Ship To

        Whitestone Construction Corp.                                 285 Jay Street
        50-52 49Th Street                                             Brooklyn, NY 11201
        Woodside, NY 11377




                                  Job            S.O. No.              P.O. No.            Terms                 Project

                                  CUNY            P195               13-0139-900           Net 30                P195

                    Description              Ordered   Backord...    Invoiced      Rate         Prev. Invoiced     Amount

  ****Refabricated****                                                             24,395 .00         0           24,395.00

  Steel bracket - SB1
  Finish : shop primer - Gray
   2-1 /2x3-1 /2x5/16 angle with 10 holes
  and 2 stifener plates - 34pcs -



  Steel Bracket SB2 -
  6"x 5" x 7-718widex112 thick - 5"
  wall to be grooved as per provided
  drowing
  2 holes 13/16x4" and 2 holes 1 /2x2-1 /2
  1 / 2 thick stifener plate
  Finish- shop primer - Gray

  Steel Bracket SB2 -
  6"x 5-1 /8" x 7-13/16 wide x 5/8 thick -
  5-1I8" wall to be grooved as per
  provided drowing
  2 holes 13/16x4" and 2 holes 1/2x2-1/2
  1/ 2 thick stifener plate


                                                                                   Total

                                                                                   Payments/Credits

                                                                                   Balance Due



                                                            Page 1

      WCC 005632
                     Case 1:20-cv-01006-GHW Document 121-24 Filed 07/02/21 Page 18 of 70



            Portland Steel Inc.                                                                                                Invoice
            5733 58th Place




                      Construction Corp.                                           285 Jay Street
           50-52 49Th Street                                                       Brooklyn, NY 11201
           Woodside, NY 11377




S.S Shim - SS1 - 40pcs
6"x7-7 /8 x 1/8 thick with 2 holes
3/16x4
mill finish

 Aluminum Angle - AA1 - 34pcs -
  1"x1 "x1 /8 thick x 1-15/16 wide
  aluminum angle with 2 (3/16) holes
I mill finish

Aluminum Bar - AB1 - 34pcs
1/4x3/4x1'3-3/4"
mill finish




-l-.·- . ---- - - - - - - - - -·- - ----
______,_.... __
                                                                                ~-----·i
                                                                                     -
                                                                                   . . . . . . . .-
                  -·~ -------· ----·---·-----------------0. - .-....... .,........._
                                                                                                      - ----
                                                                                                        Total
                                                                                                                  ·----·      - - - - - - ·- - -

                                                                                                                                $24,395.00
                                                                                                        -··-- - - - - -- - - - - - - - -- -
                                                                                                        Payments/Credits               $0.00


                                                                                                      [s~~]~~~?.! ~~~{_1:iL!_?~&~~R:i

                                                                          Page 2

          WCC 005633
                  Case 1:20-cv-01006-GHW Document 121-24 Filed 07/02/21 Page 19 of 70

Whitestone Construction Corp.                                                                                   PURCHASE ORDER
50-52 49th Street                                                                                                        No. 13-0139-778
                                                                 Phone: 71 8-392-1800
Woodside, NY 11377                                                 Fax:


TO:               AJBBC CORP.                                                         DATE:            02/20/2018
                  249 Huron Street                                                    PROJECT:         New Academic Building
                  Brooklyn, NEW YORK 11 222                                           JOB:

ATTN:             Bartek Malinowski                                                    COMPLETED:


WORK AT                                  ... .
                                _: _ _.. ·                       ·:   :_.
                                                                                · · ...·. BILL TO



TERMS:                                                                                 SHIP VIA:

Item          Quantity ··.   Units ·. Stock Numbe~/D~s~riptio~              \ UnitPrice Tax: Rate ·     · Tax: Amount •. · ·   Net Amount
00001            1.000        EA             Steel Brackets                    $24,395.00    0.000%              $0.00            $24,395.00




                                                                                             Unit Cost:                        $24,395.00
                                                                                              Unit Tax:                             $0.00
                                                                                                             ~~~~~~~~~~




                                                                                                    Total:                     $24,395.00
Contracted By:                                                                     Contracted By:

AJBBCCORP.                                                                         Whitestone Construction Corp.

Signed:                                                                            Signed:
             ~~~~~~~~~~~~--




By:                      Bartek Malinowski                                         By:                        James Dearth

Date:                                                                              Date:


Primavera®

             WCC 005634
                  Case 1:20-cv-01006-GHW Document 121-24 Filed 07/02/21 Page 20 of 70

Simolex Rubber Corporation                                                                                        Invoice
E-mail: info@simolex.com
14505 Keel Street, Plymouth, MI 48170                                                                           Date             Invoice #
PH: (734) 453-4500 FAX: (734) 453-6120
                                                                                                              9/17/2020          50017


  Bill To                                                                       Ship To
Whitestone Construction Corp.                                                 Whitestone Construction Corp.
50-52 49th St,                                                                50-52 49th St,
Woodside, NY 11377                                                            Woodside, NY 11377




   S.O. No.             P.O. No.                  Terms           Due Date       Ship Date      Ship Via          FOB              Project

 2020-24956               email                 Credit Card       9/17/2020      9/17/2020    UPS ORAN...        Origin

     Item                         Description                 Qty Ordered     Qty Shipped Prev. Invoic...         Price           Amount

D Shape           Simolex P/N#SIMD6382P6782-60D Light            100                    100                               5.00        500.00
                  Grey D shape Seal, 1-5/8" H x 1-3/8" W
Credit Card ...   Credit Card Transaction Fee                                                                          2.00%           10.00
Setup             One Time Set Up Charge                           1                      1                             175.00        175.00
Shipping          UPS Charges                                      1                      1                             101.50        101.50

                  E091620-01A

                  UPS tracking#1Z515E851245696867




                       "Simolex...We are flexible like rubber!" ®                               Total                                $786.50

Please notify us within 15 days for defective products. Due to nature of custom
made products, We reserve the rights to ship 10% over or under the quantity                     Payments/Credits                    -$786.50
ordered and bill accordingly. For Credit Card Payment, 2% additional fee will be
charged. Thank you for your business.
REMIT TO ADDRESS:
Simolex Rubber Corp.                                                                            Balance Due                          $0.00
14505 Keel Street, Plymouth, MI 48170



          WCC 005635
                                  Case 1:20-cv-01006-GHW Document 121-24 Filed 07/02/21 Page 21 of 70

                                            Hadco Metal Trading Co., LLC (NY)
                                               120 Spagnoli Road, Suite 1,Melville, NY, 11747                                           salesny@hadco-metal.com
                                               Tel: 631-270-9800                        Fax: 718-291-8388                               www.hadco-metal.com
                                               Toll Free: 800-221-0344                                                                  EIN# XX-XXXXXXX


                                                                           QUOTATION                                                                              Scan and Download Our App




 For : Account No. [0132205]                                                                                         No. 1181258                                                   Pg:1/2

    WHITESTONE CONSTRUCTION                                                                                          Terms                : Net 30 Days
    Attn: Patrick Foley, Purchasing Manager                                                                          Our Contact          : Kevin Persaud
    50-52 49TH. STREET                                                                                               Valid Until          : Aug-08-2020
    NY - Queens (Every day)                                                                                          F.O.B.               : DESTINATION
    WOODSIDE, NY 11377                                                                                               Quote Date           : Aug-07-2020
    US
    Tel. : 1 718 392 1800
    Fax : 1 718 392 6262
In response to your request, we are pleased to quote you the following:

  Line                              P/N & Description                                          Qty Bid                    Delivery             Unit Price                  Amount
1           A631.062T52-192                                                                      8.000 EA                    Stock                    $ 10.0000 EA  $ 80.00
            1 X 1 X .062 X 192" Alum Angle 6063 T52
            Priority [B]: B
            Usage: B
            Spec: ASTM B221
            CutPN: A631.062T52
            Shape : ANGLE
2           A6143.375T6S-300                                                                             1.000 EA            Stock                   $ 190.0000 EA $ 190.00
            4 X 3 X .375 X 300" Alum Struct Angle 6061 T6
            Priority [B]: B
            Usage: A
            Spec: AMS QQ-A-200/8, ASTM B221
            CutPN: A6143.375T6S
            Shape : ANGLE
3           F63.142T52-192                                                                               2.000 EA            Stock                    $ 35.0000 EA  $ 70.00
            1/4 X 2 X 192" Aluminum Ext. Rect. Bar 6063 T52
            Priority [B]: B
            Usage: A
            Spec: ASTM B221
            CutPN: F63.142T52
            Shape : RECTANGULAR BAR
            All quotes are subject to prior sale.
            All quotes are subject to price in effect at the time of shipment.
            Due to extreme market volatility and pending U.S. Government section 232 trade cases all prices and availability are subject to change without notice,
            all quotes to be confirmed at time of order.
            ----------------------------------------------------------------------------------------------------------------------------------------

Canceling/violating order terms may cause loss of material value, Buyer will be obliged to compensate Hadco.
Shipping tolerance is +/-10%. Flatness tolerances for sheets & plates are applicable to Mill produced (full size) items only.
Flatness of cut blanks cannot be guaranteed and done as best effort only. PIE at time of shipment may apply.
Shipping times are estimates, Hadco is not responsible for delay not caused by gross negligence/willful misconduct.
Buyer agrees to abide by Terms & Conditions of Sale (https://tinyurl.com/y9sc2vrm). Buyer must inspect Material upon receiving.
Product claims are subject to consideration and verification by authorized Hadco Rep and must be made within 5 days of receipt.                     Continued on next page...
Claims for labor/time spent not allowed. All returned material subject to restocking fee. Any material modified, treated or processed
by Buyer will not be accepted for return. Interest at the rate of 18% per annum will be charged on delinquent accounts. Legal costs
and collection charges incurred by Hadco will be assumed by Buyer. Handling fee on bounced check will be $100.




Copyright (c) PENTAGON 2000 Software, Inc.                                              Quotation is valid for 24 Hours
Ser #:[2006.70319] Ver 2019.01.01 Build 5
                         WCC 005636
                                  Case 1:20-cv-01006-GHW Document 121-24 Filed 07/02/21 Page 22 of 70

                                               Hadco Metal Trading Co., LLC (NY)
                                                  120 Spagnoli Road, Suite 1,Melville, NY, 11747                                                salesny@hadco-metal.com
                                                  Tel: 631-270-9800                          Fax: 718-291-8388                                  www.hadco-metal.com
                                                  Toll Free: 800-221-0344                                                                       EIN# XX-XXXXXXX


                                                                               QUOTATION                                                                                  Scan and Download Our App




                                                                                                                                                           Quotation No. 1181258         Page :2/2

  Line                          P/N & Description                                      Qty Bid               Delivery                                  Unit Price                  Amount
            ******************************************************************************************************
            Flatness tolerances for steel and stainless steel sheets & plates are applicable to Mill produced (full size) items only.
            Flatness of cut blanks cannot be guaranteed and are always done as best effort only.
            Clients are required to perform an incoming receiving inspection to ensure full material compliance.
            ******************************************************************************************************
            ----------------------------------------------------------------------------------------------------------------------------------------
            =================================
            P.O.________________________
            Authorized Signature ___________________

            ***** Price is based on availability in effect at time of delivery. Unless otherwise specified, prices are based on the entire quote.
             *****




                                                                                                                                                  Sub Total:                                $ 340.00
Canceling/violating order terms may cause loss of material value, Buyer will be obliged to compensate Hadco.
Shipping tolerance is +/-10%. Flatness tolerances for sheets & plates are applicable to Mill produced (full size) items only.
Flatness of cut blanks cannot be guaranteed and done as best effort only. PIE at time of shipment may apply.
Shipping times are estimates, Hadco is not responsible for delay not caused by gross negligence/willful misconduct.
Buyer agrees to abide by Terms & Conditions of Sale (https://tinyurl.com/y9sc2vrm). Buyer must inspect Material upon receiving.
Product claims are subject to consideration and verification by authorized Hadco Rep and must be made within 5 days of receipt.                   FUEL SUR:                                   $ 2.31
Claims for labor/time spent not allowed. All returned material subject to restocking fee. Any material modified, treated or processed
by Buyer will not be accepted for return. Interest at the rate of 18% per annum will be charged on delinquent accounts. Legal costs
and collection charges incurred by Hadco will be assumed by Buyer. Handling fee on bounced check will be $100.

                                                                                                                                                  Total:     [USD]                          $ 342.31
  Kevin Persaud,
Copyright (c) PENTAGON 2000 Software, Inc.                                                   Quotation is valid for 24 Hours
Ser #:[2006.70319] Ver 2019.01.01 Build 5
                         WCC 005637
               Case 1:20-cv-01006-GHW Document 121-24 Filed 07/02/21 Page 23 of 70
               TULNOY SALES 718-583-3434
AUG 11, 2020          ... QUOTE ...                  PAGE: 1

     CUSTOMER 96648                 SHIP TO
  WHITESTONE CONSTRUC                 WHITESTONE CONSTRUC
  50-52 49TH ST               50-52 49TH ST

  WOODSIDE                   WOODS IDE
  NY 11377                 NY 11377

QUOTE# : WHITE811 TERMS : 0.5% 10 NET 30       SLMN : 520 EXPIRES: 08/11/20

ATTN OF:                              ENTERED : 08111/20

 QUANTITY       DESCRIPTION              PRICE          EXTENSION

  125.00 EA 2X4 10 PREMIUM KO HT FIR      0.790 PER LF    987.50.
           2410PREM     LN# 1
   12.00 EA 4X81/2 ACX OF PLY        39.950 PER      479_40·
           1248ACXDF    LN# 2

                              MERCHANDISE      1466.90

                              OTHER          0.00
                              TAX ( 8.87%)    0.00
                              FREIGHT         0.00

                              TOTAL
                                    -------------
                                          1466.90




     TO PLACE YOUR ORDER , PLEASE APPROVE AND FAX TO: 718-299-8920
     APPROVED BY:                        DATE :._ _ _ __
     FAX TO 718-299-8920 OR EMAIL TO : SALES@TULNOYLUMBER.COM

           WCC 005638
                                Tanner BoltDocument
                  Case 1:20-cv-01006-GHW          & Nut Corp.121-24 Filed 07/02/21 Page 24 of 70 I NVOI CE
                                714 MONTAUK AVE                                  NEW REMIT TO ADDRES S :
                                BROOKLYN, NY 11208 US A                          P O Box 28657
                                P H: 1-718-434-4500 | FX: 1-718-434-3            Ne w York, NY 10087
                                            We bs ite: www.ta nne

                            I NVOI CE             I NVOI CE DATE                PI CK TI CKET N              ORDER NUMBER                               Page         1 of 2
                            5631971                    8/12/2020                      3590726                      1522031
                          Te rms De s cri             3% 30, Ne t 31                Ne t Due Da te              9/12/2020


     Bill To:     WHITES TONE CONS TRUCTION CORP                                          Ship            WHITES TONE S HOP - EXEMP T J OBS
                                                                                          To:             5052 49TH S TREET
                  50-52 49TH S TREET
                  WOODS IDE, NY 11377                                                                     WOODS IDE, NY 11377



     Tanner Custome               107724                                                                  Orde re d By: P AT FOLEY


                   PO Number                                                                                                          Taker            Order Da
                15-0101-155 (CUNY)                                                                                              DEP S TEIN             8/10/2020

                   Quantities                                                                                        Prici                      Unit
                                                            I tem I D                                                                                       Exten
                                                                                                                     ng                        Price
                                        UOM                 I tem Description                                                                   Tax          Price
                                                      Dis




    Ordered      Shippe       Remaini          Unit                                                                          Unit S           Jurisd

     Carri 03 Route 03                                             Tracking

       4.00        4.00           0.00 EA                   DEW DW5474                                       TX      EA                        27.82      111.28
                                        1.00                3/4 X     8         X      10    4     Cu t t e r       SDS          1      1       8081XTOOL
                                                            P lus Bit
      50.00       50.00           0.00 EA                   DEW P FM1411300                                          C                        108.21           54.11
                                        1.00                S CREW-BOLT+ 3/8 X 5                                               100      2       EXEMP T
                                                            50/BOX
       6.00        6.00           0.00 EA                   P OW 01318                                        TX     EA                        12.60      75.60
                                        1.00                WE DG E -BIT               SDS            3/ 8    X      10 "        1      3       8081XTOOL
                                                            OAL 8" US EABLE

      48.00       15.00           0.00 EA                   CM M648G                                     TX          EA                         6.26      93.90
                                        1.00                S H AC KLE      AN C H O R               SCREW            P IN       1      4       8081XTOOL
                                                            3/8 GALV 1-1/2T
       4.00        4.00           0.00 EA                   MIL 48-32-5731                                    TX   EA                           3.85      15.40
                                        1.00                1/4"      HE X           TO          3/ 8 "      SQ U AR E           1      5       8081XTOOL
                                                            S KT ADAP TER
                                                            1/4"    HE X     TO                  3/ 8 "      SQ U AR E
                                                            S OCKET ADAP TER
       3.00        3.00           0.00 EA                   ERG 19065                                        TX    EA                           9.80      29.40
                                        1.00                S Q U ID S          3 1 0 2 TO O L            LA N Y A R D           1      6       8081XTOOL
                                                            LIME
                                                            S OLD EACH - 6 P ER BOX
       2.00        2.00           0.00 EA                   ERG 19069                                        TX    EA                           4.68           9.36
                                        1.00                S Q U ID S          3 1 0 3 TO O L            LA N Y A R D           1      7       8081XTOOL
                                                            LOOP S LIME




                              I f this invoice is exempt from sales tax, please send your exempt
                             certificate to certificates@tannerbolt. com. Be sure to reference your
          WCC 005639
* * * REPRINT * * *
                               Tanner BoltDocument
                 Case 1:20-cv-01006-GHW          & Nut Corp.121-24 Filed 07/02/21 Page 25 of 70 I NVOI CE
                               714 MONTAUK AVE                                  NEW REMIT TO ADDRES S :
                               BROOKLYN, NY 11208 US A                          P O Box 28657
                               P H: 1-718-434-4500 | FX: 1-718-434-3            Ne w York, NY 10087
                                             We bs ite: www.ta nne

                              I NVOI CE            I NVOI CE DATE                PI CK TI CKET N      ORDER NUMBER                          Page        2 of 2
                             5631971                    8/12/2020                      3590726            1522031
                           Te rms De s cri             3% 30, Ne t 31                Ne t Due Da te       9/12/2020

                   Quantities                                                                                 Prici                  Unit
                                                             I tem I D                                                                         Exten
                                                                                                              ng                    Price
                                          UOM                I tem Description                                                       Tax        Price




                                                       Dis
    Ordered     Shippe         Remaini          Unit                                                                  Unit S       Jurisd


          Total Li n 7                                                                                           SUB- TOTAL:                   389.05
                                                                                                 NY CI TY SALES TAX - TOOLS:                       29.73
                                                                                                            CASH RECEI PTS :                   406.22
                                                                                                              TERMS TAKEN :                        12.56
                                                                                                               AMOUNT DUE:                         0.00

                                      You Ma y De duct A Ca s h Dis count of: $11.67 If P a id By: 9/11/2020
                     All claims must be made within 10                           |                          Invoice Questions?
                         days, restocking fee may apply.                                              Call: ( 718) 434- 4500 or Email:




                               I f this invoice is exempt from sales tax, please send your exempt
                              certificate to certificates@tannerbolt. com. Be sure to reference your
          WCC 005640
* * * REPRINT * * *
                                Tanner BoltDocument
                  Case 1:20-cv-01006-GHW          & Nut Corp.121-24 Filed 07/02/21 Page 26 of 70 I NVOI CE
                                714 MONTAUK AVE                                  NEW REMIT TO ADDRES S :
                                BROOKLYN, NY 11208 US A                          P O Box 28657
                                P H: 1-718-434-4500 | FX: 1-718-434-3            Ne w York, NY 10087
                                             We bs ite: www.ta nne

                              I NVOI CE            I NVOI CE DATE                PI CK TI CKET N        ORDER NUMBER                                Page         1 of 1
                             5631972                    8/12/2020                      3590741                1522031
                           Te rms De s cri             3% 30, Ne t 31                Ne t Due Da te           9/12/2020


     Bill To:     WHITES TONE CONS TRUCTION CORP                                         Ship         WHITES TONE S HOP - EXEMP T J OBS
                                                                                         To:          5052 49TH S TREET
                  50-52 49TH S TREET
                  WOODS IDE, NY 11377                                                                 WOODS IDE, NY 11377



     Tanner Custome                 107724                                                            Orde re d By: P AT FOLEY


                   PO Number                                                                                                      Taker            Order Da
                15-0101-155 (CUNY)                                                                                          DEP S TEIN             8/10/2020

                   Quantities                                                                                    Prici                      Unit
                                                             I tem I D                                                                                  Exten
                                                                                                                 ng                        Price
                                          UOM                I tem Description                                                              Tax          Price
                                                       Dis




    Ordered      Shippe        Remaini          Unit                                                                     Unit S           Jurisd

     Carri 03 Route 03                                              Tracking

       1.00        1.00             0.00 EA                  DEW DCH273P 2                               TX      EA                       529.00      529.00
                                          1.00               20V       MAX           Li- Io n      3 Mo d e      S DS        1      1       8081XTOOL
                                                             Rota ry Ha mme r
                                                             20V       MAX        Li- Io n         3 Mo d e      S DS
                                                             Rota ry Ha mme r Kit (5.0 Ah)

          Total Li n 1                                                                                           SUB- TOTAL:                           529.00
                                                                                                 NY CI TY SALES TAX - TOOLS:                               46.95
                                                                                                            CASH RECEI PTS :                           558.67
                                                                                                              TERMS TAKEN :                                17.28
                                                                                                               AMOUNT DUE:                                 0.00

                                      You Ma y De duct A Ca s h Dis count of: $15.87 If P a id By: 9/11/2020
                     All claims must be made within 10                           |                            Invoice Questions?
                         days, restocking fee may apply.                                                Call: ( 718) 434- 4500 or Email:




                               I f this invoice is exempt from sales tax, please send your exempt
                              certificate to certificates@tannerbolt. com. Be sure to reference your
          WCC 005641
* * * REPRINT * * *
                                Tanner BoltDocument
                  Case 1:20-cv-01006-GHW          & Nut Corp.121-24 Filed 07/02/21 Page 27 of 70 I NVOI CE
                                714 MONTAUK AVE                                  NEW REMIT TO ADDRES S :
                                BROOKLYN, NY 11208 US A                          P O Box 28657
                                P H: 1-718-434-4500 | FX: 1-718-434-3            Ne w York, NY 10087
                                              We bs ite: www.ta nne

                               I NVOI CE                 I NVOI CE DATE              PI CK TI CKET N       ORDER NUMBER                                Page         1 of 1
                              5632658                       8/17/2020                      3591829              1522031
                            Te rms De s cri               3%30, Ne t 31                  Ne t Due Da te         9/17/2020


     Bill To:     WHITES TONE CONS TRUCTION CORP                                             Ship         WHITES TONE S HOP - EXEMP T J OBS
                                                                                             To:          5052 49TH S TREET
                  50-52 49TH S TREET
                  WOODS IDE, NY 11377                                                                     WOODS IDE, NY 11377



     Tanner Custome                  107724                                                               Orde re d By: P AT FOLEY


                   PO Number                                                                                                         Taker            Order Da
                15-0101-155 (CUNY)                                                                                             DEP S TEIN             8/10/2020

                    Quantities                                                                                      Prici                      Unit
                                                                 I tem I D                                                                                 Exten
                                                                                                                    ng                        Price
                                            UOM                  I tem Description                                                              Tax         Price
                                                           Dis




    Ordered      Shippe         Remaini           Unit                                                                      Unit S           Jurisd

     Carri UP S GROUND                                                  Tracking 1Z17E9F50368221750

    1,000.00    1,000.00              0.00 EA                    12N150THWS Z                                       C                          5.26           52.60
                                            1.00                 12 X 1 1/2 HX W S L S MS ZN                                  100      1       EXEMP T
                                                                 100/BX

          Total Lin 1                                                                                                           SUB- T OTAL:                  52.60
        Total Freig 0.00                                    Total Freigh 12.84                                          TOTAL FREI GHT:                       12.84
                                                                                                                                      TAX :                    0.00
                                                                                                                            AMOUNT DUE:                    65.44
     **DIRECT S HIP MENT**

                                           You Ma y De duct A Ca s h Dis count of: $1.58 If P a id By: 9/16/2020
                     All claims must be made within 10                               |                            Invoice Questions?
                          days, restocking fee may apply.                                                   Call: ( 718) 434- 4500 or Email:




                                I f this invoice is exempt from sales tax, please send your exempt
                               certificate to certificates@tannerbolt. com. Be sure to reference your
              WCC 005642
* * * REPRINT * * *
                                Tanner BoltDocument
                  Case 1:20-cv-01006-GHW          & Nut Corp.121-24 Filed 07/02/21 Page 28 of 70 I NVOI CE
                                714 MONTAUK AVE                                  NEW REMIT TO ADDRES S :
                                BROOKLYN, NY 11208 US A                          P O Box 28657
                                P H: 1-718-434-4500 | FX: 1-718-434-3            Ne w York, NY 10087
                                              We bs ite: www.ta nne

                               I NVOI CE                 I NVOI CE DATE              PI CK TI CKET N       ORDER NUMBER                                Page         1 of 1
                              5632702                       8/17/2020                      3591840              1522031
                            Te rms De s cri               3%30, Ne t 31                  Ne t Due Da te         9/17/2020


     Bill To:     WHITES TONE CONS TRUCTION CORP                                             Ship         WHITES TONE S HOP - EXEMP T J OBS
                                                                                             To:          5052 49TH S TREET
                  50-52 49TH S TREET
                  WOODS IDE, NY 11377                                                                     WOODS IDE, NY 11377



     Tanner Custome                  107724                                                               Orde re d By: P AT FOLEY


                   PO Number                                                                                                         Taker            Order Da
                15-0101-155 (CUNY)                                                                                             DEP S TEIN             8/10/2020

                    Quantities                                                                                      Prici                      Unit
                                                                 I tem I D                                                                                 Exten
                                                                                                                    ng                        Price
                                            UOM                  I tem Description                                                              Tax         Price
                                                           Dis




    Ordered      Shippe         Remaini           Unit                                                                      Unit S           Jurisd

     Carri UP S NEXT DAY AIR                                            Tracking 1Z97Y80X0143085593

      48.00       33.00              0.00 EA                     CM M648G                                  TX       EA                         6.26      206.58
                                           1.00                  S H AC KLE      AN C H O R            SCREW         P IN       1      1       8081XTOOL
                                                                 3/8 GALV 1-1/2T

          Total Lin 1                                                                                                           SUB- T OTAL:              206.58
        Total Freig 0.00                                    Total Freigh 161.45                                       TOTAL FREI GHT:                     161.45
                                                                                                     NY CI TY SALES TAX - TOOLS                  :            32.66
                                                                                                                     AMOUNT DUE:                          400.69
     **DIRECT S HIP MENT**

                                           You Ma y De duct A Ca s h Dis count of: $6.20 If P a id By: 9/16/2020
                     All claims must be made within 10                               |                            Invoice Questions?
                          days, restocking fee may apply.                                                   Call: ( 718) 434- 4500 or Email:




                                I f this invoice is exempt from sales tax, please send your exempt
                               certificate to certificates@tannerbolt. com. Be sure to reference your
              WCC 005643
* * * REPRINT * * *
                                Tanner BoltDocument
                  Case 1:20-cv-01006-GHW          & Nut Corp.121-24 Filed 07/02/21 Page 29 of 70 I NVOI CE
                                714 MONTAUK AVE                                  NEW REMIT TO ADDRES S :
                                BROOKLYN, NY 11208 US A                          P O Box 28657
                                P H: 1-718-434-4500 | FX: 1-718-434-3            Ne w York, NY 10087
                                              We bs ite: www.ta nne

                               I NVOI CE                 I NVOI CE DATE              PI CK TI CKET N       ORDER NUMBER                                Page         1 of 1
                              5632719                       8/17/2020                      3591845                1522031
                            Te rms De s cri               3%30, Ne t 31                  Ne t Due Da te         9/17/2020


     Bill To:     WHITES TONE CONS TRUCTION CORP                                             Ship         WHITES TONE S HOP - EXEMP T J OBS
                                                                                             To:          5052 49TH S TREET
                  50-52 49TH S TREET
                  WOODS IDE, NY 11377                                                                     WOODS IDE, NY 11377



     Tanner Custome                  107724                                                               Orde re d By: P AT FOLEY


                   PO Number                                                                                                         Taker            Order Da
                15-0101-155 (CUNY)                                                                                             DEP S TEIN             8/10/2020

                    Quantities                                                                                      Prici                      Unit
                                                                 I tem I D                                                                                 Exten
                                                                                                                    ng                        Price
                                            UOM                  I tem Description                                                              Tax         Price
                                                           Dis




    Ordered      Shippe         Remaini           Unit                                                                      Unit S           Jurisd

     Carri UP S NEXT DAY AIR                                            Tracking 1Z09848W0188299390

       1.00        1.00              0.00 EA                     DEW DWH303DH                                TX     EA                       253.24      253.24
                                           1.00                     DU S T   EX T R A C T O R                      FO R         1      1       8081XTOOL
                                                                 DCH273
                                                                 O S H A         Ta b l e      1- c o m p l i a n t
                                                                 Du s t       Ex t r a c t o r  wo r k s     wi t h
                                                                 th e       D C H 2 7 3 1 in .        Ha m m e r .
                                                                 I t      f e a t u r e s       a n      O S H A
                                                                 1 9 2 6 . 1 1 5 3 - c o m p l i a n t      Du s t
                                                                 Box As s e mbly

          Total Lin 1                                                                                                           SUB- T OTAL:              253.24
        Total Freig 0.00                                    Total Freigh 80.97                                        TOTAL FREI GHT:                         80.97
                                                                                                     NY CI TY SALES TAX - TOOLS                  :            29.67
                                                                                                                     AMOUNT DUE:                          363.88
     **DIRECT S HIP MENT**

                                           You Ma y De duct A Ca s h Dis count of: $7.60 If P a id By: 9/16/2020
                     All claims must be made within 10                               |                            Invoice Questions?
                          days, restocking fee may apply.                                                   Call: ( 718) 434- 4500 or Email:




                                I f this invoice is exempt from sales tax, please send your exempt
                               certificate to certificates@tannerbolt. com. Be sure to reference your
              WCC 005644
* * * REPRINT * * *
                                Tanner BoltDocument
                  Case 1:20-cv-01006-GHW          & Nut Corp.121-24 Filed 07/02/21 Page 30 of 70 I NVOI CE
                                714 MONTAUK AVE                                  NEW REMIT TO ADDRES S :
                                BROOKLYN, NY 11208 US A                          P O Box 28657
                                P H: 1-718-434-4500 | FX: 1-718-434-3            Ne w York, NY 10087
                                              We bs ite: www.ta nne

                               I NVOI CE                 I NVOI CE DATE              PI CK TI CKET N       ORDER NUMBER                                Page         1 of 1
                              5632753                       8/17/2020                      3591487              1522031
                            Te rms De s cri               3% 30, Ne t 31                 Ne t Due Da te         9/17/2020


     Bill To:     WHITES TONE CONS TRUCTION CORP                                             Ship         WHITES TONE S HOP - EXEMP T J OBS
                                                                                             To:          5052 49TH S TREET
                  50-52 49TH S TREET
                  WOODS IDE, NY 11377                                                                     WOODS IDE, NY 11377



     Tanner Custome                  107724                                                               Orde re d By: P AT FOLEY


                   PO Number                                                                                                         Taker            Order Da
                15-0101-155 (CUNY)                                                                                             DEP S TEIN             8/10/2020

                    Quantities                                                                                      Prici                      Unit
                                                                 I tem I D                                                                                 Exten
                                                                                                                    ng                        Price
                                            UOM                  I tem Description                                                              Tax         Price
                                                           Dis




    Ordered      Shippe         Remaini           Unit                                                                      Unit S           Jurisd

     Carri 03 Route 03                                                  Tracking

      24.00       24.00              0.00 EA                     /115-TBJ J 0375X06                          TX   EA                           6.50      156.00
                                           1.00                  3 /8 X      6"     T U R N B U C KLE        J AW    &          1      1       8081XTOOL
                                                                 J AW HG 1200LB

          Total Li n 1                                                                                                          SUB- T OTAL:              156.00
                                                                                                     NY CI TY SALES TAX - TOOLS                  :            13.85
                                                                                                                     AMOUNT DUE:                          169.85

                                           You Ma y De duct A Ca s h Dis count of: $4.68 If P a id By: 9/16/2020
                     All claims must be made within 10                               |                            Invoice Questions?
                          days, restocking fee may apply.                                                   Call: ( 718) 434- 4500 or Email:




                                I f this invoice is exempt from sales tax, please send your exempt
                               certificate to certificates@tannerbolt. com. Be sure to reference your
              WCC 005645
* * * REPRINT * * *
                               Tanner BoltDocument
                 Case 1:20-cv-01006-GHW          & Nut Corp.121-24 Filed 07/02/21 Page 31 of 70 I NVOI CE
                               714 MONTAUK AVE                                  NEW REMIT TO ADDRES S :
                               BROOKLYN, NY 11208 US A                          P O Box 28657
                               P H: 1-718-434-4500 | FX: 1-718-434-3            Ne w York, NY 10087
                                             We bs ite: www.ta nne

                              I NVOI CE            I NVOI CE DATE               PI CK TI CKET N         ORDER NUMBER                               Page         1 of 1
                             5633170                    8/19/2020                     3591924               1523201
                           Te rms De s cri             3% 30, Ne t 31               Ne t Due Da te          9/19/2020


     Bill To:    WHITES TONE CONS TRUCTION CORP                                         Ship          CUNNY NyCCT NEW ACADEMIC BLDG EX
                                                                                        To:           285 J AY S TREET
                 50-52 49TH S TREET
                 WOODS IDE, NY 11377                                                                  BROOKLYN, NY 11201
                                                                                                      US


     Tanner Custome                 107724                                                            Orde re d By: P AT FOLEY


                   PO Number                                                                                                     Taker            Order Da
                   13-0139-906                                                                                               ALORD                8/17/2020

                   Quantities                                                                                   Prici                      Unit
                                                             Item ID                                                                                   Exten
                                                                                                                ng                        Price
                                          UOM                Item Description                                                              Tax          Price
                                                       Dis




    Ordered     Shippe         Remaini          Unit                                                                    Unit S           Jurisd

     Carri 07 P /U MONTAUK AVE                                     Tracking

       5.00        5.00             0.00 EA                  GWP A345000                                 TX    EA                         95.00      475.00
                                          1.00               3 /4 IN   RE U S AB LE                  CO N C R E T E         1      1       8081XTOOL
                                                             ANCHOR-5000LBS
                                                             R e u s a b le     Co n c r e t e   An c h o r
                                                             3/4"      Ho l e .  5 0 0 0 LB S .   Me e t s
                                                             o r        E x c e e d s           A N S I
                                                             Z359.1-2007.
                            Shipment Accepted By:            P AT FOLEY / J ONATHAN




          Total Li n 1                                                                                          SUB- TOTAL:                           475.00
                                                                                                NY CITY SALES TAX - TOOLS:                                42.16
                                                                                                           CASH RECEIPTS :                            517.16
                                                                                                              AMOUNT DUE:                                 0.00

                                      You Ma y De duct A Ca s h Dis count of: $14.25 If P a id By: 9/18/2020
                     All claims must be made within 10                          |                             Invoice Questions?
                         days, restocking fee may apply.                                                Call: ( 718) 434- 4500 or Email:




                               I f this invoice is exempt from sales tax, please send your exempt
                              certificate to certificates@tannerbolt. com. Be sure to reference your
          WCC 005646
* * * REPRINT * * *
                                Tanner BoltDocument
                  Case 1:20-cv-01006-GHW          & Nut Corp.121-24 Filed 07/02/21 Page 32 of 70 I NVOI CE
                                714 MONTAUK AVE                                  NEW REMIT TO ADDRES S :
                                BROOKLYN, NY 11208 US A                          P O Box 28657
                                P H: 1-718-434-4500 | FX: 1-718-434-3            Ne w York, NY 10087
                                            We bs ite: www.ta nne

                             I NVOI CE             I NVOI CE DATE                PI CK TI CKET N       ORDER NUMBER                                Page         1 of 1
                            5633993                     8/24/2020                      3593167                1522031
                          Te rms De s cri              3%30, Ne t 31                 Ne t Due Da te         9/24/2020


     Bill To:     WHITES TONE CONS TRUCTION CORP                                         Ship         WHITES TONE S HOP - EXEMP T J OBS
                                                                                         To:          5052 49TH S TREET
                  50-52 49TH S TREET
                  WOODS IDE, NY 11377                                                                 WOODS IDE, NY 11377



     Tanner Custome                107724                                                             Orde re d By: P AT FOLEY


                   PO Number                                                                                                     Taker            Order Da
                15-0101-155 (CUNY)                                                                                         DEP S TEIN             8/10/2020

                   Quantities                                                                                   Prici                      Unit
                                                             I tem I D                                                                                 Exten
                                                                                                                ng                        Price
                                          UOM                I tem Description                                                             Tax          Price
                                                       Dis




    Ordered      Shippe       Remaini           Unit                                                                    Unit S           Jurisd

     Carri UP S NEXT DAY AIR                                        Tracking 1Z5237X30102121967

       4.00        4.00            0.00 EA                   P RO J 7218H                                TX     EA                         5.78      23.12
                                         1.00                3/8DRV IMP CT S CKT 9/16-6P T                                  1      1       8081XTOOL


          Total Lin 1                                                                                                      SUB- TOTAL:                    23.12
        Total Freig 0.00                                Total Freigh 41.50                                        TOTAL FREI GHT:                         41.50
                                                                                                 NY CI TY SALES TAX - TOOLS:                               5.73
                                                                                                            CASH RECEI PTS :                              68.24
                                                                                                              TERMS TAKEN :                               2.11
                                                                                                               AMOUNT DUE:                                0.00
     **DIRECT S HIP MENT**

                                         You Ma y De duct A Ca s h Dis count of: $0.69 If P a id By: 9/23/2020
                     All claims must be made within 10                           |                            Invoice Questions?
                        days, restocking fee may apply.                                                 Call: ( 718) 434- 4500 or Email:




                              I f this invoice is exempt from sales tax, please send your exempt
                             certificate to certificates@tannerbolt. com. Be sure to reference your
          WCC 005647
* * * REPRINT * * *
                                Tanner BoltDocument
                  Case 1:20-cv-01006-GHW          & Nut Corp.121-24 Filed 07/02/21 Page 33 of 70 I NVOI CE
                                714 MONTAUK AVE                                  NEW REMIT TO ADDRES S :
                                BROOKLYN, NY 11208 US A                          P O Box 28657
                                P H: 1-718-434-4500 | FX: 1-718-434-3            Ne w York, NY 10087
                                            We bs ite: www.ta nne

                            I NVOI CE             I NVOI CE DATE                 PI CK TI CKET N       ORDER NUMBER                               Page         1 of 2
                            5634771                    8/27/2020                     3593498                 1524480
                          Te rms De s cri             3% 30, Ne t 31               Ne t Due Da te         9/27/2020


     Bill To:     WHITES TONE CONS TRUCTION CORP                                        Ship         CUNNY NyCCT NEW ACADEMIC BLDG EX
                                                                                        To:          285 J AY S TREET
                  50-52 49TH S TREET
                  WOODS IDE, NY 11377                                                                BROOKLYN, NY 11201
                                                                                                     US


     Tanner Custome               107724                                                             Orde re d By: P AT FOLEY


                   PO Number                                                                                                    Taker            Order Da
                13-0139-907 (CUNY)                                                                                        DEP S TEIN             8/25/2020

                   Quantities                                                                                  Prici                      Unit
                                                            I tem I D                                                                                 Exten
                                                                                                               ng                        Price
                                         UOM                I tem Description                                                             Tax          Price
                                                      Dis




    Ordered      Shippe       Remaini          Unit                                                                    Unit S           Jurisd
                                        Delivery I nstru DELIVERIES 7:00 - 3:00 /
                                                         CONTACT J AMES 203-803-8775
     Carri 01 Route 01                                             Tracking

       8.00        8.00           0.00 EA                   WP G N6450                                  TX    EA                         85.75      686.00
                                        1.00                1 0 "    DI A             CU P          W/ M E T A L           1      1       8081XTOOL
                                                            HANDLE&CAS E
                                                            WOOD'S P OWR-GRIP HAND CUP
       4.00        4.00           0.00 EA                   S TN 10-143P                                TX    EA                          1.73           6.92
                                        1.00                S T AN      Q U IC K- P O IN T           S N AP - O F F        1      2       8081XTOOL
                                                            KINF - 18MM
                                                            S T A N L E Y       Q U I C K - P O I N T
                                                            S NAP -OFF KNIFE-18MM -30/BX
       2.00        2.00           0.00 EA                   REI ALWGS                                 TX    EA                            2.45           4.90
                                        1.00                G LAS S             SC R AP E R - R E TR AC T AB LE            1      3       8081XTOOL
                                                            BLADE
                                                            G L A S S         S C R A P E R               WI T H
                                                            R E T R AC T AB LE     B LAD E -            C AR D E D
                                                            WITH 5 EXTRA BLADES
       1.00        1.00           0.00 EA                   DEW DWHT83186                               TX     EA                        27.40      27.40
                                        1.00                24" X-LARGE TRIGGER CLAMP                                      1      4       8081XTOOL

       4.00        4.00           0.00 EA                   MDB-10                                      TX     EA                         2.73      10.92
                                        1.00                5/16 X 2-9/16 MAG NUTS ETTR                                    1      5       8081XTOOL
                                                            MS HL5/16 1/4 HEX DRI
       4.00        4.00           0.00 EA                   MDB-12                                      TX     EA                         3.10      12.40
                                        1.00                3/8 X 2-9/16 MAG NUTS ETTER                                    1      6       8081XTOOL
                                                            MS HL3/8 1/4 HEX DRIV
       2.00        2.00           0.00 EA                   GJ 2700                                  TX        EA                        32.00      64.00
                                        1.00                IS O P O R P O LE N E          ALC O H O L         9 9%        1      7       8081XTOOL
                                                            4/CAS E


                              I f this invoice is exempt from sales tax, please send your exempt
                             certificate to certificates@tannerbolt. com. Be sure to reference your
          WCC 005648
* * * REPRINT * * *
                               Tanner BoltDocument
                 Case 1:20-cv-01006-GHW          & Nut Corp.121-24 Filed 07/02/21 Page 34 of 70 I NVOI CE
                               714 MONTAUK AVE                                  NEW REMIT TO ADDRES S :
                               BROOKLYN, NY 11208 US A                          P O Box 28657
                               P H: 1-718-434-4500 | FX: 1-718-434-3            Ne w York, NY 10087
                                             We bs ite: www.ta nne

                              I NVOI CE            I NVOI CE DATE                PI CK TI CKET N        ORDER NUMBER                              Page        2 of 2
                             5634771                    8/27/2020                      3593498                    1524480
                           Te rms De s cri             3% 30, Ne t 31                Ne t Due Da te              9/27/2020

                   Quantities                                                                                       Prici                  Unit
                                                             I tem I D                                                                               Exten
                                                                                                                    ng                    Price
                                          UOM                I tem Description                                                             Tax        Price




                                                       Dis
    Ordered     Shippe         Remaini          Unit                                                                        Unit S       Jurisd
                                                             1 GALLO N                  BO T T L E           -       4
                                                             BOTTLES /CAS E

       2.00        2.00             0.00 EA                  BBN50                                        TX     EA                       72.00      144.00
                                          1.00               5 0 LB        BO X          WH I T E       T- S H I R T            1    8     8081XTOOL
                                                             RAGS
       2.00        2.00             0.00 EA                  S TN 55-515                                     TX     EA                     8.22      16.44
                                          1.00               S T AN LE Y         WO NDE R             B AR          PRY         1    9     8081XTOOL
                                                             BAR-12IN
                                                             S T AN LE Y         WO NDE R             B AR          PRY
                                                             BAR-12 -4/BX

          Total Li n 9                                                                                           SUB- TOTAL:                         972.98
                                                                                                 NY CI TY SALES TAX - TOOLS:                             86.34
                                                                                                            CASH RECEI PTS :                       1,027.54
                                                                                                              TERMS TAKEN :                              31.78
                                                                                                               AMOUNT DUE:                               0.00

                                      You Ma y De duct A Ca s h Dis count of: $29.19 If P a id By: 9/26/2020
                     All claims must be made within 10                           |                             Invoice Questions?
                         days, restocking fee may apply.                                                 Call: ( 718) 434- 4500 or Email:




                               I f this invoice is exempt from sales tax, please send your exempt
                              certificate to certificates@tannerbolt. com. Be sure to reference your
          WCC 005649
* * * REPRINT * * *
                                Tanner BoltDocument
                  Case 1:20-cv-01006-GHW          & Nut Corp.121-24 Filed 07/02/21 Page 35 of 70 I NVOI CE
                                714 MONTAUK AVE                                  NEW REMIT TO ADDRES S :
                                BROOKLYN, NY 11208 US A                          P O Box 28657
                                P H: 1-718-434-4500 | FX: 1-718-434-3            Ne w York, NY 10087
                                             We bs ite: www.ta nne

                             I NVOI CE                 I NVOI CE DATE              PI CK TI CKET N           ORDER NUMBER                                 Page         1 of 2
                             5635286                      8/31/2020                        3593926               1524946
                           Te rms De s cri              3% 30, Ne t 31                Ne t Due Da te            10/1/2020


     Bill To:     WHITES TONE CONS TRUCTION CORP                                             Ship        CUNNY NyCCT NEW ACADEMIC BLDG EX
                                                                                             To:         285 J AY S TREET
                  50-52 49TH S TREET
                  WOODS IDE, NY 11377                                                                    BROOKLYN, NY 11201
                                                                                                         US


     Tanner Custome                107724                                                                Orde re d By: Mr. J AMES DEARTH


                   PO Number                                                                                                            Taker            Order Da
                13-0139-908 (CUNY)                                                                                                DEP S TEIN             8/27/2020

                    Quantities                                                                                         Prici                      Unit
                                                               I tem I D                                                                                      Exten
                                                                                                                       ng                        Price
                                          UOM                  I tem Description                                                                   Tax         Price
                                                         Dis




    Ordered      Shippe        Remaini          Unit                                                                           Unit S           Jurisd
                                         Delivery I nstru DELIVER 7:00 - 3:00 /
                                                          J AMES 203-807-8775
     Carri 01 Route 01                                                Tracking

      12.00       12.00             0.00 EA                    TS 1000T10P G                                           EA                        17.70           212.40
                                          1.00                 1-5/8X1-5/8X12GA S LOTTED                                           1      1       EXEMP T
                                                               1-5/8"         W        x     1- 5 / 8   "     H    12
                                                               G a u g e        No    m in a l          Th i c k n e s s
                                                               S h o r t        S l   o t s       ( 1    - 1 / 8 "     x
                                                               9 / 1 6 " )             Pr e -       G   a lv a n iz e d
                                                               Zinc 10 ft. Le ngth
      12.00       12.00             0.00 EA                    25C7200RATZ                                             EA                         1.25           15.00
                                          1.00                 1/4-20 X 6FT THR ROD ZN                                             1      2       EXEMP T
                                                               5 0    p c s .          /       3 0 0     ft .         p e r
                                                               Bundle
    1,000.00    1,000.00            0.00 EA                    25CNFH5Z                                                C                          1.48           14.80
                                          1.00                 1/4-20 GR 5 HX NUT ZP                                             100      3       EXEMP T
                                                               100/BX
     200.00      200.00             0.00 EA                    25NLOCZ/C                                               C                          1.30            2.60
                                          1.00                 1/4 LOCK WAS HER ZP                                               100      4       EXEMP T
                                                               100/BX
     100.00      100.00             0.00 EA                    50C300BTAP S                                            C                         89.80           89.80
                                          1.00                 1 /2 -1 3 X  3 HX              T AP           B O LT         F T100        5       EXEMP T
                                                               18-8S S
                                                               5 0 /BO X       -    1/ 2 - 1 3 X      3           HE X
                                                               TAP     BO LT      F ULL      THR E AD              1 8 -8
                                                               S TAINLES S S TEEL

     150.00      150.00             0.00 EA                    50C250BTAP S                                        C                             83.20           124.80
                                          1.00                 1 / 2 - 1 3  X              2 - 1 / 2    HX        TA P           100      6       EXEMP T
                                                               BOLT FT 18-8S S


                               I f this invoice is exempt from sales tax, please send your exempt
                              certificate to certificates@tannerbolt. com. Be sure to reference your
              WCC 005650
* * * REPRINT * * *
                                Tanner BoltDocument
                  Case 1:20-cv-01006-GHW          & Nut Corp.121-24 Filed 07/02/21 Page 36 of 70 I NVOI CE
                                714 MONTAUK AVE                                  NEW REMIT TO ADDRES S :
                                BROOKLYN, NY 11208 US A                          P O Box 28657
                                P H: 1-718-434-4500 | FX: 1-718-434-3            Ne w York, NY 10087
                                              We bs ite: www.ta nne

                               I NVOI CE                I NVOI CE DATE              PI CK TI CKET N           ORDER NUMBER                           Page          2 of 2
                              5635286                      8/31/2020                      3593926                 1524946
                            Te rms De s cri              3% 30, Ne t 31                 Ne t Due Da te            10/1/2020

                    Quantities                                                                                        Prici                   Unit
                                                                I tem I D                                                                                 Exten
                                                                                                                      ng                     Price
                                           UOM                  I tem Description                                                              Tax         Price




                                                          Dis
    Ordered      Shippe         Remaini          Unit                                                                         Unit S        Jurisd
                                                                5 0 /BO X       -    1/ 2 - 1 3 X               2- 1 / 2
                                                                HE X      TAP     BO LT      F ULL              THR E AD
                                                                18-8 S TAINLES S S TEEL

     300.00      300.00              0.00 EA                    50CNFHS                                             C                        18.74          56.22
                                           1.00                 1 / 2 - 1 3    FIN IS H E D              HX        NU T         100    7      EXEMP T
                                                                18-8S S
                                                                100/BOX     -               1/ 2 - 1 3 FIN IS H E D
                                                                HE X   NU T                 18 - 8 ST AIN LE S S
                                                                S TEEL
     300.00      300.00              0.00 EA                    50NLOCS                                               C                       9.16          27.48
                                           1.00                 1/2 LOCK WAS HER 18-8S S                                        100    8      EXEMP T
                                                                1 0 0 /BOX      -    1 / 2 LO C K              W AS H E R
                                                                18-8 S TAINLES S S TEEL
     300.00      300.00              0.00 EA                    50NWS FS                                               C                      9.20          27.60
                                           1.00                 1 / 2 FL A T        WA S H E R                1- 1 / 4 O D      100    9      EXEMP T
                                                                18-8S S
                                                                1 0 0 /BOX   -             1 / 2 F LAT  W AS H E R
                                                                1 - 1 / 4 OD              18 - 8 S T AI N L E S S
                                                                S TEEL

    1,000.00    1,000.00              0.00 EA                   ELC EAJ 580                                           C                      72.22          722.20
                                            1.00                1/4-20X1-1/2 HXW BI-FLEX                                        100    10     EXEMP T
                                                                1 /4 -2 0 x       1- 1 / 2 He x     Wa s h e r
                                                                Bi-F le x        Bi - M e t a l St a in le s s
                                                                S t e e l     Se lf- Dr illin g     Sc re w s
                                                                #3 P oint 1000/BX

          Total Li n 10                                                                                                           SUB- T OTAL:          1,292.90
                                                                                                                                        TAX :                0.00
                                                                                                                              AMOUNT DUE:               1,292.90

                                       You Ma y De duct A Ca s h Dis count of: $38.79 If P a id By: 9/30/2020
                     All claims must be made within 10                              |                               Invoice Questions?
                          days, restocking fee may apply.                                                     Call: ( 718) 434- 4500 or Email:




                                I f this invoice is exempt from sales tax, please send your exempt
                               certificate to certificates@tannerbolt. com. Be sure to reference your
              WCC 005651
* * * REPRINT * * *
                                Tanner BoltDocument
                  Case 1:20-cv-01006-GHW          & Nut Corp.121-24 Filed 07/02/21 Page 37 of 70 I NVOI CE
                                714 MONTAUK AVE                                  NEW REMIT TO ADDRES S :
                                BROOKLYN, NY 11208 US A                          P O Box 28657
                                P H: 1-718-434-4500 | FX: 1-718-434-3            Ne w York, NY 10087
                                               We bs ite: www.ta nne

                               I NVOI CE                 I NVOI CE DATE              PI CK TI CKET N       ORDER NUMBER                                Page         1 of 1
                              5635883                        9/2/2020                      3594931              1524946
                            Te rms De s cri               3% 30, Ne t 31                 Ne t Due Da te         10/3/2020


     Bill To:     WHITES TONE CONS TRUCTION CORP                                             Ship         CUNNY NyCCT NEW ACADEMIC BLDG EX
                                                                                             To:          285 J AY S TREET
                  50-52 49TH S TREET
                  WOODS IDE, NY 11377                                                                     BROOKLYN, NY 11201
                                                                                                          US


     Tanner Custome                  107724                                                               Orde re d By: Mr. J AMES DEARTH


                   PO Number                                                                                                         Taker            Order Da
                13-0139-908 (CUNY)                                                                                             DEP S TEIN             8/27/2020

                    Quantities                                                                                      Prici                      Unit
                                                                 I tem I D                                                                                 Exten
                                                                                                                    ng                        Price
                                            UOM                  I tem Description                                                              Tax         Price
                                                           Dis




    Ordered      Shippe         Remaini           Unit                                                                      Unit S           Jurisd
                                           Delivery I nstru DELIVER 7:00 - 3:00 /
                                                            J AMES 203-803-8775
     Carri 07 P /U MONTAUK AVE                                          Tracking

      20.00       20.00              0.00 EA                     TS 2785EG                                          C                        250.00            50.00
                                           1.00                  BEAM CLAMP U-BOLT ZP FITS                                    100      1       EXEMP T
                                                                 Be a m       Cl a m p     Fit s    to       1- 5 / 8 "
                                                                 Two       3 /8 "    hex     n u ts    &       U - b o lt
                                                                 in c lu d e d       25 / B X.      Fo r         us e
                                                                 w it h     be a m s    up     to    3/ 4 ",      an d
                                                                 w i t h        c h a n n e l s        P 1 0 0 0 ,
                                                                 P 1 1 0 0 ,         P 2 0 0 0 ,        P 3 0 0 0 ,
                                                                 P 3 3 0 0 ,         P 3 3 0 1 ,        P 4 0 0 0 ,
                                                                 P 4001, P 4100, P 4101
                             Shipment Accepted By:               J AMES DEARTH




          Total Li n 1                                                                                                          SUB- T OTAL:                  50.00
                                                                                                                                      TAX :                    0.00
                                                                                                                            AMOUNT DUE:                    50.00

                                           You Ma y De duct A Ca s h Dis count of: $1.50 If P a id By: 10/2/2020
                     All claims must be made within 10                               |                            Invoice Questions?
                          days, restocking fee may apply.                                                   Call: ( 718) 434- 4500 or Email:




                                I f this invoice is exempt from sales tax, please send your exempt
                               certificate to certificates@tannerbolt. com. Be sure to reference your
              WCC 005652
* * * REPRINT * * *
                               Tanner BoltDocument
                 Case 1:20-cv-01006-GHW          & Nut Corp.121-24 Filed 07/02/21 Page 38 of 70 I NVOI CE
                               714 MONTAUK AVE                                  NEW REMIT TO ADDRES S :
                               BROOKLYN, NY 11208 US A                          P O Box 28657
                               P H: 1-718-434-4500 | FX: 1-718-434-3            Ne w York, NY 10087
                                           We bs ite: www.ta nne

                           I NVOI CE             I NVOI CE DATE                PI CK TI CKET N       ORDER NUMBER                                Page         1 of 2
                           5636646                     9/8/2020                    3595621                1526249
                         Te rms De s cri             3% 30, Ne t 31             Ne t Due Da te            10/9/2020


     Bill To:   WHITES TONE CONS TRUCTION CORP                                        Ship          CUNNY NyCCT NEW ACADEMIC BLDG EX
                                                                                      To:           285 J AY S TREET
                50-52 49TH S TREET
                WOODS IDE, NY 11377                                                                 BROOKLYN, NY 11201
                                                                                                    US


     Tanner Custome              107724                                                             Orde re d By: P AT FOLEY


                  PO Number                                                                                                    Taker            Order Da
                  15-0101-156                                                                                           CS UKHRAJ               9/4/2020

                  Quantities                                                                                  Prici                      Unit
                                                           I tem I D                                                                                 Exten
                                                                                                              ng                        Price
                                        UOM                I tem Description                                                             Tax          Price
                                                     Dis




    Ordered     Shippe       Remaini          Unit                                                                    Unit S           Jurisd
                                       Delivery I nstru J AMES DEARTH: 203-803-8775
     Carri 08 P /U MAS P ETH                                      Tracking J ONATHAN/CS

       1.00       1.00           0.00 EA                   25C7200RATS                                       EA                          4.52            4.52
                                       1.00                1 /4 -2 0 X 6 FT              T H R E AD E D      ROD          1      1       EXEMP T
                                                           304S S
                                                           1 / 4 - 2 0 X         6 FU LL      TH R E A D
                                                           T H R E AD E D        ROD    3 0 4 S T AIN LE S S
                                                           S TEEL
       3.00       3.00           0.00 BX                   50CNNES                                           C                          38.87           116.61
                                       100.00              1 / 2 - 1 3 NY L O N         IN S E R T        LO C K        100      2       EXEMP T
                                                           NUT 18-8S S
                                                           1 0 0 / B O X      -   1/ 2 - 1 3          NYL O N
                                                           INS E R T       LO C K      NU T            18 - 8
                                                           S TAINLES S S TEEL
                                 Unit Conversion:          EA                                Qty:          300.00

       4.00       4.00           0.00 BX                   25CNNES                                           C                           6.80           27.20
                                       100.00              1 / 4 - 2 0 NY L O N         IN S E R T        LO C K        100      3       EXEMP T
                                                           NUT 18-8S S
                                                           1 0 0 / B O X      -   1/ 4 - 2 0          NYL O N
                                                           INS E R T       LO C K      NU T            18 - 8
                                                           S TAINLES S S TEEL
                                 Unit Conversion:          EA                                Qty:          400.00




                             I f this invoice is exempt from sales tax, please send your exempt
                            certificate to certificates@tannerbolt. com. Be sure to reference your
          WCC 005653
* * * REPRINT * * *
                               Tanner BoltDocument
                 Case 1:20-cv-01006-GHW          & Nut Corp.121-24 Filed 07/02/21 Page 39 of 70 I NVOI CE
                               714 MONTAUK AVE                                  NEW REMIT TO ADDRES S :
                               BROOKLYN, NY 11208 US A                          P O Box 28657
                               P H: 1-718-434-4500 | FX: 1-718-434-3            Ne w York, NY 10087
                                             We bs ite: www.ta nne

                              I NVOI CE             I NVOI CE DATE                PI CK TI CKET N      ORDER NUMBER                          Page        2 of 2
                             5636646                      9/8/2020                      3595621            1526249
                           Te rms De s cri              3% 30, Ne t 31                Ne t Due Da te       10/9/2020

                   Quantities                                                                                  Prici                  Unit
                                                              I tem I D                                                                         Exten
                                                                                                               ng                    Price
                                           UOM                I tem Description                                                       Tax        Price




                                                        Dis
    Ordered     Shippe         Remaini           Unit                                                                  Unit S       Jurisd


          Total Li n 3                                                                                              SUB- TOTAL:                 148.33
                                                                                                                           TAX :                    0.00
                                                                                                               CASH RECEI PTS :                 143.88
                                                                                                                 TERMS TAKEN :                      4.45
                                                                                                                  AMOUNT DUE:                       0.00

                                          You Ma y De duct A Ca s h Dis count of: $4.45 If P a id By: 10/8/2020
                     All claims must be made within 10                            |                          Invoice Questions?
                         days, restocking fee may apply.                                               Call: ( 718) 434- 4500 or Email:




                               I f this invoice is exempt from sales tax, please send your exempt
                              certificate to certificates@tannerbolt. com. Be sure to reference your
          WCC 005654
* * * REPRINT * * *
                               Tanner BoltDocument
                 Case 1:20-cv-01006-GHW          & Nut Corp.121-24 Filed 07/02/21 Page 40 of 70 I NVOI CE
                               714 MONTAUK AVE                                  NEW REMIT TO ADDRES S :
                               BROOKLYN, NY 11208 US A                          P O Box 28657
                               P H: 1-718-434-4500 | FX: 1-718-434-3            Ne w York, NY 10087
                                             We bs ite: www.ta nne

                              I NVOI CE             I NVOI CE DATE                PI CK TI CKET N           ORDER NUMBER                               Page         1 of 1
                             5636716                      9/8/2020                      3595809                 1526249
                           Te rms De s cri              3% 30, Ne t 31                Ne t Due Da te            10/9/2020


     Bill To:    WHITES TONE CONS TRUCTION CORP                                           Ship           CUNNY NyCCT NEW ACADEMIC BLDG EX
                                                                                          To:            285 J AY S TREET
                 50-52 49TH S TREET
                 WOODS IDE, NY 11377                                                                     BROOKLYN, NY 11201
                                                                                                         US


     Tanner Custome                 107724                                                               Orde re d By: P AT FOLEY


                   PO Number                                                                                                         Taker            Order Da
                   15-0101-156                                                                                                CS UKHRAJ               9/4/2020

                   Quantities                                                                                       Prici                      Unit
                                                              I tem I D                                                                                    Exten
                                                                                                                    ng                        Price
                                           UOM                I tem Description                                                                Tax          Price
                                                        Dis




    Ordered     Shippe         Remaini           Unit                                                                       Unit S           Jurisd
                                          Delivery I nstru J AMES DEARTH: 203-803-8775
     Carri 08 P /U MAS P ETH                                         Tracking J AMES /CS

       2.00        2.00             0.00 BX                   25CNFHS                                             C                            3.29            6.58
                                          100.00              1 / 4 - 2 0   FIN IS H E D               HX        NU T         100      1       EXEMP T
                                                              18-8S S
                                                              100/BOX     -               1/ 4 - 2 0 FIN IS H E D
                                                              HE X   NU T                 18 - 8 ST AIN LE S S
                                                              S TEEL
                                    Unit Conversion:          EA                                  Qty:           200.00

       2.00        2.00             0.00 BX                   25N100WFES                                           C                           5.20           10.40
                                          100.00              1 /4 X   1 OD                FENDER             W A S H E R 100          2       EXEMP T
                                                              18-8S S
                                                              1 0 0 / B O X      -   1/ 4 X                    1 OD
                                                              F E N D E R        WA S H E R                   1 8 - 8
                                                              S TAINLES S S TEEL
                                    Unit Conversion:          EA                                  Qty:           200.00


          Total Li n 2                                                                                                   SUB- TOTAL:                          16.98
                                                                                                                                TAX :                          0.00
                                                                                                                    CASH RECEI PTS :                          16.47
                                                                                                                      TERMS TAKEN :                           0.51
                                                                                                                       AMOUNT DUE:                            0.00

                                          You Ma y De duct A Ca s h Dis count of: $0.51 If P a id By: 10/8/2020
                     All claims must be made within 10                            |                               Invoice Questions?
                         days, restocking fee may apply.                                                    Call: ( 718) 434- 4500 or Email:




                               I f this invoice is exempt from sales tax, please send your exempt
                              certificate to certificates@tannerbolt. com. Be sure to reference your
          WCC 005655
* * * REPRINT * * *
                               Tanner BoltDocument
                 Case 1:20-cv-01006-GHW          & Nut Corp.121-24 Filed 07/02/21 Page 41 of 70 I NVOI CE
                               714 MONTAUK AVE                                  NEW REMIT TO ADDRES S :
                               BROOKLYN, NY 11208 US A                          P O Box 28657
                               P H: 1-718-434-4500 | FX: 1-718-434-3            Ne w York, NY 10087
                                             We bs ite: www.ta nne

                              I NVOI CE             I NVOI CE DATE                PI CK TI CKET N       ORDER NUMBER                                Page         1 of 1
                             5636839                      9/9/2020                      3595647               1526249
                           Te rms De s cri              3% 30, Ne t 31                Ne t Due Da te          10/10/2020


     Bill To:    WHITES TONE CONS TRUCTION CORP                                           Ship         CUNNY NyCCT NEW ACADEMIC BLDG EX
                                                                                          To:          285 J AY S TREET
                 50-52 49TH S TREET
                 WOODS IDE, NY 11377                                                                   BROOKLYN, NY 11201
                                                                                                       US


     Tanner Custome                 107724                                                             Orde re d By: P AT FOLEY


                   PO Number                                                                                                      Taker            Order Da
                   15-0101-156                                                                                             CS UKHRAJ               9/4/2020

                   Quantities                                                                                    Prici                      Unit
                                                              I tem I D                                                                                 Exten
                                                                                                                 ng                        Price
                                           UOM                I tem Description                                                             Tax          Price
                                                        Dis




    Ordered     Shippe         Remaini           Unit                                                                    Unit S           Jurisd
                                          Delivery I nstru J AMES DEARTH: 203-803-8775
     Carri 001 *** QUICK S HIP                                       Tracking
           ***

       8.00        8.00             0.00 EA                   25C7200RATS                                        EA                         4.52           36.16
                                          1.00                1 /4 -2 0 X 6 FT               T H R E AD E D      ROD         1      1       EXEMP T
                                                              304S S
                                                              1 / 4 - 2 0 X           6 FU LL      TH R E A D
                                                              T H R E AD E D          ROD    3 0 4 S T AIN LE S S
                                                              S TEEL

          Total Li n 1                                                                                                 SUB- TOTAL:                         36.16
                                                                                                                              TAX :                         0.00
                                                                                                                  CASH RECEI PTS :                         35.08
                                                                                                                    TERMS TAKEN :                          1.08
                                                                                                                     AMOUNT DUE:                           0.00

                                          You Ma y De duct A Ca s h Dis count of: $1.08 If P a id By: 10/9/2020
                     All claims must be made within 10                            |                            Invoice Questions?
                         days, restocking fee may apply.                                                 Call: ( 718) 434- 4500 or Email:




                               I f this invoice is exempt from sales tax, please send your exempt
                              certificate to certificates@tannerbolt. com. Be sure to reference your
          WCC 005656
* * * REPRINT * * *
                                Tanner BoltDocument
                  Case 1:20-cv-01006-GHW          & Nut Corp.121-24 Filed 07/02/21 Page 42 of 70 I NVOI CE
                                714 MONTAUK AVE                                  NEW REMIT TO ADDRES S :
                                BROOKLYN, NY 11208 US A                          P O Box 28657
                                P H: 1-718-434-4500 | FX: 1-718-434-3            Ne w York, NY 10087
                                             We bs ite: www.ta nne

                              I NVOI CE             I NVOI CE DATE                PI CK TI CKET N        ORDER NUMBER                                  Page         1 of 1
                             5637312                     9/11/2020                      3596174                   1524480
                           Te rms De s cri              3% 30, Ne t 31                Ne t Due Da te          10/12/2020


     Bill To:     WHITES TONE CONS TRUCTION CORP                                          Ship         CUNNY NyCCT NEW ACADEMIC BLDG EX
                                                                                          To:          285 J AY S TREET
                  50-52 49TH S TREET
                  WOODS IDE, NY 11377                                                                  BROOKLYN, NY 11201
                                                                                                       US


     Tanner Custome                 107724                                                             Orde re d By: P AT FOLEY


                   PO Number                                                                                                         Taker            Order Da
                13-0139-907 (CUNY)                                                                                             DEP S TEIN             8/25/2020

                   Quantities                                                                                       Prici                      Unit
                                                              I tem I D                                                                                    Exten
                                                                                                                    ng                        Price
                                           UOM                I tem Description                                                                Tax          Price
                                                        Dis




    Ordered      Shippe        Remaini           Unit                                                                       Unit S           Jurisd
                                          Delivery I nstru DELIVERIES 7:00 - 3:00 /
                                                           CONTACT J AMES 203-803-8775
     Carri 01 Route 01                                               Tracking

       1.00        1.00             0.00 EA                   CAP 1112539                                  TX  EA                            560.00      560.00
                                          1.00                E XO F IT      STR ATA                   PO S ITIO N              1      1       8081XTOOL
                                                              HARNES S - 2XL
                                            Ordered As: 1112539

       2.00        2.00             0.00 EA                   OLF XH-1                                       TX     EA                        19.37      38.74
                                          1.00                25MM     FBRGLS              RBBR        GRP         RTCHT        1      2       8081XTOOL
                                                              LCK UTLTY KNF

          Total Li n 2                                                                                            SUB- TOTAL:                             598.74
                                                                                                  NY CI TY SALES TAX - TOOLS:                                 53.14
                                                                                                             CASH RECEI PTS :                             632.32
                                                                                                               TERMS TAKEN :                                  19.56
                                                                                                                AMOUNT DUE:                                   0.00

                                     You Ma y De duct A Ca s h Dis count of: $17.96 If P a id By: 10/11/2020
                     All claims must be made within 10                            |                            Invoice Questions?
                         days, restocking fee may apply.                                                 Call: ( 718) 434- 4500 or Email:




                               I f this invoice is exempt from sales tax, please send your exempt
                              certificate to certificates@tannerbolt. com. Be sure to reference your
          WCC 005657
* * * REPRINT * * *
                                Tanner BoltDocument
                  Case 1:20-cv-01006-GHW          & Nut Corp.121-24 Filed 07/02/21 Page 43 of 70 I NVOI CE
                                714 MONTAUK AVE                                  NEW REMIT TO ADDRES S :
                                BROOKLYN, NY 11208 US A                          P O Box 28657
                                P H: 1-718-434-4500 | FX: 1-718-434-3            Ne w York, NY 10087
                                              We bs ite: www.ta nne

                              I NVOI CE             I NVOI CE DATE                PI CK TI CKET N       ORDER NUMBER                                Page         1 of 1
                             5637313                     9/11/2020                      3596165              1526858
                           Te rms De s cri              3% 30, Ne t 31                Ne t Due Da te        10/12/2020


     Bill To:     WHITES TONE CONS TRUCTION CORP                                          Ship         CUNNY NyCCT NEW ACADEMIC BLDG EX
                                                                                          To:          285 J AY S TREET
                  50-52 49TH S TREET
                  WOODS IDE, NY 11377                                                                  BROOKLYN, NY 11201
                                                                                                       US


     Tanner Custome                 107724                                                             Orde re d By: Mr. J AMES DEARTH


                   PO Number                                                                                                      Taker            Order Da
                13-0139-914 (CUNY)                                                                                          DEP S TEIN             9/9/2020

                   Quantities                                                                                    Prici                      Unit
                                                              I tem I D                                                                                 Exten
                                                                                                                 ng                        Price
                                           UOM                I tem Description                                                             Tax          Price
                                                        Dis




    Ordered      Shippe        Remaini           Unit                                                                    Unit S           Jurisd
                                          Delivery I nstru DELIVER 7:00 - 3:00 /
                                                           J AMES 203-803-8775
     Carri 01 Route 01                                               Tracking

       6.00        6.00             0.00 EA                   TS 2785EG                                          C                        250.00            15.00
                                          1.00                BEAM CLAMP U-BOLT ZP FITS                                    100      1       EXEMP T
                                                              Be a m       Cl a m p     Fit s    to       1- 5 / 8 "
                                                              Two       3 /8 "    hex     n u ts    &       U - b o lt
                                                              in c lu d e d       25 / B X.      Fo r         us e
                                                              w it h     be a m s    up     to    3/ 4 ",      an d
                                                              w i t h        c h a n n e l s        P 1 0 0 0 ,
                                                              P 1 1 0 0 ,         P 2 0 0 0 ,        P 3 0 0 0 ,
                                                              P 3 3 0 0 ,         P 3 3 0 1 ,        P 4 0 0 0 ,
                                                              P 4001, P 4100, P 4101

          Total Li n 1                                                                                                SUB- TOTAL:                          15.00
                                                                                                                             TAX :                          0.00
                                                                                                                 CASH RECEI PTS :                          14.55
                                                                                                                   TERMS TAKEN :                           0.45
                                                                                                                    AMOUNT DUE:                            0.00

                                      You Ma y De duct A Ca s h Dis count of: $0.45 If P a id By: 10/11/2020
                     All claims must be made within 10                            |                            Invoice Questions?
                         days, restocking fee may apply.                                                 Call: ( 718) 434- 4500 or Email:




                               I f this invoice is exempt from sales tax, please send your exempt
                              certificate to certificates@tannerbolt. com. Be sure to reference your
          WCC 005658
* * * REPRINT * * *
                                Tanner BoltDocument
                  Case 1:20-cv-01006-GHW          & Nut Corp.121-24 Filed 07/02/21 Page 44 of 70 I NVOI CE
                                714 MONTAUK AVE                                  NEW REMIT TO ADDRES S :
                                BROOKLYN, NY 11208 US A                          P O Box 28657
                                P H: 1-718-434-4500 | FX: 1-718-434-3            Ne w York, NY 10087
                                              We bs ite: www.ta nne

                               I NVOI CE                 I NVOI CE DATE              PI CK TI CKET N          ORDER NUMBER                                    Page         1 of 1
                              5638102                       9/16/2020                      3596582                      1524480
                            Te rms De s cri               3% 30, Ne t 31                 Ne t Due Da te             10/17/2020


     Bill To:     WHITES TONE CONS TRUCTION CORP                                             Ship          CUNNY NyCCT NEW ACADEMIC BLDG EX
                                                                                             To:           285 J AY S TREET
                  50-52 49TH S TREET
                  WOODS IDE, NY 11377                                                                      BROOKLYN, NY 11201
                                                                                                           US


     Tanner Custome                  107724                                                                Orde re d By: P AT FOLEY


                   PO Number                                                                                                                Taker            Order Da
                13-0139-907 (CUNY)                                                                                                    DEP S TEIN             8/25/2020

                    Quantities                                                                                             Prici                      Unit
                                                                 I tem I D                                                                                        Exten
                                                                                                                           ng                        Price
                                            UOM                  I tem Description                                                                     Tax         Price
                                                           Dis




    Ordered      Shippe         Remaini           Unit                                                                             Unit S           Jurisd
                                           Delivery I nstru DELIVERIES 7:00 - 3:00 /
                                                            CONTACT J AMES 203-803-8775
     Carri 01 Route 01                                                  Tracking

       1.00        1.00              0.00 EA                     CAP 3500231                                       TX     EA                        555.00      555.00
                                           1.00                  8'    Tw i n     10 0 %            Ti e - O f f         wi t h        1      1       8081XTOOL
                                                                 Aluminum Re ba r
                                                                 N a n o - Lo k             ed g e ,    8'      Tw i n
                                                                 100%           Ti e - O f f    wi t h   Al u m i n u m
                                                                 R e b a r           Lo c k        No s e      Ho o k
                                                                 (2-1/2" ga te )

          Total Li n 1                                                                                                                 SUB- T OTAL:              555.00
                                                                                                     NY CI TY SALES TAX - TOOLS                         :            49.26
                                                                                                                     AMOUNT DUE:                                 604.26

                                      You Ma y De duct A Ca s h Dis count of: $16.65 If P a id By: 10/16/2020
                     All claims must be made within 10                               |                              Invoice Questions?
                          days, restocking fee may apply.                                                     Call: ( 718) 434- 4500 or Email:




                                I f this invoice is exempt from sales tax, please send your exempt
                               certificate to certificates@tannerbolt. com. Be sure to reference your
              WCC 005659
* * * REPRINT * * *
                               Tanner BoltDocument
                 Case 1:20-cv-01006-GHW          & Nut Corp.121-24 Filed 07/02/21 Page 45 of 70 I NVOI CE
                               714 MONTAUK AVE                                  NEW REMIT TO ADDRES S :
                               BROOKLYN, NY 11208 US A                          P O Box 28657
                               P H: 1-718-434-4500 | FX: 1-718-434-3            Ne w York, NY 10087
                                             We bs ite: www.ta nne

                              I NVOI CE            I NVOI CE DATE                PI CK TI CKET N         ORDER NUMBER                                 Page         1 of 1
                             5639063                    9/21/2020                      3598223                1528511
                           Te rms De s cri             3% 30, Ne t 31                Ne t Due Da te          10/22/2020


     Bill To:    WHITES TONE CONS TRUCTION CORP                                          Ship           CUNNY NyCCT NEW ACADEMIC BLDG EX
                                                                                         To:            285 J AY S TREET
                 50-52 49TH S TREET
                 WOODS IDE, NY 11377                                                                    BROOKLYN, NY 11201
                                                                                                        US


     Tanner Custome                 107724                                                              Orde re d By: P AT FOLEY


                   PO Number                                                                                                        Taker            Order Da
                P O 13-0139-915                                                                                              CS UKHRAJ               9/21/2020

                   Quantities                                                                                      Prici                      Unit
                                                             I tem I D                                                                                    Exten
                                                                                                                   ng                        Price
                                          UOM                I tem Description                                                                Tax          Price
                                                       Dis




    Ordered     Shippe         Remaini          Unit                                                                       Unit S           Jurisd

     Carri 08 P /U MAS P ETH                                        Tracking

       1.00        1.00             0.00 BX                  50C300BTAP S                                          C                         89.80           44.90
                                          50.00              1 /2 -1 3 X  3 HX            T AP            B O LT         F T100       1       EXEMP T
                                                             18-8S S
                                                             5 0 /BO X       -    1/ 2 - 1 3 X      3          HE X
                                                             TAP     BO LT      F ULL      THR E AD             1 8 -8
                                                             S TAINLES S S TEEL
                                    Unit Conversion:         EA                                  Qty:           50. 00

       1.00        1.00             0.00 BX                  50NWS FS                                              C                          9.20            9.20
                                          100.00             1 / 2 FL A T        WA S H E R               1- 1 / 4 O D       100      2       EXEMP T
                                                             18-8S S
                                                             1 0 0 /BOX   -             1 / 2 F LAT  W AS H E R
                                                             1 - 1 / 4 OD              18 - 8 S T AI N L E S S
                                                             S TEEL
                                    Unit Conversion:         EA                                  Qty:          100. 00


          Total Li n 2                                                                                                  SUB- TOTAL:                          54.10
                                                                                                                               TAX :                          0.00
                                                                                                                   CASH RECEI PTS :                          52.48
                                                                                                                     TERMS TAKEN :                           1.62
                                                                                                                      AMOUNT DUE:                            0.00

                                      You Ma y De duct A Ca s h Dis count of: $1.62 If P a id By: 10/21/2020
                     All claims must be made within 10                           |                              Invoice Questions?
                         days, restocking fee may apply.                                                  Call: ( 718) 434- 4500 or Email:




                               I f this invoice is exempt from sales tax, please send your exempt
                              certificate to certificates@tannerbolt. com. Be sure to reference your
          WCC 005660
* * * REPRINT * * *
                     Case 1:20-cv-01006-GHW Document 121-24 Filed 07/02/21 Page 46 of 70
                                                                                                                                          TIME AND MATERIAL TICKET
c ontractor Name:                                  Whitestone Construction corp.
Oate:        8/10/2020                                      Oay: Monday

Location:                               CUNY New Academic Building
Address:                                285 Jay Street, Brooklyn, NY 11021                                                                                                                                                                                            50-52 491H SlRf.Ii
                                                                                                                                                                                                                                                                      WOQDSiOE, N.Y .• 1 1377

                                                                                                                                                Descriotion o/ worl< oerfonned:
Clerestory Remediation Day 1 - Begin work on the site safety and exterior material staging platform on the
auditorium roof. Deliver materials to the auditorium roof with knuckle boom truck. Construct the exterior material
staging platform on the auditirium roof. Construct the safe work access zone in the lobby.




LABOR·
Level                             TRADE:                                                                                                 NAME:                                                                       SS#: Oast 4 dioUsl                                          Time IN                                         Time Out                             Total

    J                     Caro - 1556                                     Stainislaw Kubis                                                                                                                                             -                                   7:00 AM                                           3:30 PM                                      8
    J                      Carp - 926                                    Mariusz Ledniak                                                                                                                                               -                                   7:00 AM                                           3:30 PM                                      8
    J                      Caro - 926                                    Tomasz Wojtak                                                                                                                                                 -                                   7:00AM                                            3:30 PM                                      8
    J                          Lab - 79                                  Linas Vydmantas                                                                                                                                               -                                   7:00 AM                                           3:30 PM                                          8
    J                          Roof - 8                                   Arkadiusz Zaikowski                                                                                                                                          -                                   7:00 AM                                           3:30 PM                                          8




 ·'·''"''·· : ~-.J ;·}Vl~J:\·/~·,_p,~'.i/i;·:\i~:/(·:·\~-: :t:~-:;~:.:· :;~·-~:}:1 :/:_-
                                                                                       = -. : -, ·_'. ,   :~: :: -:i f_:-,::-:;:;~·J:~:G:: ;/::S:~)) ,:,::_
                                                                                                             ...:                                                                                            =:;                      f
                                                                                                                                                          ;~~ ·: ·;~ ·~·!: ,.·:-\~;:·~~J1>·.:?Xr~t:?,(-:. ::;: · ·.··~::_:: ,"'.-_.:':: :,::-·{::l·U:\:.;Fi. :<;_;. ~--)-'.: ::.: : -:_::::- :_;: ..•: <····   · ·····:>">":.:-:::"::"(i '·?:
                                                                                                                                                                                                                                                                                                       ,,. ,:•.:::-':•>":..:' :·:.:·,· rn: ;;·:ri:gJ~~t.iii~'• ti~~   :.\A O '·.
                                                                                                                                                                                                                         Receipts Auached: Yes:                                                            No:
Enuinment and To~s In Use. Material Delivered or Used.
(1) Kunclke boom truck, (2) Flat bed trucks, (3) pallets of plywood, (1) pallet of 2x4 boards, (4) pallets of rigid insulation, (6) 12"x12" timbers , (1)
MEC4555 electric scissor lift.




                                                                                                                                                                                                                   Sciame Representahve.                                                                                                                                           (_'5\(;.)
                    7                                    II                       V2                         .
                                                                                                                                                                                                                   :, f'1WM\}- \f-e. 1.f1l "" n'llv\ "\ii.;{ o\\ 1y
PRINT:                          :SaN;t:mM uc.lin
                                                                                                                                                                                                                   DATE:                                Qg / \0/ u
WCC 005661
             Case 1:20-cv-01006-GHW Document 121-24 Filed 07/02/21 Page 47 of 70
                                                                               TIME AND MATERIAL TICKET
Contractor Name:                Whitestone Construction corp.
                                                                                                                                                              ·1 TT'[]?:;[~3 l:LT CtD [;:~] [~
                                                                                                                                                                                                        1
Date:    8/11 /2020                      Day: Tuesday

Location:                CUNY New Academic Building                                                                                                                                    <=c>Ft:.--
                                                                                                                                                               ~'ID'Tll:llll;._..<:=TI<>....



Address:                 285 Jay Street, Brooklyn, NY 11021                                                                                               50 - 52 49lH STHEI:T
                                                                                                                                                          VVODDSJDE, N.Y., i i 2·77

                                                                                  Descriotlon of work nerformed:
Clerestory Remediation Day 2 - Construct both sidewalk shed overhead protection in areas shown on work
access plan.




LABOR·
Level                 TRADE:                                                  NAME:                                      SS#: IJast 4 dioi\s)                     Time IN                           Time Out                       Total

  J             Carp - 1556                    Stainislaw Kubis                                                                     -                         7:00 AM                            3:30 PM                               8
  J              Carp - 926                    Mariusz Ledniak                                                                      -                         7:00 AM                            3:30 PM                               8
   J             Carp - 926                    Tomasz Woitak                                                                        -                         7:00 AM                            3:30 PM                               8
   J               l ab- 79                    Linas Vydmantas                                                                      -                         7:00 AM                            3:30 PM                                   8




· •·.·.•< :': y: ; : :.0:r.·•···:-·.·· :·   :< ?\:·.S<,ii .·-:·.•· D!''.'. /Y'·.··.·•·:!i\Vi' < ::·. ·.·:! :?.•••·<>•        .   :· . . ....:? ....>•· •o-: : ·:_.··.·.· ···.•·.·.•,:·'"-···. ;i~i:iS. .iil''   ··.······,:,:; ~   .·•J!32r·
                                                                                                                           Receipts Attached: Yes:                                  No:
Equipme nt and Tools in Use. M aterial Delivered or Used.
(1) Kunclke boom truck, (2) Flat bed trucks, (3) pallets of plywood, (1) p allet of2x4 boards , (4) pallets of rigid insu lation, {6) 12"x12" timbers, (1)
MEC4555 electric scissor lift.




Whilestone B epresenlative·                                                                                             Sciame Represeota!ive·
                                                                                                                                                                                                                                               C?tt)
                                                                                                                        "~ ·~ \/£;~W1 ).j1.Jv\ t•)V d\11~
                                                                                                                        PRINT:

                                                                                                                        OATE:
                                                                                                                                                     r          I
WCC 005662
             Case 1:20-cv-01006-GHW Document 121-24 Filed 07/02/21 Page 48 of 70
                                                                          TIME AND MATERIAL TICKET
Contractor Name:          Whitestone Construction corp.
Date:   8/12/2020                  Day: Wednesday                                                                         \\~·!~:~~,..                               1r:u::.1~ ~~-~ LLj~j
                                                                                                                                                     ~;,,<::::<:> ..... '9:-rFf::._,.<::::TI
                                                                                                                                                                                                       cc"J c~~J L;;
                                                                                                                                                                                                      <>...        ~ "<>"Fa:F>-
Lo cation:           CUNY New Academic Building
                                                                                                                                                                  '.°:()~52
                                                                                                                                                                         49TH STREI'
Address:             285 Jay Street, Brooklyn, NY 11021
                                                                                                                                                                  WOODSIDE. NY . 11 ?:77

                                                                             Description of won.: perfomled:
Clerestory Remediation Day 3 - Construct exterior roof scaffolding base. Construct exterior roof guard rail
system.




LABOR·
Level              TRADE:                                                N AME:                                     SS#: (last 4 diQits)                               Time IN                    Time Out                 Total


   J          Carp -1556                  Stainislaw Kubis                                                                    -                                     7:00 AM                    3:30 PM                             8
   J           Carp-926                    Mariusz Ledniak                                                                    -                                     7:00 AM                    3:30 PM                             8




 , , <.:::'/( .. •. .. ••,. .., .. ..   >:/ \ <·..:·: ::::::'•;::.:••'.•
                                                                  .·.:·:•.'. •\')>.(':···•.\'··•,:.:•·.· : o:::>:::,::: <:·: .•.'•,s::y<<''
                                                                                                                                  .- :- -'; __.-           .'.\>\ :''· · .....· .·•:··· ········• ''"'·.·····<·..:~~>.:: ;.,;.." :}16<·•
                                                                                                                                                   : ·.~ :--.;·         -,•,-"    -'                          • -.1·   •

                                                                                                                       Receipls Attached: Yes·
 Eau~oment   and Tools in U se. Material Delivered or Used.
(3) pallets of plywood, (1) pallet of2x4 boards, (4) pallets of rigid insulation, (6) 12"x12" timbers, (1) MEC4555 electric scissor lift.




                                                                                                                                                                                                                                           ()1Gj
                                                                                                                                                                                         \]'fAp\tV\;hl>I'\_ n~.e-                              oh.r
WCC 005663
            Case 1:20-cv-01006-GHW Document 121-24 Filed 07/02/21 Page 49 of 70
                                                          TIME AND MATERIAL TICKET
Contractor Name:          Whitestone Construction corp.
Date:   8/13/2020                  Day: Thursday

Location:            CUNY New Academic Building
Address:             285 Jay Street, Brooklyn, NY 1102 1                                                            C'O-::i2 t.9TH STREET
                                                                                                                    WOODS!DE, N.Y, 11377

                                                            Description of work performed:
Clerestory Remediation Day 4 - Deliver Scaffolding frames to roof with knuckle boom . Remove excess material
from roof. Construct exterior roof scaffolding. Construct interior controlled access zone.




LABO R"
Level              TRADE:                                 NAM E:                             SS#: /last 4 dioitsl         Time IN            Time Out         Total


  J         Caro - 1556            Stainislaw Kubis                                                   -                  7:00 AM           3:30 PM                8
  J          Carp- 926             Mariusz Ledniak                                                    -                  7:00 AM           3:30 PM                8
  J          Carp- 9 26            Tomasz Wojtak                                                      -                  7:00 AM           3:30 PM                8
  J            Lab- 79             Linas Vvdmantas                                                    -                  7:00AM            3:30 PM                8
  J            Roof - 8            Arkadiusz Zajkowski                                                -                  7:00 AM           3:30 PM                8




                                  ·.      '     ..              "'   . ·- -• C<•.,, •
                      ~


                                                            '                                                                       Total hours of the Day:       40
                                                                                               Receipts Attached: Yes:              No:
Eauioment and Tools in Use. Material Delivered or Used.
(1) Knuckle boom, (1 ) flatbed (3) pallets of plywood, Scaffolding frames, Aluminum scaffolding planks, debris netting. rigid insulation. (6) 12"x12"
timbers, (1 ) MEC4555 electric scissor lift.




WCC 005664
            Case 1:20-cv-01006-GHW Document 121-24 Filed 07/02/21 Page 50 of 70
                                                          TIME AND MATERIAL T ICKET

Contractor Name:            Whitestone Construction corp.
Date:   8/14/2020                    Day: Friday
                                                                                                     ~.-~n v8@1Jllil~@
                                                                                                                   C:::Cl'~P-
                                                                                                                            c::>. . .....-. . ._.c=::T•e>.-.
Location:            CUNY New Academic Building
Address:             285 Jay Street, Brooklyn, NY 11021                                                                JO-S;( ~9TH STR[[T
                                                                                                                       WOODSiOE. N.Y , 1. 37i

                                                            De•..nntion or wor1< .,..rformed:
Clerestory Remediation Day 5 - Construct exterior roof scaffolding. Construct exterior controlled access zone.




LABOR·
Level              TRADE:                                 NAME:                                 SS#: llast 4 diaits\         Time IN                 Time Out         Total

  J         Carp - 1556            Stainislaw Kubis                                                      -              7:00 AM                    3:30 PM                    8
  J          Carp - 926            Mariusz Ledniak                                                       -              7:00 AM                    3:30 PM                    8
  J         Caro - 1556            loor Bieoanski                                                        -              7:00 AM                    3:30 PM                    8




                       ..                                                                                                          .•   .
              '       ''"
                                        . ·,                                                                                                Total hours of the Day:       24
                                                                                                  Receipts Attached: Yes:                   No:
E ui ment and Tools in Use. Material Delivered or Used.
Scaffolding frames, Aluminum scaffolding planks, debris netting, rigid Insulation, (6) 12"x12" timbers, (1) MEC4555 electric scissor lift.




 WCC 005665
            Case 1:20-cv-01006-GHW Document 121-24 Filed 07/02/21 Page 51 of 70
Contractor Nama:

Data:     B/17/2020
                    Whitestone Construction corp.
                             Oay: Monday
                    CUNY New Academic Building
                                                                                                       . .!   p.
                                                                                                       \.. . . ,fb"Cti.....:cl...:'iL..::::J:L?iL,
                                                                                                              b~~
                                                                                                                          i.. ..
                                                                                                                                   -Tl"ls.~IO-~I ~.-.:
                                                                                                                                                      ,-i· 0 I I ·,i II =I
                                                                                                                                             1-=:.. LJ ~ ~..J LS
                                                                                                                                                                "°'°'... P-
Location:
                                                                                                                   'J{)-j:! 1.g;H SIRlU
Add!llaa:           285 Jay Street, Brooklyn. NY 11021
                                                                                                                   WOODSIDE, NY. ·,i377


Clerestory Remediation Day 6 - Construct interior work ptatfonn.




LABOR:
Llave1·            TRADE:                               NAME:                            -SS#· Clast4 nin!bi'          Time IN                 T11:rte Out       TQ!al

  J          Carp-1556          Stainislaw Kubis                                                                     7:00AM                  3:30 PM                  8
  J          Caro - 926         Mariusz Ledniak                                                                      7:00AM                  3:30 PM                  8
  J           Lab- 79           Linas Vvdmantas                                                                      7:00AM                  3:30 PM                 8
  J          Caro - 926         Tomasz Woitak                                                                        7:00AM                  3:30 PM                 8




                                                                                           Receipts Attached: Yes:                    No:


(12) Interior work platform panels, (50) 2x4x10, (1) roll debris Mlliog, rigid.imi.ulation; (1) MEC4555 electric scissor lift.




                                                                                                                                                                              (?rr)
                                                                                       SIGN:
                                                                                                                                                T\11-1.e-            V\f.11~ i(JrfUV
                                                                                       PRINT:                                                                                 uCt\..1
                                                                                       01>.TE:


  WCC 005666
                   Case 1:20-cv-01006-GHW Document 121-24 Filed 07/02/21 Page 52 of 70
Conltaclor Name:                  Whitestone Construction corp.
ca1n: 8/18/2020                                     Day;   Tuesday
Location:                   CUNY New Academic Bulld.ino
Adijl9$a:                   285 Jay Street. Brooklyn, NY 11021


Clerestory Remediation Day 7 - Construct interior work platfonn.




LABOR'
Level                    TRAO.E:                                           NAME:                                    SS#: l!a!ll -4 lliolts\        Tiroe IN                  Time Out                1To1s1

     J              Carp - 1.556             . Stainislaw Kubis                                                               -                 7:00AM                    3:30 PM                         8
     J               Carp- 926                Mariusz Ledniak                                                                 -                 7:DOAM                    3:30 PM                         8
     J                 Lab-79                 Linas Vvdmantas .                                                               -                 7:00AM                    3:30 PM                         8
     J               Caro- 926                Tomasz Wojtak                                                                   -                 7:00AM                    3:30 PM                         8




1•·....   •i> · . .... >->N<;\<~:·;~:,r, ;:)c_ .· c YJ.:'· ·:;3.;·~.;,i•:, •. ,...••. :.•. .. .... }• >' ·:+•,:::\.':;:'}/.:. >·>>.:<_:;: ·:i[': ····:<... >,:.1'otalllours of ifie oaii:
                                                                                                                                                                                     .... ..,,.
                                                                                                                                                                                 . ... . .. . .. ,
                                                                                                                                                                                                ; :.·32•:•·
                                                                                                                     Receipts Altoohed: Yes:                    No:

 (12) Interior work platform panels, (50) 2l<il>i10, (1) roll debris netting, rigid insulation, (1) MEC4555 electric scissor lift.




                                                                                                                 DATE:


     WCC 005667
              Case 1:20-cv-01006-GHW Document 121-24 Filed 07/02/21 Page 53 of 70
eooiractor Name:   Whitestone Construction coro.
oat•: 8119/2020             oay:·wednesday
                 CUNY New Academic Building
                        285 Jay Street, Brooklyn, NY 11021



Clerestory Remediation Day 8 - Construct interior work platform.




~el                 TRADE:                                                 NAME:                                            sS#: liool. 4 dlok~\           Time IN                  Time Out          Total

  J            Caro - 1556                 Stainislaw Kubis                                                                          -                  7:00AM                    3:30 PM                  8
   J          . Carp- 926                  Mariusz Ledniak                                                                           -                  7:00AM                    3:30 PM                  8




;.>:2:): i'ks:E-s:·:.· ;:;~y-:;;:c ;·,;_:,;; >.·•· .· ; -:•·•··::···>••··~· ·······•~: ......,;, .·<·•;::·;:..xc<:}:   L.                       :\{[!:'
                                                                                                                             •.• ·, ·.'/,.'; : ..      .';') :..··.·:,:,.. > ~,~;;,.,,,.; '"lllt:s•UllY:
                                                                                                                                                    . :;•.:,i;i.•?•·· ····· "I"
                                                                                                                                                                                             . . -·•. .. :::16 . :"

                                                                                                                             R-iptll Attached: Yes:                     No:

(12) Interior work platform panels, (50) 2X.4x.1 0, (J) roll debri~. netting, rigid insulation. (1) MEC4555 electric scissor liit.




                                                                                                                                                                                                                      ~Tc)
                                                                                                                       SIGN:
                                                                                                                                                                                 ~ -~Q ~-\\f(lth 00                          r
                                                                                                                       PRINT:                                                                                           Cl \Al'
CATE;                       ·                                                                                          DATE:.                                                                                                I
  WCC 005668
                Case 1:20-cv-01006-GHW
                                     TIMEDocument 121-24
                                          AND MATERIAL    Filed 07/02/21 Page 54 of 70
                                                       TICKET


                                                                                                         w.'-f[ J:_.:..:;Lu.'l:l. ~J:~-
Contractor Name:          Whitestone Construction corp.
Date:   8/26/2020                  Day: Wednesday

Location:              CUNY New Academic Building
                                                                                                                         ..,   -~·    4 1 I <.. l'I
Address:               285 Jay Street. Brooklyn. NY 11021
                                                                                                                          t't: CDS :.E. \. f ,        , 37-;

                                                            Description or wOl1I perf01T11ed:
Clerestory Remediation Day 9 - Remove WT-2 terracotta at remediation area. Remove WT-5 soffit at
remediation area. Remove sealant at clerestory glass.




LABOR·
Level              TRADE:                                 NAME:                                  SS#: llast 4 digits)           Time IN                 Time O ut   Total

  J             Caro-45            Krzvsztof Zuraw                                                        -                7:00AM                     3:30 PM               8
  J             Carp- 20           Wieslaw Ovechowslw                                                     -                7:00AM                     3:30 PM               8
  J             Carp-926           Robert Szalewicz                                                       -                7:00AM                     3:30 PM               8
  J             Carp - 157         Sartor Mierzeyewski                                                    -                7:00AM                     3:30 PM               8
  J              PCC-1             Vasvl Fedvuk                                                           -                    7:00AM                 3:30 PM               8
  J              PCC-1             Nirmawit Sinqm                                                         -                    7:00AM                 3:30 PM               8




                                                                                                                                          Total hours of the Day:       48
                                                                                                   Receipts Attached: Yes:                No:
Equipment and Tools In Use. Material Delivered or Used.
(12) Interior work platform panels, (50) 2x4x10, (1) roll debris netting, rigid insulation, (1 ) MEC4555 electric scissor lift.




                                                                                                :·~ V{r,~·\•\"\11\ <lo'-,,.,.,,t                                                d">l'j
PRINT: JAj

DATE:
                S DEAli!TH - PM

            T. zbfZD
            I      I
                                                                                                PRINT:

                                                                                                DATE:                   t/Jk Ii-a
    WCC 005669
             Case 1:20-cv-01006-GHW Document 121-24 Filed 07/02/21 Page 55 of 70
                                                          TIME AND MATERIAL TICKET
Contractor Name:           Whitestone Construction corp.
Date:   8/27/2020                   Day: Thursday

Location:               CUNY New Academic Building
Address:                285 Jay Street. Brooklyn, NY 11021                                                            "' -'J'· l.ll l I ' Pl
                                                                                                                      ,'1CCDS Ct:. '.Y.        , 37'

                                                            DescrioUon of wor1< oerfonned:
Clerestory Remediation Day 10 - Remove WT-2 terracotta at remediation area. Remove WT-5 soffit at
remediation area . Remove sealant at clerestory glass.




LABOR·
Level              TRADE:                                 NAME:                               SS#: !last 4 diaitsl         Time IN              Time Out       Total

  J               Carp-45          Krzysztof Zuraw                                                     -                  ?:OOAM               3:30 PM             8
  J               Carp- 20         Wieslaw Ovechowslw                                                  -                  ?:OO AM              3:30 PM             8
  J              Carp -157         Sartor Mierzevewski                                                 -                  ?:OOAM               3:30 PM                 8
  J               PCC-1            VasylFedyuk                                                         -                  7:00AM               3:30 PM                 8




                                                                                                                                     Total hours of the Day:       32
                                                                                                Receipts Attached: Yes·              No:
Eauioment and Tools In Use. Matertal Delivered or Used.
(12) Interior work platform panels, (50) 2x4x10, (1) roll debris netting, rigid insulation, (1) MEC4555 electric scissor lift.




Whitestone


SIGN: ~~
             Representatiy~        !                                                         Sciame Representative·


                                                                                             SIGN:
                                                                                                                                                                           UJ\GJ
                                                                                                                                           V--\,r ,~ 11-iy.-,l\'\ ~~,\'V\t.i
PRINT:
DATE:
           JAMr
            g z_ 7
                  DE,    TH - PM
                         Z.(Q
                                                                                             PRINT:

                                                                                             DATE:
                                                                                                                                                                            cj\fl   ''!
             I       I

  WCC 005670
            Case 1:20-cv-01006-GHW Document 121-24 Filed 07/02/21 Page 56 of 70
                                                          TIME AND MATERIAL TI CKET
contractorName:

Date:   8/28/2020
Location:
                        Whitestone Construction corp.
                                 Day: Friday

                    CUNY New Academic Building
                                                                                                    \          ·If:l ~ t'~r l... ..
                                                                                                        'l,~·: ~~~~ll---T-ll.AIC:OTIC>
                                                                                                                     1 1
                                                                                                                           1                  111
                                                                                                                                                 1
                                                                                                                                                              1 r-,
                                                                                                                                                          C:Oc> _ _ _

                                                                                                                          ~··  4 1 I ' l·'I
Address:            285 Jay Street. Brooklyn. NY 11021
                                                                                                                    1'/C vDS :.:. ,.. Y •     ,--
                                                                                                                                              J /.



                                                            Descrintion of work oerformed:
Clerestory Remediation Day 11 - Remove WT-2 terracotta at remediation area. Remove WT-5 soffit at
remediation area. Remove sealant at clerestory glass.




LABOR·
Level             TRADE:                                  NAME:                              SS#: tlast 4 diaitsl        Tlme IN               Tone Out      Total

  J           Carp-45              Krzvsztof Zuraw                                                      -            7:00 AM                  3:30 PM            8
  J           Carp- 20             W ieslaw Ovechowslw                                                  -            7:00AM                   3:30 PM            8
  J          Carp - 157            Sartor Mierzevewski                                                  -            7:00AM                   3:30 PM            8
  J            PCC-1               Vasvl Fedvuk                                                         -            7:00AM                   3:30 PM            8




                                                                                                                                   Total hours of the Day:       32
                                                                                               Receipts Attached: Yes:              No:
Equioment and Tools in Use. Material Delivered or Used.
 (12) Interior work platform panels, (50) 2x4x10, (1) roll debris netting, rigid insulation, (1) MEC4555 electric scissor lift.




 Whites=-s-senta~
                                                                                                                                                                        Cst0
 SIGN: ~               ~                                                                                                                      \J{n)1lflhwi              vv-1}~i
 PRINT· JAMES DEAJ TH - PM
                                                                                                                                                                         (J   lll\.Y
   WCC 005671
                Case 1:20-cv-01006-GHW Document 121-24 Filed 07/02/21 Page 57 of 70
                                                             TIME AND MATERIAL TICKET
Contractor Name:        Whitestone Construction corp.
Date:   9/1 /2020                Day: Tuesday                                                                           f-       1 '1          _ J, . . : :   1' 1 1'r 1 .    1   -       1
Location:            CUNY New Academic Building                                                                         -- ~-     ~ . . . .._"T" . . ~C:::TI c>-.,_. ~<> ... P ' -

                                                                                                                                    ~··    '41 I ' l"I
Address:             285 Jay Street. Brooklyn. NY 11021
                                                                                                                                ,'/C~DS   :ii:, \.Y,            377

                                                               Descliotion of work oerformed:
Clerestory Remediation Day 13 - Begin WT-3 clerestory head anchor remediation. Remove existing head
anchors from building and head receptor. Install new continuous aluminum bars in existing head extrusion per
approved drawings. Install new head anchors on the building and head extrusion per approved drawings. Install
wooden bracing to support glass during anchor removal.




LABOR·
Level              TRADE:                                    NAME:                               SS#: (last 4 diartsl              TllllelN                      Tune Out    Total

  J             Carp-45             Krzysztof Zuraw                                                       -                     7:00AM                         3:30 PM            8
  J             Carp- 20            Wieslaw Ovechowslw                                                    -                     7:00AM                         3:30 PM                8
  J             Carp -157           Sartor Mierzevewski                                                   -                     ?:ODAM                         3:30 PM                8
  J              PCC-1              Vasyl Fedyuk                                                          -                     7:00AM                         3:30 PM                8




                                                                                                                                                 Total hours of the Day:          32
                                                                                                  Receipts Attached: Yes:                         No·
Eauiomenl and Tools In Use.   Mate~al   Delivered or Used.
(12) Interior work platform panels, (50) 2x4x10, New clerestory head anchor brackets, Stainless steel hardware, Unistrut, silicone sheet material,
sealants, (1) MEC4555 electric scissor lift.




                                                                                                                                                                                               C~FIGJ
...~.-~
SIGN: ~     _
                                                                                                Sc!ame

                                                                                                SIGN:
                                                                                                         Repr(n'~u\8' ~ lL1LA • .
                                                                                                                   WV"\JJ\/\N9-
                                                                                                                                              !:=
                                                                                                                                                               Ve ~1 LtA_h\}"'                cJ -K   i ,~ t
PRINT: JAMES DEARTH - PM

DATE:
                                                                                                PRINT:

                                                                                                DATE:
                                                                                                           ~

                                                                                                           ~ ~)                     l )2 0                                                       u'v1 \   Y
   WCC 005672
              Case 1:20-cv-01006-GHW Document 121-24 Filed 07/02/21 Page 58 of 70
                                                           TIME AND MATERIAL TICKET
Contractor Name:         Whitestone Construction corp.
Date:    91212020                 Day: Wednesday                                                     \/1,:: '::.;- l 1-1_l3r:;-J'ut lrJ
                                                                                                                     ~-=-   c>. . ~"T' ....... ~ .... c>. .
                                                                                                                                                                   ~--    l-=:i
                                                                                                                                                                   --cc>.-.- _
Location:            CUNY New Academic Building
                                                                                                                        ~   1-"'i ' 4 1 I <. Ill
Address:             285 Jay Street. Brooklyn, NY 11021
                                                                                                                        ,'/CODS1::.E~    '· 1   •   •   3''

                                                             Descfiotion of work oerformed:
Clerestory Remediation Day 14 - Begin WT-3 clerestory head anchor remediation. Remove existing head
anchors from building and head receptor. Install new continuous aluminum bars in existing head extrusion per
approved drawings. Install new head anchors on the building and head extrusion per approved drawings. Install
wooden bracing to support glass during anchor removal.




LABOR·
Level              TRADE:                                  NAME:                              SS#: ltast 4 diaits\           Time IN                    Time Out         Total

  J            Carp-45              Krzvsztof Zuraw                                                    -                    7:00AM                  3:30 PM                      8
  J            Carp- 20             Wieslaw Ovechowslw                                                 -                    7:00AM                  3:30 PM                      8
  J           Carp-157              Sartor Mierzeyewski                                                -                    7:00AM                  3:30 PM                      8
   J            PCC -1              Vasvl Fedvuk                                                       -                    7:00AM                  3:30 PM                      8




                                                                                                                                         Total hours of the Day:             32
                                                                                                Receipts Attached: Yes:                  No:
 E ui ment and Tools in Use. Matel1al Delivered or Used.
 (12) Interior work platform panels, (50) 2x4x10, New clerestory head anchor brackets, Stainless steel hardware, Unistrut, silicone sheet material,
 sealants, ( 1) MEC4555 electric scissor lift.




                                                                                                                                                                                     [)Iv)
 SIGN:
                                                                                                                                                        V~w1c6\h11Yt 6J/I
 PRINT: JAME1' Dµ      TH • PM                                                                                                                                                       \IYlyV
 DATE:      9 fZ.....:20                                                                                                                                                               (JV-.'!
   WCC 005673
                Case 1:20-cv-01006-GHW Document 121-24 Filed 07/02/21 Page 59 of 70
                                                          TIM E AND MATERIAL TICKET
con1ractor Name:

Date:   9/3/2020
Location:
                             Whitestone Construction corp.
                                      Day: Thursday

                         CUNY New Academic Building
                                                                                                        ., -'.· 9
                                                                                                      \',\ ·
                                                                                                                             I
                                                                                                                      >C::<>. . .
                                                                                                                                 I
                                                                                                                                      I.-'
                                                                                                                                        ~t=J
                                                                                                                                     ._-r
                                                                                                                                              .,_11        ll'l " 1· ~
                                                                                                                                                      I I <>. .J.
                                                                                                                                          ....... c:: ......         ••       ---,
                                                                                                                                                                    c::::-c:;.. .. - _

Address:                 285 J ay Street. Brooklyn, NY 11021
                                                                                                                      ~,   - 'J :    l lJJl I '> Pl
                                                                                                                      .'ICGDSICE, ' . (               , ~.77

                                                            Descriplion of work performed:
Clerestory Remediation Day 15 - Begin WT-3 clerestory head anchor remediation. Remove existing head
anchors from building and head receptor. Install new continuous aluminum bars in existing head extrusion per
approved drawings. Install new head anchors on the building and head extrusion per approved drawings. Install
wooden bracing to support glass during anchor removal.




LABOR·
Level                TRADE:                               NAME:                               SS#: (last 4 digits}         Time IN                      Time Out          Total

  j              Carp - 45          Krzysztof Zuraw                                                    -                  7:00 AM                     3:30 PM                  8
  j              Caro - 20          Wieslaw Ovechowslw                                                 -                  7:00AM                      3:30 PM                     8
  j             Carp-157            Bartor Mierzevewski                                                -                  7:00AM                      3:30 PM                     8
  j              PCC-1              Vasyl Fedyuk                                                       -                  7:00 AM                     3:30 PM                     8




                                                                                                                                           Total hours of the Day:             32
                                                                                                Receipts Attached: Yes:                    No:
E ui ment and Tools in Use. Material Delivered or Used.
 (12) Interior work platform panels, (50) 2x4x10, New clerestory head anchor brackets, Stainless steel hardware, Unistrut, silicone sheet material,
 sealants, (1) MEC4555 electric scissor lift.




                                                                                                                                                                           ()le)
                                                                                             Sciame Representative:


                                                                                             SIGN:               ~Q.,,vt                                  \} tf\\ /Lt! \-fvt -~
                                                                                                                                                                                         '\\-'MIL
 DATE:          ts
 PRINT: JAMES Dr . RTH - PM

            q            'z..0
                                                                                             PRINT:

                                                                                             DATE:
                                                                                                                                                                                              Jv\. \}(
      WCC 005674     '
             Case 1:20-cv-01006-GHW Document 121-24 Filed 07/02/21 Page 60 of 70
                                                           TIM E AN D MATERIAL TICKET
Contractor Name:         Whitestone Construction corp.
Date:   91412020
Location:
                                  Day: Friday

                    CUNY New Academic Building
                                                                                                       \'',\'El '                I       =\ r">·J'i 1'[ ci,
                                                                                                                       -~~~c> ... W9TFl;~C:"T"I C>. .
                                                                                                                                                                  .::    I O"
                                                                                                                                                                  C::::C>. . F--

                                                                                                                           ~. -~·,   1.4 1• I " 111
Address:            285 Jay Street. Brooklyn, NY 11021
                                                                                                                           .'IOCDSi'.Ji::, '.. f , • • ~,77

                                                             Descrto lion of wor1< oerfomied:
Clerestory Remediation Day 16 - Begin WT-3 clerestory head anchor remediation. Remove existing head
anchors from building and head receptor. Install new continuous aluminum bars in existing head extrusion per
approved drawings. Install new head anchors on the building and head extrusion per approved drawings. Install
Unistrut and hanger rods for interior cladding support. Install wooden bracing to support glass during anchor
removal.



LABOR·
Level              TRADE:                                  NAME:                                SS#: flast 4 diaits\           Time IN                 Time Out         Total

  J            Carp - 45            Krzvsztof Zuraw                                                      -                  7:00AM                   3:30 PM                8
  J            Carp - 20            Wieslaw Ovechowslw                                                   -                  7:00 AM                  3:30 PM                8
  J           Carp - 157            Sartor Mierzevewski                                                  -                  7:00AM                   3:30 PM                    8
  J             PCC-1               Vasvl Fedvuk                                                         -                  7:00AM                   3:30 PM                    8




                                                                                                                                           Total hours of the Day:          32
                                                                                                  Receipts Attached: Yes:                   No:
 E ui men! and Tools in Use. Material Delivered or Used.
 (12) Interior work platform panels, (50) 2x4x10, New clerestory head anchor brackets, Stainless steel hardware, Unistrut, silicone sheet material,
 sealants, (1) MEC4555 electric scissor lift.




            l (
    WCC 005675
             Case 1:20-cv-01006-GHW  Document 121-24 Filed 07/02/21 Page 61 of 70
                                  TIME AND MATERIAL TICKET
Contractor Name:        Whitestone Construction corp.
Date:   9/8/2020                 Day: Tuesday

Location:            CUNY New Academic Building
                                                                                                                     -.i-~'.I   14 1 I ,. Ill
Address:             285 Jay Street. Brooklyn, NY 11021
                                                                                                                      r'ICDDSr'.:iE, '.. (, • 377

                                                            Oescriotion of work oerformed:
Clerestory Remediation Day 17 - WT-3 clerestory head anchor remediation. Remove existing head anchors from
building and head receptor. Install new continuous aluminum bars in existing head extrusion per approved
drawings. Install new head anchors on the building and head extrusion per approved drawings. Install Unistrut
and hanger rods for interior cladding support. Install wooden bracing to support glass during anchor removal.




LABOR·
Level              TRADE:                                 NAME:                               SS#: !last 4 diailsl         Time IN            Time Out         Total

  J            Carp- 45            Krzvsztof Zuraw                                                     -                  7:00AM            3:30 PM                    8
  J            Carp -20            Wieslaw Ovechowslw                                                  -                  7:00AM            3:30 PM                    8
  J            Caro - 157          Sartor Mierzevewski                                                 -                  7:00AM            3:30 PM                    8
  J             PCC-1              Vasvl Fedvuk                                                        -                  7:00 AM           3:30 PM                    8




                                                                                                                                     Total hours of the Day:       32
                                                                                                Receipts Attached: Yes:              No:
E ui ment and Tools in Use. Material Delivered or Used.
 (12) Interior work platform panels, (50) 2x4x10, New clerestory head anchor brackets, Stainless steel hardware, Unistrut, silicone sheet material,
 sealants, (1 ) MEC4555 electric scissor lift.




                                                                                             SIGN:

 PRINT: JAM/    DEAiUH - PM                                                                  PRINT:

 DATE       9r s/-z..o
                1
                                                                                             DATE:



    WCC 005676
             Case 1:20-cv-01006-GHW   Document 121-24 Filed 07/02/21 Page 62 of 70
                                  TIME AND MATERIAL TICKET
Contractor Name:         Whitestone Construction corp.
Date:   91912020                  Day: Wednesday

Location:            CUNY New Academic Building
Address:             285 Jay Street. Brooklyn, NY 11021

                                                             Descriotion of work oerfonmed:
Clerestory Remediation Day 18 - WT-3 clerestory head anchor remediation. Remove existing head anchors from
building and head receptor. Install new continuous aluminum bars in existing head extrusion per approved
drawings. Install new head anchors on the building and head extrusion per approved drawings. Install Unistrut
and hanger rods for interior cladding support. Install sealants at glass. Install transition materials.




LABOR·
Level              TRADE:                                  NAME:                              SS#: nast 4 diaits\         Time IN            Time Out         Total

  J            Carp-45              Krzysztof Zuraw                                                    -              7:00 AM               3:30 PM               8
  J            Carp-20              Wieslaw Ovechowslw                                                 -              7:00AM                3:30 PM                   8
  J           Carp - 157            Sartor Mierzevewski                                                -              7:00AM                3:30 PM                   8
  J             PCC-1               VasvlFedyuk                                                        -              7:00 AM               3:30 PM                   8




                                                            -




                                                                                                                                    Total hours of the Day:       32
                                                                                                Receipts Attached: Yes:             No:
 Eauioment and Tools in Use. Material Delivered or Used.
 (12) Interior work platform panels, (50) 2x4x10, New clerestory head anchor brackets, Stainless steel hardware, Unistrut, silicone sheet material,
 Aluminum flashing panels, sealants, (1) MEC4555 electric scissor lift.




                                                                                                                                                                              (9rc)
                                                                                              SIGN:
                                                                                                                                          Vvl r t.f 1t ~ 1 ·\\·JI.        uj_;, ,~ -t
 PRINT: JAMES DE!TH - PM                                                                      PRINT:                                                                           0V1\y
 DATE       "l / 10? LO                                                                       DATE:



   WCC 005677
                 Case 1:20-cv-01006-GHW   Document 121-24 Filed 07/02/21 Page 63 of 70
                                      TIME AND MATERIAL TICKET


                                                                                                                             ~--=---: I l i 1' .... C>~--­
Contractor Name:          Whitestone Construction corp.
Date:   9/10/2020
Location:
                                   Day: Thursday
                       CUNY New Academic Building
                                                                                                   . : ._ ,,._Cl.1c>II.... _,._.
                                                                                                             f::JL               _.c:o,..c>            l-       l
                                                                                                                  -    _L.     .'.•11 I      I· I
Address:               285 J ay Street. Brooklyn. NY 11021
                                                                                                                  . \1::.;LS   ::::::~.. .          -;r.-; -


                                                         Description of work performed:
Clerestory Remediation Day 19 - WT-3 clerestory head anchor remediation. Install Unistrut and hanger rods for
interior cladding support. Install sealants at glass. Install transition materials.




LABOR·
Level              TRADE:                             NAME:                                SS#: llast 4 diaits\         Time IN                      Timeout        Total

  J              Car p -45        Krzvsztof Zuraw                                                   -                  7:00 AM                      3:30 PM             8
  J              Carp - 20        Wieslaw Ovechowslw                                                -                  7:00AM                       3:30 PM             8
  J              Carp- 157        Bartor Mierzeyewski                                               -                  7:00AM                       3:30 PM             8
  J               PCC-1           Vasvl Fedvuk                                                      -                  7:00AM                       3:30 PM             8




                                                                                                                                         Total hours of the Day:        32
                                                                                             Receipts Attached: Yes:                     No:
E ui ment and Tools in Use. Material Delivered or Used.
(12) Interior work platform panels, (50) 2x4x1 o, New clerestory head anchor brackets, Stainless steel hardware, Unistrut, silicone sheet materia l,
aluminum flashing panels, sealants, (1) MEC4555 electric scissor lift.




                                                                                                                                                                               (§T0)
                                                                                          SIGN:
                                                                                                                                                        v f\:{/\
                                                                                                                                                               f_     ~\)\'1   Jt 11\t1,e.,
                                                                                                                                                                               OVl'-y
PRINT: JAMES DE7 TH - PM                                                                  PRINT:

DATE:       oi   /10     ZQ                                                               DATE:           9/J6 If2. iJ
   WCC 005678
            Case 1:20-cv-01006-GHW Document 121-24 Filed 07/02/21 Page 64 of 70
                                                          TIME AND MATERIAL TICKET
Contractor Name:

Date:   9/11 /2020
Location:
                        Whitestone Construction corp.
                                 Day: Friday

                     CUNY New Academic Building
                                                                                                             ·Bil
                                                                                                               -
                                                                                                                      ~                 __,


                                                                                                                                     ' 11
                                                                                                                                              .,.,I
                                                                                                                                               I
                                                                                                                                                - I
                                                                                                                     -~·~C;.c:> . . -.-r~ .... C::TI c:>N Ce>.. ~ -

                                                                                                                          :1::.os -=·
Address:             285 Jay Street, Brooklyn, NY 11021

                                                            DeSCliotion of wor1< oerfooned:
Clerestory Remediation Day 20 - WT-3 clerestory head anchor remediation. Install Unistrut and hanger rods for
interior cladding support. Install sealants at glass. Install transition materials.




LABOR·
Level              TRADE:                                 NAME:                               SS#: (last 4 dioitsl           Time IN                  Time Dul      Total

  J           Carp-45              Krzysztof Zuraw                                                     -                  7:00 AM                     3:30 PM           8
  J           Carp- 20             Wieslaw Ovechowslw                                                  -                  7:00AM                      3:30 PM               8
  J          Carp- 157             Barter Mierzevewski                                                 -                  7:00AM                      3:30 PM               8
  J            PCC -1              Vasvl Fedyuk                                                        -                  7:00AM                      3:30 PM               8




                                                                                                                                          Total hours of the Day:       32
                                                                                               Receipts Allached: Yes:                    No:
E ui menl and Tools in Use. Material Delivered or Used.
(12) Interior work platform panels, (50) 2x4x10, New clerestory head anchor brackets, Stainless steel hardware, Unistrut, silicone sheet material,
aluminum flashing panels, sealants, (1) MEC4555 electric scissor lift.




                                                                                                                                                                                (§Tvj
                                                                                                                                                            ~ ~ef\~'~iV)
PRINT: JAMES DEARTH - PM
                                                                                                                                                                 (]'/\~y
DATE·       9- 11 - 20

   WCC 005679
              Case 1:20-cv-01006-GHW
                                   TIMEDocument 121-24
                                        AND MATERIAL    Filed 07/02/21 Page 65 of 70
                                                     TICKET

Contractor Name:          Whitestone Construction corp.
Date:   9/21/2020                  Day: Monday                                                                ,. 1
                                                                                                                 Jl1
                                                                                                                  _
                                                                                                                             1
                                                                                                                             1       · -- :' 1
                                                                                                                         C<> _ _ ,__ "-"C:T•<>-
                                                                                                                                                           1

                                                                                                                                                                    ~<>---
                                                                                                                                                                           -

Location:           CUNY New Academic Building
                                                                                                                                       "I I        'I
Address:             285 Jay Street. Brooklyn, NY 11021

                                                               Descriolion of work oerformed:
Clerestory Remediation Day 21 - WT-3 clerestory head anchor remediation. Torque head anchors.




LABOR·
Level              TRADE:                                    NAME:                               SS#: (last 4 diqitsl        Tlme IN                     Time Out      Total


  J            Caro - 45             Krzvsztof Zuraw                                                      -               7:00 AM                       3:30 PM                8
  J            Caro - 20             Wieslaw Ovechowslw                                                   -               7:00AM                        3:30 PM                8
   J           Carp-157              Sartor Mierzevewski                                                  -               7:00AM                        3:30 PM                8




                                                                                                                                          Total hours ottbe.Day:           24
                                                                                                   Receipts Allached: Yes:                No:
 E ui    enl and Tcols in Use. Material Delivered or Used.
 New clerestory head anchor brackets, Stainless steel hardware, Unistrut, silicone sheet maten ,                             GR               a,               s, (1) MEC4555


 •l•-•ci~ocllft, ID~H·~·                                                                                      ::; ~ii:



                                                                                                Sciame Representative:


                                                                                                 I N:

 PRINT: JAMES DEAR
                 ! H - PM                                                                       PRINT:

 DATE:      9 /z I _z.o                                                                         DATE:



    WCC 005680
                Case 1:20-cv-01006-GHW
                                     TIMEDocument 121-24
                                          AND MATERIAL    Filed 07/02/21 Page 66 of 70
                                                       TICKET
Contractor Name:            Whitestone Construction corp.
Date:   9/22/2020                    Day: Tuesday

Location:              CUNY New Academic Building
Address:               285 Jay Street. Brooklyn, NY 11021
                                                                                                                             \\   _....[._   --·
                                                                 Descriotion of work oerformed:
Clerestory Remediation Day 22 - WT-3 clerestory head anchor remediation. Torque head anchors, Install
insulation, Install transition membrane.




LABOR·
Level               TRADE:                                     NAME:                               SS#: !last 4 diailsl             nmelN                   T1111eOul        Total

  J               Carp-45              Krzvsztof Zuraw                                                      -                     7:00 AM                 3:30 PM                    8
  J               Carp - 20            Wieslaw Ovechowslw                                                   -                     7:00AM                  3:30 PM                    8
  J              Carp-157              Sartor Mierzeyewski                                                  -                     7:00AM                  3:30 PM                    8




                                                                                                                                                   Total hours of the Day:       24
                                                                                                     Receiots Attached: Yes:                       No:
E ui        nt and Tools in Use. Material Delivered or Used.
New clerestory head anchor brackets, Stainless steel hardware, Unistrut, silicone sheet material, aluminum flashing panels, sealants, (1) MEC4555
electric scissor lift, torque wrench.
                                                                                                                      Verification of Time Only
                                                                                                                      Subject to ontract Verlfi ·




                                                                                                  Sclame Representative: -
                                                                                                                                                                                         ·-
                                                                                                  SIGN:

PRINT: JAMµ        DEARJ H - PM                                                                   PRINT:

DATE:       Q_{.2-LZ.O                                                                            DATE:




   WCC 005681
              Case 1:20-cv-01006-GHW
                                   TIMEDocument 121-24
                                        AND MATERIAL    Filed 07/02/21 Page 67 of 70
                                                     TICKET


                                                                                                                .Cll~L.:-~U- ~J__ _
contractor Name:         Whitestone Construction corp.
Date:   9/23/2020                 Day: Wednesday

Location:            CUNY New Academic Building
                                                                                                                                     •11 I     I
Address:             285 Jay Street. Brooklyn. NY 11021
                                                                                                                       ,'1: :.[.•• :
                                                             Descriolion of WOik oerformed:
Clerestory Remediation Day 23 - WT-3 clerestory head anchor remediation. Install insulation, Install transition
membrane, reinstall WT-2 terracotta, reinstall WT-5 cladding, install sealant, Install exterior gasket.




LABOR·
Level              TRADE:                                  NAME:                               SSlt. Clasl 4 diails\       Tome IN                 Tome Out        Total

   J          Carp- 45              Krzysztof Zuraw                                                     -               7:00AM                     3:30 PM                 8
   J           Carp - 20            W ieslaw Ovechowslw                                                 -               7:00AM                     3:30 PM                 8
   J          Carp-157              Barter Mierzevewski                                                 -               7:00 AM                    3:30 PM                 8




                                                                                                                                         Total hours of the Day:       24
                                                                                                 Receipts Attached: Yes:                 No:
 E ul ment and Tools in Use. Material Delivered or Used.
 New clerestory head anchor brackets, Stainless steel hardware, Unistrut, silicone sheet material.. aluJ:Pjgum 1l;lshing g~l s, se.51.!.ants, (1) MEC4555
 electric scissor lift, torque wrench, exterior gasket material.                                 V8nllC8110n OT I Ima only
                                                                                                               Subject to ontract Verification

                                                                                                               Name:~"'-:-_;;;.-::...~~~--



                                                                                              Sciame Representative:


                                                                                              SIGN:

            JAM~ DEA~                                                                         PRINT:

                            0
 PRINT:
                                                                                              DATE·



   WCC 005682
            Case 1:20-cv-01006-GHW Document 121-24 Filed 07/02/21 Page 68 of 70
                                                          TIME AND MATERIAL TICKET
Contractor Name:

Date    9/24/2020
                         Whitestone Construction corp.
                                  Day: Thursday                                                                 ,[· --~I    I                        •    ,1
                                                                                                           , .,. -~'~ ..,,.L-:... ~~U. ~,;.. <:>..,,....-:.. _
                                                                                                                                                                 ,,        I
Location:           CUNY New Academic Building
Address:             285 Jay Street, Brooklyn, NY 11 021                                                                           ·" I I                11
                                                                                                                      \'(: .. [ :: _-: ,   '    I ,


                                                            Descriolion of work oerformed:
Clerestory Remediation Day 24 - WT-3 clerestory head anchor remediation. Reinstall WT-2 terracotta, reinstall
WT-5 cladding, install sealant, Install exterior gasket. demobilize exterior scaffolding.




LABOR·
Level              TRADE:                                 NAME:                               SS#: !last 4 diaits)         Ti me IN                            Time Out   Total

  J             Carp- 45           Krzvsztof Zuraw                                                     -                  7:00AM                              3:30 PM          8
  J             Carp - 20          Wieslaw Ovechowslw                                                  -                  7:00 AM                             3:30 PM             8
  J          Carp-157              Sartor Mierzeyewski                                                 -                  7:00 AM                             3:30 PM             8




                                                                                                                                               Total hours of the Day:         24
                                                                                                Receipts.Attached: Yes:                        No:
E ui menl and Tools in Use. Material Delivered or Used.
New clerestory head anchor brackets, Stainless steel hardware, Unistrut, silicone sheet material, il~mi,[l~m fla~h ing panels, sealants, (1) MEC4555
electric scissor 1itt, torque w rench, exterior gasket material.                                  vem1cat1on of                   On1y         Time
                                                                                                               Subject to Contra                               Verlflc tlon

                                                                                                               Nama=--~--;;_...:;.~..;.,;.~-




                                                                                             Sciame Representative:


                                                                                             SIGN:

 PRINT: JAMr ; DEAJ H- PM                                                                    PRINT:

                                                                                             DATE:
            T        I
   WCC 005683
          Case 1:20-cv-01006-GHW Document 121-24 Filed 07/02/21 Page 69 of 70
                                                 TIME f\N D MA1 ER IAL TICKET
Cq;K'O" ~              Whlfr.stone Co'lstructlO!! corp
.,.., 912512020                  o..~   F·1day                                       _,":":L
                                                                                     ~
                                                                                                                 -:=r=- ,.,-- -
                                                                                                                   -'i-r-·           I       '
                                                                                                                                                    -     11-....
os~O'I         CUNY Nfl\91 Academic Bui!dm                                            ~.,...P _...~--~T• c;.,..                                         <"<> ... .- .
                                                                                                                 ,.· ·I    ~ .;.Ii
"'Y9n•         285 Jay SUP.et B1ook yn. NY I 1021
                                                                                              '(   - ,;:   ~·        \'   ~·   .

Clerestoiy Remedial on Day 2 5 • VVT·3 clerestory head anchor remed«•lion. Demobillle extenor scatfolding and
work p.atform. (2 hou·s of OT for Arkadiusz Zajkowsk1 and Lukasz Zywiec to remove mate1ial irom driveway prior
to weekend. Stacked materia was unsa'e to leave ·~ the d' vflWay over :he weekend OT reQJired o~c to
Knuckle boom regenera:ive circuf over'"~ t·me for cont nuous use over the 8 hou• WOIK day 1 hour 'leedcd 'or
Knuckle boom regenerative circut to regenerate 1 hour needed to move matenal)




 11¥!'1


  J
             TRA.D~


           C'11p   ~   4!>    Krzvsz:of Zu1 aw
                                                 N.\ll F           ""'-• I Ml.4 '3"''~l

                                                                            .
                                                                                                     J.lf'#o!N

                                                                                                   I OOAM
                                                                                                                                     1'11111:0.11

                                                                                                                                   330PM
                                                                                                                                                            ,..   8
  J        Caro · 20          W1eS:avt Oveeho\vs\•1                        .                   7 00AM                              3.30 PM                        8
  J       Caro 157            Rartor Mierzevewsk1                          .                   700AM                               3·30 PM                        8
  J        Local· 6           llrk<idiusz Za1kowskr                        .                   1·00 AM                             5:30 PM                      10
  J        Lab · 79           Lukasz Zvw1cc                                .                   7·00 11111                          5.30 PM                      10




                                                                                                                    Tocal hours of lhe n....                    44



                                                                v.tllcllloft of nme Only
                                                                Subject ~~
                                                                         -

                                                                : :: 'tl"LS/              I
                                                                                               '-~


  WCC 005684
         Case 1:20-cv-01006-GHW Document 121-24 Filed 07/02/21 Page 70 of 70
                                           T IME AND MATCRIAL T ICKET
              Whitestone Construction corp
)•" 9/28120?0          o~ Monday




                                                        ·-
Clereslo-y Remed1atoon Day 26 - WT-3 clereslo'Y head anc!1cY remed<ation Oemobi••ze controlled access zone
Move matenal from courtyard to designated locallon 1n the lobby. Clean worl< areas. Remove lll'EC4555 sc1sso·
hit from butldtng. (LAST DAY OF CLERESTORY REMEDIATION - 26 DAYS TOTAL)




LABOFt
L•""I      lNAllf                          N,1;,IJ+£:        SS11 11a;i " 0>tt1!$i    lill'flt 11.,I                  l 1ll'!rn1.1            fn!al


  J       Lab - 79    Lukasz   z~11.1nec                              -              7:00AM                        3 30 PM                        8
  J       Lab - 79    Lmas Vvdman!as                                  -              7.00AM                        3 30 PM                        8




                                                                                                       TC:U'll hl'l\1•1'> Ol   I.he !),"IV'      16


                                                                Verfllc:atlon of TI me Only
                                                                Subject to Contract Verification



                                                               = \iW                          l




 WCC 005685
